Exhibit 10(n)


Execution Version
    
Published CUSIP Numbers:
Deal: 22279UAA9
Revolver: 22279UAB7
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of January 3, 2018,
among
COUSINS PROPERTIES LP,
as the Borrower,
COUSINS PROPERTIES INCORPORATED,
as the Parent and a Guarantor,


CERTAIN CONSOLIDATED ENTITIES OF THE PARENT FROM TIME TO TIME
DESIGNATED BY THE PARENT AS CO-BORROWERS HEREUNDER,
collectively, with the Borrower, as the Borrower Parties,
CERTAIN CONSOLIDATED ENTITIES OF THE PARENT FROM TIME TO TIME
DESIGNATED BY THE PARENT AS GUARANTORS HEREUNDER,
as Guarantors,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent, a Swing Line Lender and an L/C Issuer,
BANK OF AMERICA, N.A.,
as Administrative Agent, a Swing Line Lender and an L/C Issuer,
SUNTRUST BANK,
as Documentation Agent, a Swing Line Lender and an L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
WELLS FARGO BANK, NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION,
CITIZENS BANK, NATIONAL ASSOCIATION
and MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agents


J.P. MORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and SUNTRUST ROBINSON HUMPHREY, INC.,
as
Joint Lead Arrangers and Joint Bookrunners
    





--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1

Section 1.01
Defined Terms    1

Section 1.02
Other Interpretive Provisions    37

Section 1.03
Accounting Terms    37

Section 1.04
Rounding    38

Section 1.05
References to Agreements and Laws    38

Section 1.06
Times of Day; Rates    38

Section 1.07
Letter of Credit Amounts    38

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS    38

Section 2.01
Loans    38

Section 2.02
Borrowings, Conversions and Continuations of Loans    39

Section 2.03
Letters of Credit    41

Section 2.04
Swing Line Loans    48

Section 2.05
Prepayments    51

Section 2.06
Termination or Reduction of Revolving Credit Commitments; Increases of
Facilities    53

Section 2.07
Repayment of Loans    56

Section 2.08
Interest    56

Section 2.09
Fees    58

Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rates    58



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 2.11
Evidence of Debt    59

Section 2.12
Payments Generally    59

Section 2.13
Sharing of Payments    61

Section 2.14
Maturity Dates    61

Section 2.15
Joint and Several Liability of Borrower Parties    62

Section 2.16
Cash Collateral    63

Section 2.17
Defaulting Lenders    64

Section 2.18
Appointment of Borrower as Agent for Borrower Parties    67

Section 2.19
Tax Driven Lease Transactions    67

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY    67

Section 3.01
Taxes    67

Section 3.02
Illegality    72

Section 3.03
Inability to Determine Rates    72

Section 3.04
Increased Cost; Reduced Return; Capital Adequacy; Reserves    73

Section 3.05
Compensation for Losses    74

Section 3.06
Mitigation Obligations; Replacement of Lenders    75

Section 3.07
Survival    75

Section 3.08
LIBOR Successor Rate    76

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    77

Section 4.01
Conditions of Initial Credit Extension    77



 
ii
 



95541499_13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 4.02
Conditions to all Credit Extensions    79

ARTICLE V
REPRESENTATIONS AND WARRANTIES    79

Section 5.01
Existence, Qualification and Power; Compliance with Laws    79

Section 5.02
Authorization; No Contravention    80

Section 5.03
Governmental Authorization; Other Consents    80

Section 5.04
Binding Effect    80

Section 5.05
Financial Statements; No Material Adverse Effect    80

Section 5.06
Litigation    81

Section 5.07
No Default    81

Section 5.08
Ownership of Property; Liens    81

Section 5.09
Environmental Compliance    81

Section 5.10
Insurance    81

Section 5.11
Taxes    81

Section 5.12
ERISA Compliance    82

Section 5.13
Consolidated Entities; REIT Status    82

Section 5.14
Margin Regulations; Investment Company Act; Public Utility Holding Company
Act    82

Section 5.15
Disclosure    83

Section 5.16
Compliance with Laws    83

Section 5.17
Intellectual Property; Licenses, Etc    83



 
iii
 



95541499_13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 5.18
Taxpayer Identification Number    83

Section 5.19
Burdensome Agreements    83

Section 5.20
OFAC    83

Section 5.21
Anti-Corruption and Anti-Money Laundering Laws    84

Section 5.22
EEA Financial Institutions    84

ARTICLE VI
AFFIRMATIVE COVENANTS    84

Section 6.01
Financial Statements    84

Section 6.02
Certificates; Other Information    85

Section 6.03
Notices    86

Section 6.04
Payment of Obligations    86

Section 6.05
Preservation of Existence, Etc    87

Section 6.06
Maintenance of Properties    87

Section 6.07
Maintenance of Insurance    87

Section 6.08
Compliance with Laws    87

Section 6.09
Books and Records    87

Section 6.10
Inspection Rights    87

Section 6.11
Use of Proceeds    88

Section 6.12
Additional Guarantors; Creation of Co-Borrowers; Release of Co-Borrowers    88

Section 6.13
Anti-Corruption and Anti-Money Laundering Laws    90



 
iv
 



95541499_13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE VII
NEGATIVE COVENANTS    90

Section 7.01
Liens    90

Section 7.02
Investments    91

Section 7.03
Indebtedness    91

Section 7.04
Fundamental Changes    91

Section 7.05
Dispositions    92

Section 7.06
Restricted Payments    93

Section 7.07
Reserved    93

Section 7.08
Transactions with Affiliates    93

Section 7.09
Burdensome Agreements    93

Section 7.10
Use of Proceeds    94

Section 7.11
Financial Covenants    94

Section 7.12
Prepayment of Other Indebtedness, Etc    94

Section 7.13
Organization Documents; Subsidiaries    95

Section 7.14
Tax Driven Lease Transactions    95

Section 7.15
OFAC    95

Section 7.16
Anti-Corruption and Anti-Money Laundering Laws    95

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES    95

Section 8.01
Events of Default    95

Section 8.02
Remedies Upon Event of Default    97



 
v
 



95541499_13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 8.03
Application of Funds    98

ARTICLE IX
ADMINISTRATIVE AGENT    99

Section 9.01
Appointment and Authorization of Administrative Agent    99

Section 9.02
Delegation of Duties    99

Section 9.03
Liability of Administrative Agent    99

Section 9.04
Reliance by Administrative Agent    100

Section 9.05
Notice of Default    100

Section 9.06
Credit Decision; Disclosure of Information by Administrative Agent    100

Section 9.07
Indemnification of Administrative Agent    101

Section 9.08
Administrative Agent in its Individual Capacity    101

Section 9.09
Successor Administrative Agent    101

Section 9.10
Administrative Agent May File Proofs of Claim    102

Section 9.11
Guaranty/Borrower Party Matters    103

Section 9.12
Other Agents; Arrangers and Managers    103

Section 9.13
ERISA    104

ARTICLE X
MISCELLANEOUS    105

Section 10.01
Amendments, Etc    105

Section 10.02
Notices and Other Communications; Facsimile Copies    107

Section 10.03
No Waiver; Cumulative Remedies    109

Section 10.04
Attorney Costs, Expenses and Taxes    109



 
vi
 



95541499_13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 10.05
Indemnification and Waiver of Consequential Damages by the Borrower    109

Section 10.06
Payments Set Aside    110

Section 10.07
Successors and Assigns    111

Section 10.08
Confidentiality    115

Section 10.09
Set-off    116

Section 10.10
Interest Rate Limitation    117

Section 10.11
Counterparts    117

Section 10.12
Integration    117

Section 10.13
Survival of Representations and Warranties    117

Section 10.14
Severability    117

Section 10.15
Reserved    118

Section 10.16
Replacement of Lenders    118

Section 10.17
Governing Law    118

Section 10.18
Waiver of Right to Trial by Jury    119

Section 10.19
No Advisory or Fiduciary Responsibility    119

Section 10.20
USA PATRIOT Act Notice    120

Section 10.21
Attorneys’ Fees    120

Section 10.22
Existing Credit Agreement    120

Section 10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    120



 
vii
 



95541499_13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE XI
GUARANTY    121

Section 11.01
The Guaranty    121

Section 11.02
Obligations Unconditional    121

Section 11.03
Reinstatement    122

Section 11.04
Certain Additional Waivers    122

Section 11.05
Remedies    122

Section 11.06
Rights of Contribution and Subrogation    123

Section 11.07
Guarantee of Payment; Continuing Guarantee    123

Section 11.08
Release of Guarantors    123





 
viii
 



95541499_13

--------------------------------------------------------------------------------


Exhibit 10(n)


SCHEDULES
1.1(a)    Existing Letters of Credit
1.1(b)    Investment Entities
1.1(c)    Tax Driven Lease Transactions
2.01(a)
Revolving Credit Commitments; Pro Rata Shares; Letter of Credit Sublimits and
Swing Line Sublimits

5.06    Litigation
5.09    Environmental Matters
5.12    ERISA Matters
5.13    Consolidated Entities and Other Equity Investments
5.17    Intellectual Property Matters
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
A    Form of Revolving Loan Notice
B    Form of Swing Line Loan Notice
C    Form of Revolving Credit Note
D    Form of Compliance Certificate
E    Form of Assignment and Assumption
F    Form of Guarantor Joinder Agreement
G    Form of Co-Borrower Joinder Agreement
H    Forms of U.S. Tax Compliance Certificates
I    Form of Term Loan Notice















--------------------------------------------------------------------------------


Exhibit 10(n)


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of January 3, 2018, among COUSINS PROPERTIES LP, a Delaware limited
partnership (the “Borrower”), COUSINS PROPERTIES INCORPORATED, a Georgia
corporation (the “Parent”) and a Guarantor (as defined herein), the parties from
time to time identified by the Parent as Co-Borrowers pursuant to Section 6.12
hereof, the parties from time to time identified by the Parent as Guarantors
pursuant to Section 6.12 hereof, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK,
N.A., as Syndication Agent, a Swing Line Lender and an L/C Issuer, BANK OF
AMERICA, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer,
and SUNTRUST BANK, as Documentation Agent, a Swing Line Lender and an L/C
Issuer.
RECITALS:
WHEREAS, the Borrower and the Parent and the guarantors party thereto, each
lender party thereto, the Administrative Agent and certain other agents are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
May 28, 2014 (as amended to the date hereof, the “Existing Credit Agreement”);
and
WHEREAS, the Borrower and the Parent have requested that the Lenders amend and
restate the Existing Credit Agreement to, among other things, increase the
Aggregate Revolving Credit Commitments and modify certain interest rates and
covenants, and the Lenders are willing to do so on the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Additional Lender” has the meaning specified in Section 2.06(b).
“Adjusted Consolidated EBITDA” means, for any period, an amount equal to
(a) Consolidated EBITDA for such period, less (b) a deemed capital expenditures
reserve deduction equal to, on an annual basis, (i) $0.35 per rentable square
foot of all Income Producing Assets (or any portion thereof) which constitute
office space; (ii) $0.15 per rentable square foot of all Income Producing Assets
(or any portion thereof) which constitute retail space; (iii) $200.00 per unit
for all Income Producing Assets (or any portion thereof) which constitute
apartments and (iv) with respect to any asset approved by the Administrative
Agent pursuant to the proviso in the definition of “Applicable Capitalization
Rate” such commercially reasonable reserve as agreed to between the Borrower and
the Administrative Agent.
“Adjusted Consolidated Unencumbered EBITDA” means, for any period, that portion
of Adjusted Consolidated EBITDA for such period generated by Unencumbered
Properties (following deductions for deemed capital expenditure reserves
applicable to such Unencumbered Properties as set forth in the definition of
Adjusted Consolidated EBITDA).


95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote ten percent
(10%) or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, MLPFS), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
“Aggregate Revolving Credit Commitments” means the aggregate Revolving Credit
Commitments of all the Revolving Credit Lenders, as adjusted from time to time
in accordance with the terms of this Agreement. The Aggregate Revolving Credit
Commitments as of the Closing Date shall be $1,000,000,000.
“Agreement” means this Fourth Amended and Restated Credit Agreement, as the same
may be amended, restated, supplemented or modified from time to time in
accordance with its terms.
“Applicable Capitalization Rate” means (i) (a) six and one quarter percent
(6.25%) for CBD Office Properties and (b) seven percent (7.00%) for non-CBD
Office Properties, (ii) six percent (6.00%) for multi-family properties, and
(iii) seven and one half percent (7.50%) for retail properties, in each case,
for Income Producing Assets; provided that, in order for any Income Producing
Assets to be included in calculations under this Agreement which are not office
assets, retail assets or apartment assets, such Income Producing Assets must be
approved for inclusion by the Administrative Agent.
“Applicable Rate” means, from time to time, for the purposes of calculating
(a) the interest rates applicable to Eurodollar Rate Loans and LIBOR Daily
Floating Rate Loans for the purposes of Section 2.08, (b) the interest rate
applicable to Base Rate Loans for the purposes of Section 2.08, (c) the Letter
of Credit Fee for the purposes of Section 2.03(i), (d) the facility fee for the
purposes of Section 2.09(a) or (e) payments to be made in connection with
Section 2.10(b), the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):


2
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


 
Applicable Rate for the Revolving Credit Facility
(based on Consolidated Leverage Ratio):
 
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans; Letter of Credit Fee
Base Rate Loans
Facility Fee
1
≤ 35%
1.05%
0.10%
0.15%
2
> 35% but < 40%
1.10%
0.15%
0.20%
3
> 40% but ≤ 45%
1.20%
0.20%
0.20%
4
> 45% but ≤ 50%
1.20%
0.20%
0.25%
5
> 50%
1.45%
0.45%
0.30%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that, if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered (until such time as such
delinquent Compliance Certificate is delivered). The Applicable Rate in effect
on the Closing Date shall be Pricing Level 1.
Notwithstanding the foregoing, the Borrower may make a one-time and permanent
election to base the aforementioned applicable interest rates and fees upon the
Investment Grade Ratings grid below following its delivery of a written notice
of such election to the Administrative Agent (which notice shall be in form and
substance reasonably satisfactory to the Administrative Agent).  Upon the second
Business Day following the Administrative Agent’s receipt of such written
notice, such applicable interest rates and fees shall be based upon such
Investment Grade Ratings grid and upon such effectiveness of the one-time and
permanent election, the Borrower may (subject to the other terms and conditions
set forth in this Agreement) borrow Loans at an interest rate per annum
calculated by adding the Applicable Rate from the Investment Grade Ratings grid
below to the Eurodollar Rate, the LIBOR Daily Floating Rate or the Base Rate
with such Applicable Rate being set forth in the table below opposite the long
term unsecured senior, non-credit enhanced debt rating of the Parent by S&P and
Moody’s. For the purpose of clarity, in the case of a split, multiple split, one
or no rating, the following shall apply: in the case of a split rating, the
higher rating will apply; in the case of a multiple split rating, the rating
that is one level lower than the higher rating will apply; if there is only one
rating, the rating one level lower than such rating will apply; and if there is
no rating, the lowest rating set forth below will apply:


3
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


 
Applicable Rate for the Revolving Credit Facility
(based on Investment Grade Ratings):
 
Pricing Level
S&P / Moody’s Rating
Eurodollar Rate Loans and LIBOR Daily Floating Rate Loans; Letter of Credit Fee
Base Rate Loans
Facility Fee
1
A- / A3
0.825%
0.000%
0.125%
2
BBB+ / Baal
0.875%
0.000%
0.150%
3
BBB / Baa2
1.000%
0.050%
0.200%
4
BBB- / Baa3
1.200%
0.250%
0.250%
5
< BBB- / Baa3 or unrated
1.550%
0.650%
0.300%



Any increase or decrease in the Applicable Rate resulting from a change in the
Parent’s rating(s) shall become effective as of the first Business Day
immediately following the date on which the Administrative Agent is notified of
such change in writing.
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
holds a Revolving Credit Loan, respectively, at such time, (b) with respect to
the Letter of Credit Sublimit, (i) the applicable L/C Issuer(s) and (ii) if any
Letters of Credit have been issued pursuant to Section 2.03(a), the Revolving
Credit Lenders, (c) with respect to the Swing Line Sublimit, (i) the applicable
Swing Line Lender(s) and (ii) if any Swing Line Loans are outstanding pursuant
to Section 2.04(a), the Revolving Credit Lenders, and (d) with respect to any
Incremental Term Facility, a Lender that has any Commitment with respect to such
Facility or holds any Term Loan, respectively, at such time.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means a collective reference to JPMorgan Chase Bank, N.A., MLPFS and
STRH in their capacity as Joint Lead Arrangers and Joint Bookrunners and
“Arranger” means any one of them.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person


4
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


prepared as of such date in accordance with GAAP if such lease were accounted
for as a capital lease. Notwithstanding the foregoing, Attributable Indebtedness
shall not include the Attributable Indebtedness of Investment Entities except to
the extent any other Unconsolidated Entity or Consolidated Entity is liable for
the same (disregarding any liability with respect to customary recourse
carve-outs applicable to any non-recourse secured Attributable Indebtedness and
disregarding any general partnership liability of the Designated Entities).
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and the Consolidated Entities (including the Borrower), on a
consolidated basis, for the calendar year ended December 31, 2016, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such calendar year of such Persons, including the notes
thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date for the Revolving Credit Facility, (b) the
date of termination of the Aggregate Revolving Credit Commitments pursuant to
Section 2.06, and (c) the date of termination of the Revolving Credit Commitment
of each Lender to make Revolving Credit Loans, the obligation of the L/C Issuers
to make L/C Credit Extensions and the obligation of the Swing Line Lenders to
make Swing Line Loans pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”, and (c) the Eurodollar Rate for a one
(1) month Interest Period plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means (i) a Revolving Credit Loan or Term Loan that bears
interest based on the Base Rate, or (ii) a Swing Line Loan.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.


5
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Borrowing” means (i) a borrowing consisting of simultaneous Revolving Credit
Loans or Term Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period or (ii) a Swing Line Borrowing.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Parties” means, as of any date of determination, a collective
reference to the Borrower and each party that has been identified by the
Borrower as a Co-Borrower under the Facilities pursuant to Section 6.12 hereof
and has not, prior to or as of such date of determination, been released as a
Co-Borrower pursuant to such section.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
“Capitalized Interest” means, in respect of any period, interest capitalized by
the Parent and its Consolidated Entities in such period calculated in accordance
with GAAP plus, to the extent not already included herein, the Parent’s pro rata
share of the interest capitalized of its Unconsolidated Entities.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.
“Capital Stock” means any and all shares, interests or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent
equity ownership interests in a Person that is not a corporation, including,
without limitation, any and all member or other equivalent interests in any
limited liability company or partnership interests or other equivalents in any
kind of partnership, and any and all warrants or options to purchase any of the
foregoing.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable L/C Issuers, the Swing
Line Lenders and the Revolving Credit Lenders, as collateral for the L/C
Obligations and/or the Swing Line Loans, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, the applicable Swing Line Lenders and the applicable L/C
Issuers (which documents are hereby consented to by the Revolving Credit
Lenders). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support;
additional derivatives of such term have corresponding meanings.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than ninety
(90) days from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short term commercial paper rating from S&P is at least A 1
or the equivalent thereof or from Moody’s is at least P 1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than ninety (90) days from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A 1 (or the


6
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


equivalent thereof) or better by S&P or P 1 (or the equivalent thereof) or
better by Moody’s and maturing within ninety (90) days of the date of
acquisition and (d) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).
“CBD Office Property” means each office asset that is an Income Producing Asset
of the Combined Parties located within (i) (a) the Midtown, Buckhead or Avalon
neighborhoods of Atlanta, Georgia or (b) the Central Business District
(“Downtown”) of Atlanta, Georgia, (ii) the Central Business District of Austin,
Texas, (iii) the Central Business District or the SouthPark or South End
neighborhoods of Charlotte, North Carolina, (iv) the Central Business District
(including the “Arts District”) or the Uptown or Preston Center neighborhoods of
Dallas, Texas, (v) the Central Business District of Fort Worth, Texas, (vi) (a)
the Central Business District of Miami, Florida, or (b) the Brickell or Coral
Gables neighborhoods of Miami, Florida, (vii) (a) the Central Business District
of Phoenix, Arizona or (b) the Tempe neighborhood of Phoenix, Arizona, or (viii)
other Central Business Districts or urban neighborhood areas with
characteristics similar to any of the foregoing areas described in clauses (i)
through (vii) above as may be approved by the Administrative Agent from time to
time (such approval not to be unreasonably withheld, conditioned or delayed).
 Determination of whether an Income Producing Asset qualifies as a CBD Office
Property shall be subject to the Administrative Agent’s reasonable approval.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means, with respect to any Person, an event or series of
events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire which are granted by such Person (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of forty percent (40%) or more of the equity
securities of such Person entitled to vote for members of the board of directors
or equivalent governing body of such Person on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right granted by such Person); provided, however,
that Persons (not under common Control) acquiring common shares of the Parent
from the Parent in connection with an acquisition or other transaction with the
Parent or the Combined Parties, without any agreement among such Persons to act
together to hold,


7
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


dispose of, or vote such shares following the acquisition of such shares, shall
not be considered a "group" for purposes of this clause; or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Co-Borrower” has the meaning specified in Section 6.12 hereof.
“Co-Borrower Joinder Agreement” means a Co-Borrower Joinder Agreement
substantially in the form of Exhibit G hereto, executed and delivered by a new
Co-Borrower in accordance with the provisions of Section 6.12.
“Code” means the Internal Revenue Code of 1986, as amended.
“Combined Parties” means the Borrower, the Parent, the Consolidated Entities and
the Unconsolidated Entities.
“Commitment” means (a) with respect to the Revolving Credit Facility, (i) the
Revolving Credit Commitment of any Revolving Credit Lender, and/or (ii) the
Aggregate Revolving Credit Commitments, in each case, as the context may
require, and (b) with respect to any Incremental Term Facility, (i) the
Incremental Term Commitment of any Term Facility Lender, and/or (ii) the
aggregate Incremental Term Commitments of all Term Facility Lenders, in each
case, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, for the Parent and the Combined
Parties, on a consolidated basis, an amount equal to Consolidated Net Income for
such period plus the following items for such period to the extent deducted in
calculating such Consolidated Net Income: (a) Interest Expense, (b) the
provision for federal, state, local and foreign income taxes payable by the
Combined Parties, (c) the amounts of depreciation and amortization, (d) amounts
attributable to minority interests, and (e) ground lease expense; provided,
however, that, in calculating Consolidated EBITDA of each Combined Party that is
not Wholly-Owned by the Parent, the amount of the items used to calculate
“Consolidated EBITDA” of such Combined Party shall be reduced by the share
allocable to interests held by Persons other than the Parent, the Borrower or
other Combined Parties.


8
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Consolidated Entities” means any Person (other than an Investment Entity) in
which the Parent, directly or indirectly, owns any Capital Stock, the accounts
of which Person are consolidated with those of the Parent in accordance with
GAAP.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Consolidated EBITDA for the Measurement
Period ending on such date, to (b) Fixed Charges for such Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Debt as of such date, to (b) Total Assets as of such date.
“Consolidated Net Income” means, for any period, for the Parent and the Combined
Parties on a consolidated basis determined in accordance with GAAP, the net
income of the Parent and the Combined Parties (excluding the effect of any
extraordinary gains or losses or other non-cash gains or losses outside the
ordinary course of business, impairment charges and non-cash equity-based
compensation charges and acquisition costs) for that period; provided, however,
that, in calculating Consolidated Net Income of each Combined Party that is not
Wholly-Owned by the Parent, the amount of the items used to calculate
“Consolidated Net Income” of such Combined Party shall be reduced by the share
allocable to interests held by Persons other than the Parent, the Borrower or
other Combined Parties.
“Consolidated Parties” means a collective reference to the Borrower, the Parent
and the Consolidated Entities, and “Consolidated Party” means any one of them.
“Consolidated Unencumbered Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Consolidated Unencumbered EBITDA for
the Measurement Period ending on such date, to (b) Interest Expense for
Unsecured Debt for such Measurement Period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate”.
“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the L/C Issuers.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Rating” means, as of any date of determination, the debt rating of the
Parent’s long term unsecured senior, non-credit enhanced debt as determined by
S&P or Moody’s (each such debt rating from S&P or Moody’s, a “Debt Rating”).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


9
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees or Swing Line Loans, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, for Base Rate Loans outstanding under any
applicable Facility, plus (iii) two percent (2%) per annum; provided, however,
that, with respect to a Eurodollar Rate Loan and a LIBOR Daily Floating Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate for any applicable Facility) otherwise applicable
to such Loan outstanding under any applicable Facility, plus two percent (2%)
per annum, (b) when used with respect to Swing Line Loans, an interest rate
equal to (i) the Base Rate plus (ii) one percent (1%) per annum, and (c) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
for the Revolving Credit Facility for Letter of Credit Fees plus two percent
(2%) per annum, in all cases to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, each L/C
Issuer, each Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, an L/C Issuer or a
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers, the
Swing Line Lenders and each other Lender promptly following such determination.
“Designated Entities” means a collective reference to (a) Wildwood Associates,
(b) Temco Associates or (c) any general partner of a limited partnership which
would otherwise be included in the applicable calculation (so long as in the
case of clause (c) the general partner is not a Borrower Party);


10
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


provided that (i) inclusion of Wildwood Associates and Temco Associates as
“Designated Entities” hereunder shall be subject to verification from time to
time by the Administrative Agent that the JV partners with respect to such
entities are liable for fifty percent (50%) of the total liabilities of such
entities and (ii) inclusion of any limited partnerships as “Designated Entities”
hereunder shall be subject to verification by the Administrative Agent that
neither any Borrower Party nor any other Consolidated Entity (that is not such
limited partnership or its general partner) is liable for any of the liabilities
of such limited partnership.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, provided that it shall not include any lease, license or
other occupancy agreement.
“Documentation Agent” means SunTrust in its capacity as documentation agent
under any of the Loan Documents, or any successor documentation agent.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any assignee permitted pursuant to Section 10.07(b);
provided that Eligible Assignee shall not include the Borrower or any of the
Parent’s Affiliates or Subsidiaries.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment


11
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


or disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:
Eurodollar Rate =
                 Eurodollar Base Rate    
1.00 – Eurodollar Reserve Percentage

Where,
“Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) the rate per annum equal to the British
Bankers Association LIBOR Rate or the successor thereto if the ICE Benchmark
Administration is no longer making a LIBOR Rate available (“LIBOR”), as
published on the applicable Bloomberg screen page (or other commercially
available source providing quotations of LIBOR as designated by Agent from time
to time) at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Base Rate” for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) shall be the rate per annum determined by
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or, if a quote is not available from Bank of America’s
London Branch, then another major bank’s London branch, as reasonably selected
by the Administrative Agent) to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period.


12
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Notwithstanding the foregoing, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.
“Eurodollar Rate Loan” means a Term Loan or a Revolving Credit Loan that bears
interest at a rate based on the Eurodollar Rate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation, if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is, or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor becomes
effective with respect to such related Swap Obligation.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or net profits
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.16) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.
“Existing Indebtedness” means the indebtedness under the Existing Credit
Agreement.
“Existing Letters of Credit” means those Letters of Credit described on
Schedule 1.1(a) attached hereto.


13
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Facilities” means a collective reference to the Revolving Credit Facility and
all Incremental Term Facilities and “Facility” means the Revolving Credit
Facility or any Incremental Term Facility, as the context may require.
“Facility Fee” has the meaning set forth in Section 2.09(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means, whether one or more, the letter agreement, dated October 20,
2017, among the Borrower, the Administrative Agent, the Syndication Agent, the
Documentation Agent and the Arrangers.
“Fixed Charges” means, in the aggregate for the Combined Parties, on a
consolidated basis determined in accordance with GAAP, for the applicable period
of calculation, the sum of (a) Interest Expense of the Combined Parties, plus
(b) the principal component of all payments made in respect of Capital Lease
Obligations, plus (c) any payments required to be made (whether or not actually
made) in respect of ground rental obligations under ground leases, plus
(d) regularly scheduled required principal payments on Indebtedness for Money
Borrowed (excluding any scheduled balloon, bullet, or similar principal payment
which repays such Indebtedness for Money Borrowed in full) plus (e) rentals
payable under leases of real property during such period to the extent not
covered in clause (b), plus (f) any dividends paid or payable by any Combined
Party in respect of any class of preferred capital stock; provided, however,
that, in calculating Fixed Charges of each Combined Party that is not
Wholly-Owned by the Parent, the amount of the items described in clauses (a),
(b), (c), (d), (e) and (f) above of such Combined Party shall be reduced by the
share allocable to interests held by Persons other than the Parent, the Borrower
or other Combined Parties.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, Cash Collateralized or other credit support acceptable to the
applicable L/C Issuer in its sole


14
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


discretion shall have been provided, in each case, in accordance with the terms
hereof, and (b) with respect to the Swing Line Lenders, such Defaulting Lender’s
Pro Rata Share of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, Cash Collateralized or other credit support acceptable to the
applicable Swing Line Lender in its sole discretion shall have been provided, in
each case, in accordance with the terms hereof.
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, and (c) the Commitments
shall have been expired or terminated in full.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien (other than a Permitted Lien) on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person. Notwithstanding the
foregoing, Guarantee shall not include completion guarantees or the endorsement
of instruments. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.


15
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Guarantors” means, collectively, each of those Persons identified as a
“Guarantor” on the signature pages hereto, and each Person that subsequently
becomes a Guarantor pursuant to Section 6.12, and “Guarantor” means any one of
them.
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement substantially
in the form of Exhibit F hereto, executed and delivered by a new Guarantor in
accordance with the provisions of Section 6.12.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article XI hereof.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Income Producing Assets” means (a) each New Acquisition, and (b) all other real
property assets of the Parent, any Consolidated Entity or any Unconsolidated
Entity (i) which are partially or fully income producing for financial reporting
purposes on the applicable calculation date and have been continuously,
partially or fully income producing for financial reporting purposes for the
calendar quarter ending immediately preceding the calculation date, (ii) for
which an unconditional base building certificate of occupancy (or its
equivalent) has been issued by the applicable Governmental Authority, and
(iii) as to such assets which in the immediately preceding reporting period were
classified as Non-Income Producing Assets, which either (A) are leased to
tenants in occupancy and the leases for such tenants in occupancy represent
eighty-five percent (85%) or more of the rentable square footage of the
applicable real property asset; or (B) have been a Non-Income Producing Asset
for a period equal to or in excess of eighteen (18) months following the
issuance by the applicable Governmental Authority of an unconditional base
building certificate of occupancy (or its equivalent) (provided that different
phases of real property developments shall be treated as different assets for
purposes of this determination); provided, further, that, notwithstanding
anything to the contrary herein, “Income Producing Assets” shall not include
intra or inter-entity obligations between the Parent and any of the Combined
Parties.
“Increase Effective Date” has the meaning specified in Section 2.06(b).
“Incremental Facility Amendment” has the meaning specified in Section 2.06(b).
“Incremental Revolving Commitments” has the meaning specified in Section
2.06(b).
“Incremental Term Commitment” means, as to each Term Facility Lender, its
obligation to make any Term Loans pursuant to any Incremental Term Facility as
provided in Section 2.06(b).
“Incremental Term Facility” has the meaning specified in Section 2.06(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, total liabilities of such Person as determined by GAAP, plus all of
the following, in each case to the extent not otherwise included as total
liabilities in accordance with GAAP:
(a)    all Indebtedness for Money Borrowed of such Person;


16
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(b)    all obligations under financing leases, all Capital Lease Obligations
(including all Capitalized Interest under any capital leases), all Synthetic
Lease Obligations and all Off-Balance Sheet Liabilities of such Person;
(c)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(d)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(e)    all obligations of such Person to pay the deferred purchase price of
property or services to the extent constituting indebtedness pursuant to GAAP
(other than trade accounts payable in the ordinary course of business) and all
obligations under any repurchase, take-out commitments or forward equity
commitments (other than, with respect to the calculation of the Indebtedness of
the Parent, any Consolidated Entity or any Unconsolidated Entity, commitments to
a Consolidated Entity, an Unconsolidated Entity or an Investment Entity);
(f)    net obligations of such Person under any Swap Contract; and
(g)    all Monetized Guarantees of such Person in respect of any of the
foregoing;
provided, however, that, for purposes of this Agreement, (i) Indebtedness shall
not include (A) shareholders’ and partners’ and members’ equity, (B) capital
stock, (C) surplus, (D) reserves for general contingencies and other cash
reserves, (E) minority interests in Consolidated Entities, and (F) deferred
income which in accordance with GAAP would be included in determining total
liabilities as shown on the liability side of a balance sheet of such Person and
(ii) Indebtedness, as calculated for the Borrower or any Loan Party shall not
include Indebtedness of Investment Entities, except, for clarification purposes,
to the extent any other Unconsolidated Entity or Consolidated Entity is liable
for the same (disregarding any liability with respect to customary recourse
carve-outs applicable to any nonrecourse secured Indebtedness and disregarding
any general partnership liability of the Designated Entities).
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any capital lease obligation or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
For purposes of clarification, notwithstanding any language to the contrary
contained in the foregoing, there shall be no double-counting of Indebtedness
(for example, in the case of a guaranty or letter of credit supporting other
Indebtedness).
“Indebtedness for Money Borrowed” means, with respect to any Person, without
duplication (a) all money borrowed by such Person and Indebtedness of such
Person represented by notes payable by such Person and drafts accepted
representing extensions of credit to such Person, (b) all Indebtedness of such
Person evidenced by bonds, debentures, notes, or other similar instruments,
(c) all Indebtedness of such Person upon which interest charges are customarily
paid, (d) all Indebtedness of such Person issued or assumed as full or partial
payment for property or services (other than accrued employee compensation),
whether or not any such notes, drafts, obligations or Indebtedness would
otherwise represent “Indebtedness


17
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


for Money Borrowed” and (e) all Capitalized Interest under any capital leases
and the principal balance outstanding with respect to any Off-Balance Sheet
Liabilities where such transaction is considered borrowed money indebtedness for
tax purposes but is classified as an operating lease in accordance with GAAP.
For purposes of this definition, (i) interest which is accrued but not paid on
the original due date or within any applicable cure or grace period as provided
by the underlying contract for such interest shall be deemed Indebtedness for
Money Borrowed and (ii) trade account payables arising in the ordinary course of
business and not delinquent by more than ninety (90) days shall not be deemed
Indebtedness for Money Borrowed. Indebtedness for Money Borrowed with respect to
the Parent, the Consolidated Entities and/or the Unconsolidated Entities shall
not include any obligations of Investment Entities except, for clarification
purposes, to the extent any other Unconsolidated Entity or Consolidated Entity
is liable for the same (disregarding any liability with respect to customary
recourse carve-outs applicable to any nonrecourse secured Indebtedness and
disregarding any general partnership liability of the Designated Entities).
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.05.
“Interest Expense” means, in respect of any period, an amount equal to the sum
of (a) the interest payable during such period with respect to Indebtedness for
Money Borrowed (including, without duplication, accrued interest and Capitalized
Interest) of the Parent and the Combined Parties, and (b) the interest component
of capitalized lease obligations of the Parent and the Combined Parties, less
non-cash interest with respect to any convertible debt, in each case, reduced by
the share allocable to ownership interests held by Persons other than the
Parent, the Borrower or other Combined Parties.
“Interest Expense for Unsecured Debt” means for any period, Interest Expense
with respect to Unsecured Debt of the Parent and the Combined Parties.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that, if
any Interest Period for a Eurodollar Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the fifth (5th) day of each calendar
month (or if the fifth (5th) day of any calendar month is not a Business Day,
then on the next succeeding Business Day) and the Maturity Date of the Facility
under which such Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
(on its behalf or on behalf of a Co-Borrower) in a Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such


18
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date for the Facility
under which such Loan was made; and
(d)    the Borrower may (on its own behalf or on behalf of any Co-Borrower), in
addition to the periods set forth above, request and receive an Interest Period
for a Eurodollar Rate Loan shorter than one (1) month if and to the extent that
the Administrative Agent has pre-approved such shorter period (such approval to
be withheld in the absolute and sole discretion of the Administrative Agent) and
no Lender objects to the use of such shorter period prior to the establishment
thereof (such objections to be raised in the absolute and sole discretion of the
respective Lenders).
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Entities” means, as of any date of determination, those Persons in
which the Borrower, the Parent, any of the Consolidated Entities or any of the
Unconsolidated Entities directly or indirectly owns any Capital Stock which
satisfy each of the following criteria: (a) such Person is an unconsolidated
entity with respect to the Borrower or the Parent for financial reporting
purposes or is an entity that is consolidated with the Borrower or the Parent as
a result of the pronouncement entitled Financial Interpretation 46
“Consolidation of Variable Interest Entities” by the Financial Accounting
Standards Board on January 17, 2003 as revised from time to time, (b) a party
other than the Borrower, the Parent, a Consolidated Entity or an Unconsolidated
Entity has primary control over day-to-day management of such Person
(responsibilities under management agreements shall not constitute control), and
(c) none of the Borrower, the Parent, any Consolidated Entity or any
Unconsolidated Entity is directly or contingently liable for indebtedness of
such Person, except for standard and customary recourse carve-outs commonly
included in non-recourse financings in the form of guarantees or indemnities.
For a list of the entities which are Investment Entities of the Borrower and the
Parent as of the Closing Date, see Schedule 1.1(b) attached hereto.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by an
L/C Issuer and the Borrower (or any Consolidated Entity) or in favor of an L/C
Issuer and relating to any such Letter of Credit.
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.


19
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Land Assets” means Non-Income Producing Assets that consist primarily of
undeveloped land assets.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case to the extent from time to time in full force and effect or
otherwise having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Loan or a Swing Line Loan.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means, as applicable, JPMorgan Chase Bank, Bank of America or
SunTrust, in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each L/C Issuer, each Swing Line Lender, each
Revolving Credit Lender, and each Term Facility Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. For purposes of this Agreement, a Letter of
Credit may be a standby letter of credit only and may not be a commercial letter
of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


20
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Letter of Credit Cash Collateral Date” means the day that is ten (10) days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Expiration Date” means the day that is one (1) year after the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the preceding Business Day).
“Letter of Credit Sublimit” means, for any date of determination, an amount
equal to $75,000,000. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Revolving Credit Commitments. No individual L/C
Issuer shall be required to issue Letters of Credit in an aggregate amount in
excess of the amount set forth opposite such L/C Issuer’s name on
Schedule 2.01(a).
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Daily Floating Rate” means, for any applicable Loan, on any day any such
Loan is outstanding, the fluctuating rate of interest, which can change on each
Business Day, equal to the Eurodollar Rate or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 11:00 a.m., London time, two (2) Business Days prior
to the date in question, for Dollar deposits with a term equivalent to a one (1)
month term beginning on that date; provided that: (a) to the extent a comparable
or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice, provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and (b) if the LIBOR Daily Floating Rate shall be less than zero, such
rate shall be deemed zero for purposes hereof.


“LIBOR Daily Floating Rate Loan” means a Term Loan or a Revolving Credit Loan
that bears interest at a rate based on the LIBOR Daily Floating Rate.
“LIBOR Screen Rate” has the meaning specified in Section 3.08.
“LIBOR Successor Rate” has the meaning specified in Section 3.08.
“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.08.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquid Assets” means, as of any date of determination, the following assets of
the Combined Parties: (a) Unrestricted cash and Cash Equivalents; and (b) notes
receivable (related to loans that are not in default and otherwise fully
performing as of such date) secured by a mortgage instrument with a valid and
enforceable first priority mortgage lien on a fee or leasehold interest held by
the debtor in the applicable real estate assets,


21
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


where the fair market value of such real estate assets is greater than one
hundred ten percent (110%) of the amount of Indebtedness secured thereby.
“Loan” means an extension of credit by a Lender to the Borrower or any
Co-Borrower under Article II in the form of a Revolving Credit Loan, a Swing
Line Loan, or any Term Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Guarantor Joinder Agreement, each Co-Borrower Joinder Agreement and the Fee
Letter.
“Loan Notice” means a Revolving Credit Loan Notice, a Swing Line Loan Notice, or
any Term Loan Notice.
“Loan Parties” means, as of any date of determination, a collective reference to
the Borrower, each Co-Borrower, the Parent and each Guarantor existing as of
such date.
“Material Acquisition” means, as used in Section 7.11, an acquisition whose
value exceeds ten percent (10%) of Total Assets as of the date that such
acquisition is announced to the Administrative Agent.
“Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business, assets, liabilities (actual or contingent), or financial
condition of the Combined Parties taken as a whole; (b) a material impairment of
the ability of the Loan Parties taken as a whole to perform their obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
“Maturity Date”, in each case, as may be applicable to the Revolving Credit
Facility or any Incremental Term Facility, has the meaning specified in
Section 2.14; provided that, if such date is not a Business Day, then such
Maturity Date shall be the preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four calendar quarters of the Parent.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the L/C
Issuers with respect to Letters of Credit issued and outstanding at such time
and (ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.16(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
Outstanding Amount of all L/C Obligations.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
“Monetized Guarantee” means any Guarantee which (a) is a Guarantee of
Indebtedness for Money Borrowed; (b) is a Guarantee that has been reduced to
judgment or otherwise liquidated for a specified monetary amount; or (c) is a
Guarantee of performance of any obligation which obligation is past due beyond
any applicable grace or cure period and the liability under which can be
reasonably quantified in terms of the monetary liability of the applicable
obligor.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


22
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Organization Document), other than this Agreement or any other
Loan Document, that prohibits, or purports to prohibit, the creation or
assumption of any Lien on any assets of a Person as security for the
Indebtedness of such Person or any other Person, or entitles another Person to
obtain or claim the benefit of a Lien on any assets of such Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that does not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“New Acquisition” means each newly-acquired partially or fully income producing
real property of the Parent, any Consolidated Entity or any Unconsolidated
Entity which property is less than eighty-five percent (85%) occupied on the
date of its acquisition.
“New Acquisition Cutoff Date” means, for each New Acquisition, the earlier to
occur of the calendar date (i) which is twenty-four (24) months from the date of
the acquisition of such property by, as applicable, the Parent, a Consolidated
Entity or an Unconsolidated Entity, and (ii) on which such property achieves
eighty-five percent (85%) occupancy.
“Non-Consenting Lender” means, any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Income Producing Asset” means any real property asset of the Parent, the
Borrower, any Consolidated Entity, or any Unconsolidated Entity which does not
qualify as an “Income Producing Asset” (following application of subsections
(a), (b) and (c)(iii)(B) and each other provision of the definition thereof).
“Note” means each Revolving Credit Note and each Term Note, or any of them.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (a) interest
and fees that accrue under the Loan Documents after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and (b) any Swap Contract entered into in connection with the Loans
by any Loan Party with respect to which a Lender or any Affiliate of such Lender
is a party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
consolidated Subsidiaries in accordance with GAAP: (a) with respect to any asset


23
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person and its Subsidiaries
(for purposes of this clause (d), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement (related to its formation or organization),
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to Revolving Credit Loans, Swing
Line Loans, and any Term Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Credit Loans, Swing Line Loans and any Term Loans, as
the case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.


24
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Liens” means, at any time, Liens in respect of property of the
Parent, the Borrower, Consolidated Entities and/or Unconsolidated Entities
constituting:
(a)     Liens existing pursuant to any Loan Document;
(b)     Liens (other than Liens imposed under ERISA) for taxes, assessments
(including private assessments and charges) or governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, or
which have been insured over without qualification, condition or assumption by
title insurance or otherwise in a manner acceptable to Administrative Agent in
its sole discretion;
(c)     statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, such Liens are for amounts that do not exceed
$500,000 in the aggregate, or if any action has been taken to enforce such Liens
for amounts in excess of $500,000 (other than the filing of the Liens), then
such Liens are being contested in good faith by appropriate proceedings for
which adequate reserves determined in accordance with GAAP have been established
or which have been bonded;
(d)     zoning restrictions, easements, rights of way, restrictions and other
encumbrances affecting real property which, in the aggregate, do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(e)     leases or subleases to third parties (including any Affiliates of the
Borrower or any Combined Party);
(f)     Liens securing judgments for the payment of money not to exceed the
Threshold Amount;
(g)     any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


25
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(h)     Liens incurred in the ordinary course of business in connection with
workers compensation, unemployment insurance or other social security
obligations, other than any Lien imposed by ERISA; and
(i)    other Liens so long as immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, no Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 7.11.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pro Rata Share” means (a) in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Credit Commitment of such Lender at such time and
the denominator of which is the amount of the Revolving Credit Commitments of
all Revolving Credit Lenders at such time; provided that, if the Revolving
Credit Commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Revolving
Credit Lender shall be determined based on the Pro Rata Share of such Revolving
Credit Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof, and (b) in respect
of any Incremental Term Facility, with respect to any Term Facility Lender at
any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of such Term Facility
Lender’s Incremental Term Commitment in respect of such Incremental Term
Facility (or if such Incremental Term Commitment has been funded, the
outstanding principal amount of the Term Loans held by such Term Facility
Lender) and the denominator of which is the amount of the Incremental Term
Commitments of all Term Facility Lenders in respect of such Incremental Term
Facility (or if such Incremental Term Commitments have been funded, the
outstanding principal amount of the Term Loans held by all such Term Facility
Lenders). The initial Pro Rata Share of each Revolving Credit Lender is set
forth opposite the name of such Revolving Credit Lender on Schedule 2.01(a) or
in the Assignment and Assumption pursuant to which such Revolving Credit Lender
becomes a party hereto, as applicable.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 10.07(c).
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.


26
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Revolving Credit Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application,
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice, and (d) with
respect to a Borrowing, conversion or continuation of any Term Loans pursuant to
any Incremental Term Facility, a Term Loan Notice.
“Required Lenders” means, as of any date of determination, two (2) or more
Lenders holding an aggregate of more than fifty percent (50%) of the sum of
(a) the Total Outstandings (with the aggregate amount of each Revolving Credit
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) the aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders;
provided, further, that the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the applicable Swing Line Lender or the applicable
L/C Issuer, as the case may be, in making such determination.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of (a) the Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) the aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders; provided, further, that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
applicable Swing Line Lender or the applicable L/C Issuer, as the case may be,
in making such determination.
“Required Term Facility Lenders” means, as of any date of determination, Term
Facility Lenders holding more than 50% of the Term Loans under any Incremental
Term Facility on such date; provided that the portion of such Incremental Term
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Term Facility Lenders.
“Responsible Officer” means the chief executive officer, any vice chairman,
president, chief financial officer, chief investment officer, chief
administrative officer, chief operating officer, executive vice president,
general counsel or, solely with respect to the ability to request advances of
Loans, L/C Credit Extensions and continuations and conversions of Loans and to
sign Compliance Certificates, any other Person who is authorized in writing by
any of the foregoing to make such requests. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized


27
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
“Restricted Payment” means any cash dividend or other distribution with respect
to any Capital Stock (including preferred stock) or other equity interest of the
Borrower, the Parent or any Consolidated Entity, or any payment, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Capital Stock
or other equity interest, other than any distribution or other payment solely in
Capital Stock of such Person.
“Restricted Purchase” means any payment on account of the purchase, redemption,
or other acquisition or retirement of any Capital Stock (including preferred
equity) of the Parent.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Credit Lender’s name on Schedule 2.01(a) or in the Assignment and
Assumption pursuant to which such Revolving Credit Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, (a) so long as the Revolving
Credit Commitments are outstanding, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have been
terminated or expired, hold a Revolving Credit Loan or a participation in L/C
Obligations or Swing Line Loans at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(a).
“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Revolving Credit Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans made under the Revolving
Credit Facility, which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed or otherwise
authenticated by a Responsible Officer of the Borrower.
“Revolving Credit Note” means a promissory note made by the Borrower or any Co
Borrowers in favor of a Revolving Credit Lender evidencing Revolving Credit
Loans or Swing Line Loans, as the case may be, made by such Revolving Credit
Lender, substantially in the form of Exhibit C, together with each Co-Borrower
Joinder Agreement executed by any Co-Borrower, to the extent the same has not
been terminated pursuant to Section 6.12 hereof.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


28
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury of the United Kingdom
(“HMT”) or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.08.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Debt” means, for any given calculation date, the total aggregate
principal amount of Indebtedness for Money Borrowed of the Borrower, the Parent
and the Consolidated Entities, on a consolidated basis (and without duplication
on account of the guaranty obligations of the Borrower, the Parent or any
Consolidated Entity relating to the Indebtedness for Money Borrowed of another
Consolidated Entity), that is secured in any manner by any Lien; provided that
obligations in respect of Capitalized Leases shall not be deemed to be Secured
Debt. For clarification purposes, (i) any unsecured guaranty given by the
Borrower, the Parent or any Consolidated Entity of secured obligations of a
Person who is not a Consolidated Entity does not constitute Secured Debt of the
Person giving the guaranty, (ii) any unsecured guaranty given by the Borrower,
the Parent or any Consolidated Entity of the Secured Debt of another
Consolidated Entity constitutes the Secured Debt of the Person directly
incurring the Secured Debt and shall not be calculated as part of the
obligations of the Person giving the guaranty, (iii) any unsecured guaranty
given by the Borrower, the Parent or any Consolidated Entity of the unsecured
obligations of a Person who is not a Consolidated Entity does not constitute
Secured Debt of the Person giving the guaranty, (iv) any unsecured guaranty
given by the Borrower, the Parent or any Consolidated Entity of the unsecured
obligations of another Consolidated Entity does not constitute the Secured Debt
of the Person directly incurring such obligations and shall not be calculated as
part of the obligations (secured or otherwise) of the Person giving the
guaranty, (v) any secured guaranty given by the Borrower, the Parent or any
Consolidated Entity of secured obligations of a Person who is not a Consolidated
Entity constitutes Secured Debt of such Person giving the guaranty, (vi) any
secured guaranty given by the Borrower, the Parent or any Consolidated Entity of
the secured obligations of another Consolidated Entity constitutes the Secured
Debt of the Person directly incurring the secured obligations and shall not be
calculated as part of the obligations (secured or otherwise) of the Person
giving the guaranty, (vii) any secured guaranty given by the Borrower, the
Parent or any Consolidated Entity of the unsecured obligations of a Person who
is not a Consolidated Entity constitutes the Secured Debt of the Person giving
the guaranty, and (viii) any secured guaranty given by the Borrower, the Parent
or any Consolidated Entity of the unsecured obligations of any Consolidated
Entity constitutes the Secured Debt of the Person giving the guaranty and shall
not be calculated as part of the obligations (secured or otherwise) of the
Person directly incurring such obligations.
“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Secured Debt as of such date to (b) Total Assets as of such date.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.
“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.


29
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“SunTrust” means SunTrust Bank and its successors.
“Surge Period” has the meaning specified in Section 7.11(c).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement relating to the foregoing, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement related to any of the foregoing (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lenders pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means, as applicable, Bank of America, JPMorgan Chase Bank
and SunTrust, in each case, in its capacity as a provider of Swing Line Loans,
or any successor provider of Swing Line Loans hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed or
otherwise authenticated by a Responsible Officer of the Borrower.
“Swing Line Sublimit” means $50,000,000. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Credit Commitments. No individual
Swing Line Lender shall be required to


30
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


make Swing Line Loans in an aggregate amount in excess of the amount set forth
opposite such Swing Line Lender’s name on Schedule 2.01(a).
“Syndication Agent” means JPMorgan Chase Bank in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP.
“Tax Driven Lease Transaction” means any transaction pursuant to which a
Combined Party conveys record title to a real property asset to a governmental
entity and then leases such asset back from the governmental entity for the
purposes of effecting a reduction in real property taxes where (i) the conveying
Combined Party can repurchase the conveyed asset at any time for nominal
consideration; (ii) no Indebtedness is incurred by any Combined Party under
GAAP; provided that, if the structure of any such transaction requires the
issuance of bonds by the applicable governmental entity, such bonds are
purchased by a Combined Party as consideration for the applicable real property
transfer and the amounts receivable by a Combined Party on such bonds equals the
rent payable under the applicable Lease; (iii) no net payments in excess of
$1,000,000 in the aggregate for any given fiscal year are required to be made to
any third party as a result of such transaction and the corresponding Tax Driven
Lease Transaction Documents (other than the reduced real property taxes and
customary closing costs and fees); and (iv) such transaction, however
structured, is on terms customary for similar “tax driven lease transactions”
consistent with past practices that are listed on Schedule 1.1(c) (provided,
further, that subsequent to the Closing Date, if any such proposed transaction
relates to an asset with a value in excess of $400,000,000, such transaction
shall require the express consent of Administrative Agent as to the inclusion of
such transaction being within the parameters of this definition (such consent
not to be unreasonably withheld, conditioned or delayed)).
“Tax Driven Lease Transaction Documents” means leases, indentures and such other
documents that are customarily required for a transaction of that type and that
satisfy the requirements of the definition of Tax Driven Lease Transaction.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Facility Lender” means any Lender that holds any Term Loans made pursuant
to any Incremental Term Facility.
“Term Loan” means a loan made by any Term Facility Lender pursuant to any
Incremental Term Facility.
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Facility Lenders pursuant to any
Incremental Term Facility.
“Term Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a conversion
of any Term Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans made under any Incremental Term Facility, which shall be
substantially in the form of Exhibit I or such other form as may be approved


31
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed or otherwise authenticated by a
Responsible Officer of the Borrower.
“Term Note” means a promissory note made by the Borrower or any Co-Borrowers in
favor of a Term Facility Lender evidencing any Term Loans made by such Term
Facility Lender in the form approved by the Administrative Agent, together with
each Co-Borrower Joinder Agreement executed by any Co-Borrower, to the extent
the same has not been terminated pursuant to Section 6.12.
“Test Date” has the meaning specified in Section 7.11(c).
“Threshold Amount” means $50,000,000.
“Total Assets” means, as of any calculation date, the sum, without duplication,
of (a) the Value of Income Producing Assets for all such assets of the Combined
Parties, plus (b) the Value of Non-Income Producing Assets for all such assets
of the Combined Parties, plus (c) the Value of Liquid Assets of the Combined
Parties; provided, however, that, in calculating Total Assets, (i) the amount of
Total Assets attributable to assets held by Consolidated Entities that are not
Wholly-Owned by the Parent shall not exceed twenty percent (20%) of Total Assets
(with any such excess being excluded from the calculation of Total Assets), (ii)
the amount of Total Assets attributable to clause (c) shall be reduced by the
share allocable to interests held by Persons other than the Parent, the Borrower
or other Combined Parties, (iii) the amount of Total Assets attributable to the
Value of Non-Income Producing Assets shall not exceed twenty-five percent
(25.0%) of Total Assets (with any such excess being excluded from the
calculation of Total Assets), and (iv) the amount of Total Assets attributable
to the Value of Non-Income Producing Assets of the Combined Parties that are
entitled Land Assets shall not exceed ten percent (10%) of Total Assets (with
any such excess being excluded from the calculation of Total Assets).
“Total Debt” means, as of any calculation date, for the Combined Parties
(reduced to the extent necessary to reflect the portion thereof not attributable
to the Parent’s direct and indirect ownership interest), the sum of (without
duplication): (a) all outstanding Indebtedness for Money Borrowed; (b) all
Capital Lease Obligations, and (c) all obligations constituting Monetized
Guarantees of such Persons; provided, however, that, in calculating the Total
Debt of each Consolidated Entity and Unconsolidated Entity, the amount of the
items described in clauses (a), (b) and (c) above of such Consolidated Entity
and Unconsolidated Entity shall be multiplied by the percentage of the Parent’s
direct and indirect ownership interest in such Consolidated Entity and
Unconsolidated Entity. Total Debt shall not include any such obligation of
Investment Entities except, for clarification purposes, to the extent any
Consolidated Entity is liable for the same (disregarding any Consolidated
Entity’s liability with respect to customary recourse carve-outs applicable to
any nonrecourse secured Indebtedness) and disregarding any general partnership
liability of the Designated Entities.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstanding” means the aggregate Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan, LIBOR
Daily Floating Rate Loan or a Eurodollar Rate Loan.
“Unavailable Interest Rate Amendment” has the meaning specified in
Section 2.08(e).


32
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Unconsolidated Entities” means, as of any date of determination, those Persons
in which the Parent or any of the Consolidated Entities owns some portion of
Capital Stock and which are not consolidated with the Parent on the financial
statements of the Parent in accordance with GAAP. Unconsolidated Entities shall
not include Investment Entities.
“Unencumbered Properties” means (i) all real property assets located in the
United States of America (a) Wholly-Owned by a Borrower Party or a Wholly-Owned
Subsidiary of Parent that is a Loan Party, or (b) Wholly-Owned by a Combined
Party that is not a Wholly-Owned Subsidiary of Parent (but at least eighty-five
percent (85%) of whose Capital Stock is owned, directly or indirectly, by the
Parent), and, in each case, that are not subject to any Negative Pledges or any
Liens (other than (I) Permitted Liens not identified in clause (f) or (i) of the
definition of such term and (II) Liens securing judgments for the payment of
money not to exceed $1,000,000 for each such asset unless such Liens are being
contested in good faith by appropriate proceedings diligently conducted, and for
which adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or which have been insured over
without qualification, condition or assumption by title insurance or otherwise
in a manner acceptable to Administrative Agent in its sole discretion, provided
that the aggregate amount of money secured by such Liens referenced in this
clause (II) for all such assets shall not exceed $10,000,000) and, at all times
subsequent to the release of Guarantors under Section 11.08, are owned by
Persons who do not either (x) Guarantee any Indebtedness for Money Borrowed or
(y) have direct Indebtedness for Money Borrowed, in either case in excess of
$1,000,000, provided that the aggregate amount of Indebtedness for Money
Borrowed and Guarantees of such Indebtedness for all such Persons who would own
otherwise unencumbered properties shall not exceed $10,000,000, and (ii) any
asset that is the subject of a Tax Driven Lease Transaction, for so long as such
properties are subject to Tax Driven Lease Transaction Documents and are not
subject to any Liens (other than (a) Permitted Liens not identified in clause
(f) or (i) of the definition of such term and (b) Liens securing judgments for
the payment of money not to exceed $1,000,000 for each such asset unless such
Liens are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or which have been
insured over without qualification, condition or assumption by title insurance
or otherwise in a manner acceptable to Administrative Agent in its sole
discretion, provided that the aggregate amount of money secured by such Liens
referenced in this clause (b) for all such assets shall not exceed $10,000,000);
and, at all times subsequent to the release of Guarantors under Section 11.08,
are owned by Persons who do not either (x) Guarantee any Indebtedness for Money
Borrowed or (y) have direct Indebtedness for Money Borrowed, in either case in
excess of $1,000,000, provided that the aggregate amount of Indebtedness for
Money Borrowed and Guarantees of such Indebtedness for all such Persons who
would own otherwise unencumbered properties shall not exceed $10,000,000;
provided, however, that, notwithstanding anything to the contrary herein, the
Unencumbered Properties included in the calculation of any of the covenants
contained in Section 7.03(a), Section 7.11(b) or Section 7.11(d) shall not
include assets subject to one or more Liens (other than (a) Permitted Liens not
identified in clause (f) or (i) of the definition of such term and (b) Liens
securing judgments for the payment of money not to exceed $1,000,000 for each
such asset unless such Liens are being contested in good faith by appropriate
proceedings diligently conducted, and for which adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or which have been insured over without qualification, condition or
assumption by title insurance or otherwise in a manner acceptable to
Administrative Agent in its sole discretion, provided that the aggregate amount
of money secured by such Liens referenced in this clause (b) for all such assets
shall not exceed $10,000,000) and, at all times subsequent to the release of
Guarantors under Section 11.08, shall not include properties that are owned by
Persons who either (x) Guarantee any Indebtedness for Money Borrowed or (y) have
direct Indebtedness for Money Borrowed, in either case in excess of $1,000,000
(and all the maximum aggregate amount of all such Guarantees and/or Indebtedness
for all such Persons who would otherwise own unencumbered properties shall not
exceed $10,000,000).


33
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted” means, when referring to cash and Cash Equivalents of the
Borrower, Parent or any Combined Party, that such cash and Cash Equivalents (a)
do not appear as “restricted” (or any similar designation) on the financial
statements of the Parent or any other Person, (b) are not subject to a Lien in
favor of any Person, and (c) are not otherwise unavailable to the Borrower,
Parent or any Consolidated Entity.
“Unsecured Debt” means, as of any date, the aggregate of all Indebtedness for
Money Borrowed of the Combined Parties that was incurred, and continues to be
outstanding, without granting a Lien (other than Permitted Liens not described
in clauses (a), (f) or (i) of such definition) as security for such Indebtedness
for Money Borrowed. Unsecured Debt shall not include any such obligations of
Unconsolidated Entities or Investment Entities except, for clarification
purposes, to the extent any Combined Party is liable for the same (disregarding
any liability with respect to customary recourse carve-outs applicable to any
nonrecourse secured obligations and disregarding any general partnership
liability of the Designated Entities). For clarification purposes, (a) any
unsecured guaranty given by the Borrower, the Parent or any Combined Party of
secured obligations of a Person who is not the Borrower, the Parent or a
Combined Party constitutes Unsecured Debt of the Borrower, the Parent or such
Combined Party giving the guaranty, (b) any unsecured guaranty given by the
Borrower, the Parent or any Combined Party of the secured obligations of the
Borrower, the Parent or another Combined Party constitutes the Secured Debt of
the Borrower, the Parent or the Combined Party directly incurring the secured
obligations and shall not be calculated as part of the obligations (either
secured or unsecured) of the Borrower, the Parent or such Combined Party giving
the guaranty (except to the extent that the relevant calculation does not
otherwise account for the obligations of the Borrower, the Parent or the
Combined Party directly incurring the underlying secured obligations, in which
case it shall constitute the Unsecured Debt of the Borrower, the Parent or the
Combined Party giving the guaranty), (c) any unsecured guaranty given by the
Borrower, the Parent or any Combined Party of the unsecured obligations of a
Person who is not the Borrower, the Parent or a Combined Party constitutes the
Unsecured Debt of the Borrower, the Parent or such Combined Party giving the
guaranty, (d) any unsecured guaranty given by the Borrower, the Parent or any
Combined Party of the unsecured obligations of the Borrower, the Parent or
another Combined Party constitutes the Unsecured Debt of the Borrower, the
Parent or the Combined Party directly incurring such obligations and shall not
be calculated as part of the obligations (either secured or unsecured) of the
Borrower, the Parent or such Combined Party giving the guaranty (except to the
extent that the relevant calculation does not otherwise account for the
obligations of the Borrower, the Parent or the Combined Party directly incurring
the underlying unsecured obligations, in which case it shall constitute the
Unsecured Debt of the Borrower, the Parent or the Combined Party giving the
guaranty), (e) any secured guaranty given by the Borrower, the Parent or any
Combined Party of secured obligations of a Person who is not the Borrower, the
Parent or a Combined Party constitutes secured debt of the Borrower, the Parent
or such Combined Party giving the guaranty, (f) any secured guaranty given by
the Borrower, the Parent or any Combined Party of the secured obligations of the
Borrower, the Parent or another Combined Party constitutes the secured debt of
the Borrower, the Parent or the Combined Party directly incurring the secured
obligations and shall not be calculated as part of the obligations (either
secured or unsecured) of the Borrower, the Parent or such Combined Party giving
the guaranty (except to the extent that the relevant calculation does not
otherwise account for the obligations of the Borrower, the Parent or the
Combined Party directly incurring


34
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


the underlying secured obligations, in which case it shall constitute the
secured debt of the Borrower, the Parent or the Combined Party giving the
guaranty), (g) any secured guaranty given by the Borrower, the Parent or any
Combined Party of the unsecured obligations of a Person who is not the Borrower,
the Parent or a Combined Party constitutes the secured debt of the Borrower, the
Parent or such Combined Party giving the guaranty, and (h) any secured guaranty
given by the Borrower, the Parent or any Combined Party of the unsecured
obligations of the Borrower, the Parent or another Combined Party constitutes
the secured debt of the Borrower, the Parent or such Combined Party giving the
guaranty and shall not be calculated as part of the obligations (either secured
or unsecured) of the Borrower, the Parent or the Combined Party directly
incurring such obligations (except to the extent that the relevant calculation
does not otherwise account for the obligations of the Borrower, the Parent or
such Combined Party giving the guaranty, in which case it shall constitute the
Unsecured Debt of the Borrower, the Parent or the Combined Party directly
incurring the underlying unsecured obligations). For purposes of calculating the
financial covenants contained in this Agreement, obligations of the Borrower,
the Parent or any Combined Party pursuant to the terms of any letter of credit
shall be treated in the same manner as a guaranty.
“Unsecured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Unsecured Debt of the Combined Parties as of such date, to (b) the sum,
without duplication, of (i) the total Value of Income Producing Assets and Value
of Non-Income Producing Assets that are Unencumbered Properties, plus (ii) the
Value of Liquid Assets (which items are: (A) owned entirely by Combined Parties
whose Capital Stock, in each case, is at least eighty-five percent (85%) owned,
directly or indirectly, by the Parent; and (B) not encumbered other than by
Permitted Liens described in clauses (a) or (b) of the definition thereof), in
each case, as of such date; provided, however, that, in calculating clause (b)
of this definition, (v) the value contributed to such calculation related to
Unencumbered Properties held by parties that are not Consolidated Entities
Wholly-Owned by the Parent shall not exceed twenty percent (20%) of the total of
clause (b) (with any such excess being excluded from the calculation of clause
(b)), (w) the value contributed to such calculation related to Liquid Assets
held by parties that are Consolidated Entities that are not Wholly-Owned by the
Parent but are at least eighty-five percent (85%) owned, directly or indirectly,
by the Parent shall not exceed $50,000,000 (with any such excess being excluded
from the calculation of clause (b)), (x) the value contributed to such
calculation related to Non-Income Producing Assets and Liquid Assets included in
clause (b) of the definition of “Liquid Assets” shall not exceed twenty-five
percent (25%) of the total of clause (b) (with any such excess being excluded
from the calculation of clause (b)), (y) the value contributed to such
calculation related to Non-Income Producing Assets that are entitled Land Assets
shall not exceed ten percent (10%) of the total of clause (b) (with any such
excess being excluded from the calculation of clause (b)) and (z) the value
contributed to such calculation related to Liquid Assets included in clause (b)
of the definition of “Liquid Assets” shall not exceed fifteen percent (15%) of
the total of clause (b) (with any such excess being excluded from the
calculation of clause (b)).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Value of Income Producing Assets” means, as of any date, the aggregate value of
each Income Producing Asset existing as of such date, where the value of each
such Income Producing Asset equals: the product of (a) the Adjusted Consolidated
EBITDA for the most recent calendar quarter for which financial statements of
the Borrower, the Parent and its Consolidated Entities are then available,
allocable to such Income Producing Assets, (y) multiplied by four (4), then (z)
divided by the Applicable Capitalization Rate, multiplied by (b) and without
duplication (i) if such asset is owned by the Borrower, the Parent or any
Consolidated Entity, one hundred percent (100%) (adjusted, in the case of such
an asset owned by a


35
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Consolidated Entity, appropriately to reflect the relative direct and indirect
economic interest (calculated as a percentage) of the Borrower or the Parent in
such Consolidated Entity determined in accordance with the applicable provisions
of the organizational documents of such Consolidated Entity), and (ii) if such
asset is owned by an Unconsolidated Entity, the percentage of the Borrower’s or
the Parent’s direct or indirect ownership in the Unconsolidated Entity owning
such asset; provided, however, that (A) if any Income Producing Asset (for the
purpose of clarity, other than any assets which qualify as New Acquisitions in
accordance with their applicable cutoff dates) has been an Income Producing
Asset for a period of less than four (4) calendar quarters, then such Income
Producing Asset will be assigned a value which is the greater of (1) the value
of such asset determined in accordance with clauses (a) and (b) above, and (2)
the value of such asset determined in accordance with clauses (a) and (b) of the
definition of “Value of Non-Income Producing Assets”; and (B) notwithstanding
anything in this Agreement to the contrary, each New Acquisition, in each case,
shall be assigned a value which is the greater of (i) the value of such asset
determined in accordance with clauses (a) and (b) above and (ii) the value of
such asset determined in accordance with clauses (a) and (b) of the definition
of “Value of Non-Income Producing Assets”, for all dates prior to the applicable
New Acquisition Cutoff Date; provided that, at any time the Borrower may deliver
to the Administrative Agent written notice of the Borrower’s election to have
the provisions of this clause (B) no longer apply to any specified New
Acquisition, in which event such specified New Acquisition shall be assigned a
value as otherwise determined pursuant to this Agreement at all times thereafter
(without regard to the other terms of this clause (B)).
“Value of Liquid Assets” means, as of any date, the sum of (a) the amount of
cash included in Liquid Assets, plus (b) an amount equal to (i) the market value
of any marketable securities included in Liquid Assets, less (ii) to the extent
not included in Total Debt, any margin indebtedness with respect thereto, plus
(c) the book value of notes receivable secured by a mortgage instrument with a
valid and enforceable first priority mortgage lien on a fee or leasehold
interest held by the debtor in the applicable real estate assets and included in
Liquid Assets (where the fair market value of such real estate assets is greater
than or equal to one hundred ten percent (110%) of the amount of indebtedness
secured thereby); provided that, with respect to each asset and without
duplication, the respective amounts used in calculating clauses (a), (b) and
(c) above shall be multiplied by (1) if such asset is owned by the Borrower, the
Parent or any Consolidated Entity, one hundred percent (100%) (adjusted, in the
case of such an asset owned by a Consolidated Entity, appropriately to reflect
the relative direct and indirect economic interest (calculated as a percentage)
of the Borrower or the Parent in such Consolidated Entity determined in
accordance with the applicable provisions of the organizational documents of
such Consolidated Entity), and (2) if such asset is owned by an Unconsolidated
Entity, the percentage of the Borrower’s or the Parent’s direct or indirect
ownership in the Unconsolidated Entity owning such asset.
“Value of Non-Income Producing Assets” means on any calculation date, the
aggregate value of all Non-Income Producing Assets existing as of such date,
where the value of each such Non-Income Producing Asset is equal to the product
of (a) the cost of such asset, less any applicable impairment charges or other
writedowns, reported through the date of the most recent financial statements of
the Borrower, the Parent and its Consolidated Entities in accordance with GAAP,
times (b) and without duplication (i) if such asset is owned by the Borrower,
the Parent or any Consolidated Entity, one hundred percent (100%) (adjusted, in
the case of such an asset owned by a Consolidated Entity, appropriately to
reflect the relative direct and indirect economic interest (calculated as a
percentage) of the Borrower or the Parent in such Consolidated Entity determined
in accordance with the applicable provisions of the organizational documents of
such Consolidated Entity), or (ii) if such asset is owned by an Unconsolidated
Entity, the percentage of the Borrower’s or the Parent’s direct or indirect
ownership in the Unconsolidated Entity owning such asset.


36
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“Wholly-Owned” means (i) with respect to the ownership by any Person of any real
property, that one hundred percent (100%) of the ownership of such real property
is held, directly or indirectly, by such Person, and (ii) with respect to the
ownership by any Person ("Person A") of any Capital Stock of any other Person
("Person B"), that one hundred percent (100%) of the Capital Stock of such
Person B is held, directly or indirectly, by such Person A.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (1)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(ii)    The term “including” is by way of example and not limitation.
(iii)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e)    Notwithstanding anything to the contrary herein or in any other Loan
Document, the Borrower and each of its Wholly-Owned Subsidiaries shall be deemed
to be Wholly-Owned Subsidiaries of the Parent.
Section 1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP (except as provided in
this Agreement with respect to Investment Entities) applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.


37
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, the treatment of leases under GAAP as of the
Closing Date will be maintained for all purposes under this Agreement for all
existing and new leases after the Closing Date.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.06    Times of Day; Rates. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBOR” or with respect to any comparable or
successor rate thereto.
Section 1.07    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that, with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    Loans.
(a)    Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans in Dollars
(each such loan, a “Revolving Credit Loan”) to the Borrower and/or the
Co-Borrower identified by Borrower in the applicable Revolving Credit Loan
Notice from time to time (on any Business Day during the Availability Period) in
an aggregate amount not to exceed at any time the amount of such Lender’s
Revolving Credit Commitment; provided, however, that, after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the


38
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Aggregate Revolving Credit Commitments, (ii) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment and (iii) the aggregate Unsecured Debt of the
Borrower and the Combined Parties (including any requested or pending Credit
Extension) shall not exceed the amount permitted pursuant to Section 7.03(a)
hereof. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower and Co-Borrowers
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
(b)    Reserved.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    (1)    Each Revolving Credit Borrowing, each conversion of Revolving
Credit Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon irrevocable notice from the Borrower (on its own
behalf or on behalf of the applicable Co-Borrower) to the Administrative Agent,
which may be given by (A) telephone, or (B) a Revolving Credit Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Revolving Credit Loan Notice. Each such Revolving
Credit Loan Notice must be received by the Administrative Agent (I) not later
than 1:00 p.m., Eastern time,  three (3) Business Days prior to the requested
date of any Revolving Credit Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans and (II) on the requested date of any Revolving Credit
Borrowing of Base Rate Loans or LIBOR Daily Floating Rate Loans, provided, that,
for a request of a LIBOR Daily Floating Rate Loan or a Base Rate Loan, such
Revolving Credit Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m., Eastern time, otherwise, such Revolving Credit Loan
Notice shall be deemed to be a request for a LIBOR Daily Floating Rate Loan or a
Base Rate Loan on the next Business Day. Each Revolving Credit Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or LIBOR Daily Floating
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Revolving Credit Loan Notice (whether telephonic or written) shall specify
(v) whether the Borrower or a Co-Borrower is requesting a Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of Eurodollar Rate Loans, (w) the requested date of the
applicable Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (x) the principal amount of Revolving Credit Loans to
be borrowed, converted or continued, (y) the Type of Revolving Credit Loans to
be borrowed or to which existing Revolving Credit Loans are to be converted, and
(z) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Revolving Credit Loan Notice
or if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Credit Loans shall be made as, or
converted to, Eurodollar Rate Loans with an Interest Period of one (1) month.
Any such automatic conversion to Eurodollar Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Revolving
Credit Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one (1) month. For the avoidance of
doubt and notwithstanding anything contained herein to the contrary, a Swing
Line Loan may not be converted into a Eurodollar Rate Loan (but may be converted
to a Revolving Credit Loan, which can be either a Base Rate Loan, LIBOR Daily
Floating Rate Loan or a Eurodollar Rate Loan).
(i)    Reserved.


39
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(b)    (1)    Following receipt of a Revolving Credit Loan Notice, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Pro Rata Share of the applicable Revolving Credit Loans, and if notice of
a conversion or continuation is not provided by the Borrower by 1:00 p.m.,
Eastern time, three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Eurodollar Rate Loans described in the preceding
subsection. In the case of a Revolving Credit Borrowing, each Appropriate Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than:
(A) 12:00 p.m., Eastern time, on the Business Day specified in the applicable
Loan Notice for notices related to Eurodollar Rate Loans; (B) 3:00 p.m., Eastern
time, on the Business Day specified in the applicable Loan Notice for notices
related to Base Rate Loans; or (C) 3:00 p.m., Eastern time, on the Business Day
specified in the applicable Loan Notice for notices related to LIBOR Daily
Floating Rate Loans; provided, in each case, that nothing contained in this
sentence shall be deemed to alter the requirements contained in the previous
sentence for timely delivery of notices relating to Base Rate Loans, LIBOR Daily
Floating Rate Loans or Eurodollar Rate Loans. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower or the applicable Co-Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of the Borrower or the applicable Co-Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower (on its own behalf or on behalf of
the applicable Co-Borrower).
(i)    Reserved.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall endeavor to notify the Borrower and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    (1)    After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than fifteen (15) Interest Periods in effect with respect to the Revolving
Credit Facility. No more than eight (8) Revolving Credit Borrowings may be
initiated in any given calendar month.
(i)    Reserved.
(f)    Any Loan Notice identifying a Co-Borrower as the party to whom the
applicable Loan should be directed may designate such Co-Borrower as the
“primary obligor” with respect to such Loan and amounts payable with respect
thereto. Such designation, however, shall not prevent the Borrower, each other
Co-Borrower and each Guarantor hereunder from remaining liable for the full and
final repayment of such Loan and such other amounts and for the full and final
repayment of the Obligations as required pursuant to the terms hereof and the
Borrower, each Co-Borrower and each Guarantor hereby acknowledges and


40
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


agrees that each of them shall be and shall remain liable for the full and final
repayment of each Loan, as applicable, made pursuant to the terms hereof in
accordance with this Agreement, regardless of the party to whom such Loan is
funded and regardless of whether a specific party is designated as the “primary
obligor” with respect thereto. Notwithstanding anything to the contrary in this
Agreement, any Lender may exchange, continue or rollover all of the portion of
its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative
Agent, and such Lender.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Cash Collateral
Date, to issue Letters of Credit for the account of the Borrower, any
Consolidated Entity or any Unconsolidated Entity, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower, any Consolidated Entity or any Unconsolidated Entity
and any drawings thereunder; provided that, after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (w) the Total Revolving
Credit Outstandings shall not exceed the Aggregate Revolving Credit Commitments,
(x) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Revolving Credit
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit and
(z) the aggregate Unsecured Debt of the Borrower and the Combined Parties
(including any requested or pending Credit Extension) shall not exceed the
amount permitted pursuant to Section 7.03(a) hereof. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that are expiring or have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
(ii)    No L/C Issuer shall be required to issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or
(C)    the requested Letter of Credit is not a standby letter of credit.


41
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit or request that
such L/C Issuer refrain from the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of such L/C Issuer;
(C)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(D)    such Letter of Credit contains any provision for automatic reinstatement
of the stated amount after any drawing thereunder; or
(E)    a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless such L/C Issuer has entered into
satisfactory arrangements with the Borrower or such Revolving Credit Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as the applicable L/C Issuer may elect in its sole
discretion.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m., Eastern time, at least two (2)
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application


42
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


shall specify in form and detail satisfactory to such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may reasonably require. Additionally, the Borrower shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit , that one or
more of the applicable conditions contained in Article IV shall not then be
satisfied, such L/C Issuer shall, on the requested date, issue a Letter of
Credit for the account of the Borrower (or the applicable Consolidated Entity or
Unconsolidated Entity) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Pro Rata Share times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”) so long as no Default exists on the renewal date or would be caused by
such renewal; provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve (12)
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve (12) month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such L/C Issuer, the Borrower shall not be required to make a specific request
to such L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) such L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Non-Extension Notice Date (I) from the
Administrative Agent that the Required Revolving Credit Lenders have elected not
to permit such extension or (II) from the Administrative Agent, any


43
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Revolving Credit Lender or any Loan Party that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each case
directing such L/C Issuer not to permit such extension.
(iv)    Reserved.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m.,
Eastern time, on the date of any payment by such L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Pro Rata Share thereof. In such
event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Revolving Credit Loan Notice). Any notice given by an L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Credit Lender (including the Revolving Credit Lender
acting as an L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent (and the Administrative Agent
may apply Cash Collateral (provided by Defaulting Lenders) for this purpose) for
the account of the applicable L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m., Eastern time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan under the Revolving Credit
Facility to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the applicable L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
(except to the extent such Unreimbursed Amount was not refinanced as a result of
the failure of Revolving Credit Lenders to fund a Revolving Credit Loan in
accordance with the terms and


44
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


conditions set forth herein) bear interest at the Default Rate. In such event,
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
such L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against such L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Revolving Credit Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the Federal Funds Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the
applicable L/C Issuer any payment in respect of the related Unreimbursed Amount
or interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will


45
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


distribute to such Revolving Credit Lender its Pro Rata Share thereof in the
same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, set-off, defense (other than a
defense of payment) or other right that the Borrower or any Combined Party may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), any L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    waiver by an L/C Issuer of any requirement that exists for any L/C
Issuer’s protection and not the protection of the Borrower;
(vi)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vii)    any payment made by an L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or


46
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Combined Party;
in each case, to the extent not resulting from the gross negligence or willful
misconduct of the applicable L/C Issuer as finally determined by a court of
competent jurisdiction.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, no L/C Issuer shall have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy (other than conformance to
the terms of the Letter of Credit) of any such document or the authority of the
Person executing or delivering any such document. None of the L/C Issuers, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of the L/C Issuers shall be liable to any Revolving Credit Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Revolving Credit Lenders or the Required Revolving Credit
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of the L/C Issuers,
shall be liable or responsible for any of the matters described in clauses
(i) through (viii) of Section 2.03(e); provided, however, that, anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the applicable L/C Issuer, and such L/C Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower, Consolidated Entities or
Unconsolidated Entities which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction or such L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Reserved.
(h)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.


47
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender that is a Non-Defaulting Lender
in accordance with its Pro Rata Share a Letter of Credit Fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate from time to
time in effect for the Revolving Credit Facility times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date after the
Closing Date to occur after the issuance of such Letter of Credit, on the Letter
of Credit Expiration Date and thereafter on demand. If there is any change in
the Applicable Rate for the Revolving Credit Facility during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate for the Revolving Credit Facility separately for each
period during such quarter that such Applicable Rate for the Revolving Credit
Facility was in effect. Notwithstanding anything to the contrary contained
herein, upon the request of the Required Revolving Credit Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(j)    Fronting Fee and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the applicable L/C Issuer for its own account a fronting
fee for each Letter of Credit issued by such L/C Issuer equal to one eighth of
one percent (0.125%) per annum times the daily amount available to be drawn
under such Letter of Credit. Such fronting fee for each Letter of Credit shall
be (i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter within five
(5) days of demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. In addition, the Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit issued by
such L/C Issuer as from time to time in effect. Such customary fees and standard
costs and charges are due and payable on demand and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.
(l)    Letters of Credit Issued for Consolidated Entities/Unconsolidated
Entities. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Consolidated Entity or Unconsolidated Entity, the Borrower shall (i) be required
to sign the applicable Letter of Credit Application and (ii) be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Consolidated Entity and/or any
Unconsolidated Entity inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Persons.
Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lenders, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.04, agree to make loans (each such
loan, a “Swing Line Loan”) to the Borrower and/or the Co-Borrower identified by
Borrower in the applicable Swing Line Loan Notice from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing


48
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the applicable Revolving Credit Lender acting as a
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that, after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Aggregate
Revolving Credit Commitments, (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment and (iii) the aggregate Unsecured Debt of the Borrower and the
Combined Parties (including any requested or pending Credit Extension) shall not
exceed the amount permitted pursuant to Section 7.03(a) hereof, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower and Co-Borrowers
may borrow under this Section 2.04, prepay under Section 2.05, and reborrow
under this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Pro Rata Share times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent (on Borrower’s own behalf or on behalf of a Co-Borrower),
which may be given by (A) telephone or (B) by a Swing Line Loan Notice; provided
that any telephonic notice must be confirmed promptly by delivery to the Swing
Line Lenders and the Administrative Agent of a Swing Line Loan Notice. Each such
Swing Line Loan Notice must be received by the applicable Swing Line Lenders and
the Administrative Agent not later than 3:00 p.m., Eastern time, on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the applicable Swing Line
Lenders of any Swing Line Loan Notice, the applicable Swing Line Lenders will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the applicable Swing Line Lenders will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the applicable Swing
Line Lenders have received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 5:00 p.m., Eastern time, on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lenders not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the applicable Swing Line Lender will, not later than 5:00 p.m., Eastern
time, on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower or the applicable
Co-Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    Each Swing Line Lender at any time five (5) or more Business Days after
the making of a Swing Line Loan and in its sole and absolute discretion may
request, on behalf of the Borrower or the applicable Co-Borrower (which hereby
irrevocably authorizes each Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Revolving Credit Lender’s Pro Rata Share of the amount of the applicable Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Revolving Credit Loan Notice for
purposes hereof) and in accordance with the requirements


49
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


of Section 2.02, without regard to the minimum and multiples specified therein
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02. The applicable Swing Line Lenders shall furnish the Borrower with
a copy of the applicable Revolving Credit Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Credit Lender shall make
an amount equal to its Pro Rata Share of the amount specified in such Revolving
Credit Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
(provided by Defaulting Lenders) for this purpose) for the account of the
applicable Swing Line Lenders at the Administrative Agent’s Office not later
than 1:00 p.m., Eastern time, on the day specified in such Revolving Credit Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Borrower or the applicable Co-Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable Swing Line Lenders.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the applicable Swing Line Lenders as set forth
herein shall be deemed to be a request by the applicable Swing Line Lenders that
each of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the applicable Swing Line Lenders pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Swing Line Lenders any
amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the applicable Swing Line Lenders shall be entitled to
recover from such Revolving Credit Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable Swing Line Lenders at a rate per annum equal to the
Federal Funds Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the applicable Swing Line
Lenders in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the applicable Swing Line Lender submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender may have against any Swing
Line Lender, the Borrower, any Co-Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or


50
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the applicable Swing Line Lenders
receive any payment on account of such Swing Line Loan, the applicable Swing
Line Lenders will distribute to such Revolving Credit Lender its Pro Rata Share
of such payment thereof in the same funds as those received by the applicable
Swing Line Lenders.
(ii)    If any payment received by a Swing Line Lender in respect of principal
or interest on any applicable Swing Line Loan is required to be returned by a
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to such Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of such Swing Line
Lender.
(e)    Interest for Account of Swing Line Lenders. Each Swing Line Lenders shall
be responsible for invoicing the Borrower for interest on its Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of such Swing Line Lender.
(f)    Payments Directly to Swing Line Lenders. The Borrower shall (on its own
behalf or on behalf of the applicable Co-Borrower(s)) or the applicable
Co-Borrower may make all payments of principal and interest in respect of
applicable Swing Line Loans directly to the applicable Swing Line Lenders.
(g)    Swing Line Loans to Co-Borrowers. Any Swing Line Loan Notice identifying
a Co-Borrower as the party to whom the applicable Swing Line Loan should be
directed may designate such Co-Borrower as the “primary obligor” with respect to
such Swing Line Loan and amounts payable with respect thereto. Such designation,
however, shall not prevent the Borrower, each other Co-Borrower and each
Guarantor hereunder from remaining liable for the full and final repayment of
such Swing Line Loan and such other amounts and for the full and final repayment
of the Obligations as required pursuant to the terms hereof and the Borrower,
each Co-Borrower and each Guarantor hereby acknowledges and agrees that each of
them shall be and shall remain liable for the full and final repayment of each
Swing Line Loan made pursuant to the terms hereof in accordance with this
Agreement, regardless of the party to whom such Swing Line Loan is funded and
regardless of whether a specific party is designated as the “primary obligor”
with respect thereto.
Section 2.05    Prepayments.
(a)    The Borrower (and the Co-Borrowers) shall be permitted to prepay the
Loans in accordance with the following terms and conditions:
(i)    The Borrower (on its own behalf or on behalf of the applicable
Co-Borrower(s)) or the applicable Co-Borrower may, upon notice to the
Administrative Agent, at any time or from time to time (A) voluntarily prepay
Base Rate Loans in whole or in part without premium or penalty and


51
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(B) voluntarily prepay Eurodollar Rate Loans in whole or in part on the last day
of the applicable Interest Period without premium or penalty; provided that
(1) such notice must be in a form reasonably acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 1:00 p.m.
(Eastern time) (A) one (1) Business Day prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans and
LIBOR Daily Floating Rate Loans; (2) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, following the date on which any Incremental
Term Facility becomes effective pursuant to the terms of this Agreement, whether
the Loans to be prepaid are Term Loans or Revolving Credit Loans (or any
applicable combination thereof) (and in the absence of any designation in such
notice as to which Facility to prepay, prepayment amounts shall be applied to
Revolving Credit Loans).
(ii)    The Borrower (on its own behalf or on behalf of the applicable
Co-Borrower(s)) or the applicable Co-Borrower may voluntarily prepay Eurodollar
Rate Loans in whole or in part on any date other than the last day of the
Interest Period applicable thereto without premium; provided that the Borrower
shall deliver to the Administrative Agent a timely notice of prepayment in
accordance with clause (a) above and pay any “breakage” charges and increased
costs or charges incurred by the Lenders as the result of such prepayment
pursuant to Section 3.05.
In the case of any prepayment made or to be made in connection with subclauses
(i) or (ii) above: (A) the Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice with respect thereto, and
of the amount of such Lender’s Pro Rata Share of such proposed prepayment;
(B) if such notice is given by the Borrower (whether on its own behalf or on
behalf of any Co-Borrower) or the applicable Co-Borrower, the Borrower (on its
own behalf or on behalf of the applicable Co-Borrower(s)) or the applicable
Co-Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; (C) any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05; and (D) each such prepayment shall be applied to the applicable
Loans of the Lenders in accordance with their respective Pro Rata Shares. The
failure of the Borrower or the applicable Co-Borrower to make a prepayment
hereunder following the delivery of a notice of a pending prepayment pursuant to
the provisions contained in this clause (a) shall not constitute a Default or
Event of Default hereunder; provided, however, that the Administrative Agent
shall not be required to accept any prepayment offered by the Borrower or the
applicable Co-Borrower hereunder unless timely notice thereof has been given in
accordance with (and to the extent required by) this clause (a) and Borrower’s
or the applicable Co-Borrower’s prepayment is accompanied by any “breakage”
charges and all other increased costs or charges incurred by the Lenders as the
result of such prepayment.
(b)    The Borrower (on its own behalf or on behalf of the applicable
Co-Borrower(s)) or the applicable Co-Borrower may, upon notice to the applicable
Swing Line Lenders (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay the applicable Swing Line Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by the applicable Swing Line Lenders and the Administrative Agent not
later than 1:00 p.m., Eastern time, on the date of the prepayment, and (ii) any
such prepayment shall be in a minimum principal amount of $100,000. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower (whether on its own behalf or on behalf of any
Co-Borrower) or the applicable Co-Borrower, the Borrower (on its own behalf or
on behalf of the applicable Co-Borrower(s)) or the applicable Co-Borrower shall
make such


52
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. The failure of the Borrower or the
applicable Co-Borrower to make a prepayment hereunder following the delivery of
a notice of a pending prepayment pursuant to the provisions contained in this
clause (b) shall not constitute a Default or Event of Default hereunder;
provided, however, that the Administrative Agent shall not be required to accept
any prepayment offered by the Borrower or the applicable Co-Borrower hereunder
unless timely notice thereof has been given in accordance with (and to the
extent required by) this clause (b).
(c)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Commitments then in effect or the aggregate
Unsecured Debt of the Borrower and the Combined Parties (including any requested
or pending Credit Extension) exceeds the amount permitted pursuant to
Section 7.03(a) hereof, the Borrower or the applicable Co-Borrower shall (on its
own behalf or on behalf of the applicable Co-Borrower(s)) immediately prepay
Revolving Credit Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess, as applicable; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the Aggregate Revolving Credit Commitments then in effect.
Section 2.06    Termination or Reduction of Revolving Credit Commitments;
Increases of Facilities.
(a)    Voluntary Terminations or Reductions. The Borrower may (as representative
for all Borrower Parties), upon notice to the Administrative Agent, terminate
the Revolving Credit Commitments, or from time to time permanently and
irrevocably reduce the Revolving Credit Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.,
Eastern time, three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Borrower shall not terminate or reduce the Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Aggregate Revolving Credit
Commitments. Any reduction of the Aggregate Revolving Credit Commitments shall
be applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Pro Rata Share. All fees accrued until the effective date of
any termination of the Aggregate Revolving Credit Commitments shall be paid on
the effective date of such termination.
(b)    Voluntary Increases in the Facilities.
(i)    Availability. Following the Closing Date and subject to the conditions of
this Section 2.06, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time request the addition of
one or more tranches of term loans (an “Incremental Term Facility”) and/or
increases in the Aggregate Revolving Credit Commitments (“Incremental Revolving
Commitments”) by an amount not exceeding, in the aggregate, Five Hundred Million
and No/100 Dollars ($500,000,000); provided that, unless otherwise agreed by the
Administrative Agent that any such request for an increase or the addition of a
term loan tranche shall be in a minimum amount of Twenty-Five Million and No/100
Dollars ($25,000,000.00) and in increments of Five Million and No/100 Dollars
($5,000,000.00) in excess thereof, or if less, the entire remaining available
amount. At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders) and the Borrower
may also invite prospective lenders to respond.


53
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(ii)    Lender Elections. Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to provide a portion of the
Incremental Term Facility and/or Incremental Revolving Commitments and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested Incremental Term Facility and/or Incremental Revolving
Commitments. Any Lender not responding within such time period shall be deemed
to have declined to provide a portion of the Incremental Term Facility and/or
Incremental Revolving Commitments, as applicable. Each prospective lender shall
notify the Administrative Agent within such time period whether or not it agrees
to fund any portion of the requested Incremental Term Facility or Incremental
Revolving Commitments and, if so, by what amount. Any prospective lender not
responding within such time period shall be deemed to have declined to fund any
portion of the Incremental Term Facility or Incremental Revolving Commitments,
as applicable.
(iii)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
and prospective lenders’ responses to each request made hereunder. To achieve
the full amount of a requested Incremental Term Facility or Incremental
Revolving Commitments, the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent, the Borrower and their
respective counsel. If any prospective lender agrees to fund any portion of the
requested Incremental Term Facility or Incremental Revolving Commitments (an
“Additional Lender”), such Additional Lender shall become a Lender hereunder
pursuant to such joinder agreement, provided that such Additional Lender shall
have been approved by the Administrative Agent and, if such Additional Lender
has agreed to fund a portion of the Incremental Revolving Commitments, by the
Swing Line Lenders and the L/C Issuers (in each case, such approval not to be
unreasonably withheld or delayed).
(iv)    Effective Date and Allocations. If the Incremental Term Facility and/or
Incremental Revolving Commitments are effected in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocations of such Incremental
Term Facility and/or Incremental Revolving Commitments which, for any existing
Lender participating in such Incremental Term Facility or Incremental Revolving
Commitments, need not be ratable in accordance with their respective Pro Rata
Shares prior to such increase). The Administrative Agent shall promptly notify
the Borrower and the Lenders of such final allocations and the Increase
Effective Date.
(v)    Conditions to Effectiveness of Increase. As a condition precedent to any
such increase, the Borrower shall (A) pay (I) to the Arrangers, the Accordion
Arrangement Fees (as defined in the Fee Letter) required by the Fee Letter in
connection with such increase in the applicable Facility, (II) to the
Administrative Agent for the account of the Lenders participating in the
increase of the applicable Facility, upfront fees in amounts mutually agreeable
to the Administrative Agent, the Syndication Agent, such Lenders and the
Borrower, and (III) all reasonable costs and expenses (including Attorney Costs)
incurred by the Administrative Agent in documenting or implementing such
increase regardless of whether the Arrangers are able to syndicate the amount of
the requested increase; provided, however, that the Borrower shall not pay any
fees for increased amounts until such time as the increase occurs; and
(B) deliver to the Administrative Agent a certificate of each Loan Party dated
as of the Increase Effective Date signed by a Responsible Officer of or on
behalf of such Loan Party (I) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (II) in the
case of the Borrower, certifying that, before and after giving effect to such
increase and the use of the proceeds thereof, (x) the Loan Parties shall be in
compliance, on a pro forma basis, with Sections 7.03 and 7.11, (y) the
representations and warranties


54
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


contained in Article V and the other Loan Documents are true and correct, in all
material respects (except, if a qualifier relating to materiality or Material
Adverse Effect or a similar concept already applies, such representation or
warranty shall be required to be true and correct in all respects), on and as of
the Increase Effective Date, except to the extent of changes resulting from
matters permitted under the Loan Documents or other changes in the ordinary
course of business not having a Material Adverse Effect, and except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct, in all material respects (except,
if a qualifier relating to materiality or Material Adverse Effect or a similar
concept already applies, such representation or warranty shall be required to be
true and correct in all respects), as of such earlier date, and except that for
purposes of this Section, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (z) no Default or Event of Default exists as of the Increase
Effective Date. To the extent that the increase shall take the form of an
Incremental Term Facility, this Agreement shall be amended as provided in clause
(vi) below.
(vi)    Rank; Amendments. Each Incremental Term Facility (A) shall rank pari
passu in right of payment with the Revolving Credit Facility, (B) shall not
mature earlier than the maturity date of the Revolving Credit Facility and (C)
shall not contain additional or different covenants or financial covenants which
are more restrictive in any material respect than the covenants applicable to
the Revolving Credit Facility unless either such covenants benefit all of the
Lenders or are otherwise consented to in writing by the Administrative Agent.
Each Incremental Term Facility or Incremental Revolving Commitments shall be
evidenced by an amendment (an “Incremental Facility Amendment”) to this
Agreement executed by the Loan Parties, each existing Lender agreeing to provide
any portion of such Incremental Term Facility or Incremental Revolving
Commitments, each Additional Lender, if any, and the Administrative Agent. An
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to the Loan Documents as are determined by the
Administrative Agent to be reasonably necessary to include such borrowing and
payment terms as are customary for a term loan facility of this type and
otherwise to effect the provisions of this clause (vi). Without limitation of
the below cost and yield protection provisions, in the event any Incremental
Revolving Commitments result in breakage or redeployment costs to the Lenders,
the Borrower shall pay such costs in accordance with Section 3.05. For the
purpose of clarity, the Borrower shall prepay any Revolving Credit Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Revolving Credit Commitments which
may result from any such Incremental Revolving Commitments. No Incremental
Revolving Commitments shall increase the sublimit for Letters of Credit or Swing
Line Loans without the consent of the L/C Issuers and/or the Swing Line Lenders
(as applicable).
(vii)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
(c)    General. The Administrative Agent will promptly notify the Lenders of any
such notice of increase, termination or reduction of any Facility. To the extent
any Facility is increased pursuant to clause (b) above, all Lenders (including
both previously-existing and new Lenders) may request new Notes reflecting their
respective Pro Rata Share of such Facility and new Lenders shall, to the extent
necessary to cause the outstanding principal amount of the Loans and other
Obligations allocable to each Lender to equal each such Lender’s Pro Rata Share,
fund Loans directly to the other Lenders, as directed by the Administrative
Agent. Upon the request of any Lender made through the Administrative Agent, the
Borrower Parties hereby


55
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


agree to execute and deliver any new Notes requested pursuant to this
Section 2.06 to evidence the Loans made by the Lenders (provided that any Notes
being replaced are either returned, cancelled or marked as replaced and any
Notes delivered by the respective Co-Borrowers shall be held by the
Administrative Agent pursuant to the terms of Section 2.11(b) hereof) and
acknowledge, consent and agree to the funding by any new Lenders of Loans
pursuant to the previous sentence for the purpose of causing the Outstanding
Amount of such Loans to equal each Lender’s applicable Pro Rata Share.
Section 2.07    Repayment of Loans.
(a)    The Borrower Parties shall repay to the Administrative Agent (i) for the
benefit of the Revolving Credit Lenders on the Maturity Date for the Revolving
Credit Facility, the aggregate principal amount of all Revolving Credit Loans
outstanding on such date, and (ii) if any Incremental Term Facility is in
effect, for the benefit of the Term Facility Lenders on the Maturity Date for
such Incremental Term Facility, the aggregate principal amount of all Term Loans
outstanding on such date, under such Incremental Term Facility.
(b)    The Borrower Parties shall repay each Swing Line Loan on the earlier to
occur of (i) the date five (5) Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
(c)    Reserved.
Section 2.08    Interest.
(a)    (1)    Subject to the provisions of subsection (b) below, (w) each
Eurodollar Rate Loan under the Revolving Credit Facility shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility; (x) each Base Rate Loan under the Revolving Credit
Facility (other than Swing Line Loans) shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility; (y) each
LIBOR Daily Floating Rate Loan under the Revolving Credit Facility shall bear
interest on the outstanding principal amount thereof at a rated per annum equal
to the LIBOR Daily Floating Rate plus the Applicable Rate for such Facility; and
(z) each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate.
(i)    Reserved.
(b)    (1)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws (until such time as such payment
is made and all Events of Default existing under this Agreement are cured, at
which point the Default Rate shall no longer be applied).
(i)    If any amount (other than principal of any Loan) payable by any Borrower
Party under any Loan Document is not paid by the date on which such failure to
pay constitutes an Event of Default hereunder (whether as a result of the stated
maturity of any Obligations, by acceleration or otherwise), then, unless
otherwise agreed to by the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws (until such time
as all Events of Default existing under this Agreement are cured, at which point
the Default Rate shall no longer be applied).


56
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower Parties shall pay interest on the principal amount of all
outstanding Obligations hereunder from the date of such Event of Default at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws (until such time as all Events
of Default existing under this Agreement are cured, at which point the Default
Rate shall no longer be applied).
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    The parties hereto hereby agree and stipulate that the only charge
imposed upon the Borrower Parties for the use of money in connection with this
Agreement is and shall be the interest specifically described in
Section 2.03(c)(iii) and Sections 2.08(a) and (b). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all amounts paid
or due pursuant to Article III hereof and all fees provided for in Section 2.09
and all other agency fees, syndication fees, arrangement fees, amendment fees,
up-front fees, commitment fees, facility fees, unused fee, closing fees, letter
of credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender or any
other similar amounts or charges made to compensate the Administrative Agent or
any such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred by the Administrative
Agent and/or the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. Any use by any
Borrower Party of certificates of deposit issued by any Lender or other accounts
maintained with any Lender has been and shall be voluntary on the part of such
Borrower Party. All charges other than charges for the use of money shall be
fully earned and nonrefundable when due.
(e)    If at any time Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) circumstances have arisen that
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
or the LIBOR Daily Floating Rate, as applicable (including, without limitation,
because such applicate rate is not available or published on a current basis),
for such interest period, and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in the foregoing clause (i) have not arisen but
the supervisor for the administrator of the Eurodollar Rate or LIBOR Daily
Floating Rate, as applicable, or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which such rate shall no longer be used for determining interest
rates for loans, then promptly after such determination, the Administrative
Agent shall notify the Borrower and the Lenders. The Administrative Agent and
the Borrower Parties shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate or LIBOR Daily Floating Rate, as applicable, that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to reflect such alternate rate of interest and
such other related changes as may be applicable (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) (an
“Unavailable Interest Rate Amendment”). Notwithstanding anything to the
contrary, such Unavailable Interest Rate Amendment shall become effective with
the consent of the Required Lenders which shall be deemed to be granted if the
Administrative Agent posts a copy of such proposed Unavailable Interest Rate
Amendment and does not receive, within five (5)


57
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Business Days thereafter, a written notice from Lenders comprising the Required
Lenders stating that such Required Lenders object to such amendment. For the
purpose of clarity, any Unavailable Interest Rate Amendment shall be subject to
deemed approval only by the Required Lenders (not a unanimous Lender approval).
Section 2.09    Fees. In addition to certain fees described in subsections
(i) and (j) of Section 2.03:
(a)    Facility Fee. In consideration of the Revolving Credit Commitments of the
Revolving Credit Lenders hereunder, the Borrower Parties shall pay to the
Administrative Agent (for the benefit of the Revolving Credit Lenders) a
facility fee equal to the Applicable Rate (based on a 365-day year) times the
actual daily amount of the Aggregate Revolving Credit Commitments (or, if the
Aggregate Revolving Credit Commitments have terminated, on the Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations),
regardless of usage (the “Facility Fee”). The Facility Fee shall accrue at all
times during the Availability Period (and thereafter so long as any Revolving
Credit Loans, Swing Line Loans or L/C Obligations remain outstanding), including
at any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on the first day of each
calendar quarter, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period (and, if applicable,
thereafter on demand). All Facility Fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever. The Facility Fee shall
commence to accrue on the Closing Date. Notwithstanding the foregoing, each
Lender that is a Defaulting Lender shall be entitled to receive fees payable
under this Section 2.09(a) for any period during which such Lender is a
Defaulting Lender only to the extent allocable to the sum of (i) the outstanding
principal amount of the Revolving Credit Loans funded by it, plus (ii) its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.16.
(b)    Other Fees. The Borrower shall, without duplication, pay to the Arrangers
and the Administrative Agent the fees described in the Fee Letter in the amounts
and at the times specified in the Fee Letter. Bank of America shall pay to the
Lenders that portion of such fees paid to it by the Borrower that represent the
upfront fees specified in the Fee Letter as being payable to such Lenders. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rates.
(a)    All computations of fees and interest shall be made on the basis of
actual days elapsed in, as applicable, (i) a 365 day year for Base Rate Loans
and (ii) a 360 day year for Eurodollar Rate Loans and LIBOR Daily Floating Rate
Loans (which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason (i) the
Consolidated Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
within five (5) Business Days and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically


58
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


and without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period (after giving credit to any confirmed overpayments
for prior periods determined in such restatement). This paragraph shall not
limit the rights of the Administrative Agent, any Lender or any L/C Issuer, as
the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08 or under
Article VIII. The Borrower’s obligations under this paragraph shall survive
termination of the Commitments and the repayment of all other Obligations
hereunder for a period of two (2) years from the date of termination of the
Commitments and the repayment of all the Obligations hereunder.
Section 2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
Parties and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower Parties hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each of the Borrower Parties shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note or Term Note, as applicable, which shall evidence such
Lender’s Loans in addition to such accounts or records; provided that the
Lenders hereby agree that the Administrative Agent shall be permitted to hold
for their benefit each Revolving Credit Note and each Term Note executed and
delivered by the Co-Borrowers hereunder except to the extent that a Lender has
specifically requested in writing that any such Note be delivered to it. The
Administrative Agent or each Lender (as applicable) may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
Section 2.12    Payments Generally.
(a)    All payments to be made by any of the Borrower Parties shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by any
Borrower Party hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m., Eastern time, on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m., Eastern time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.


59
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(b)    If any payment to be made by any Borrower Party shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the applicable Borrower Party(ies) or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the applicable Borrower Party(ies) or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:
(i)    if any Borrower Party failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to any Borrower Party
to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower Parties, and the Borrower Parties shall pay
such amount to the Administrative Agent, together with interest thereon
(including any applicable “breakage” charges related thereto) for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower Parties may have against any
Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower Parties by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its


60
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
Section 2.13    Sharing of Payments. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its applicable Pro Rata
Share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower Parties pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff (but subject to Section 10.09) and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.
Section 2.14    Maturity Dates.
(a)    Maturity Date for Revolving Credit Facility. Subject to the provisions of
clause (c) of this Section 2.14, the Borrower Parties shall, on January 3, 2023
(the “Maturity Date” with respect to the Revolving Credit Facility), cause the
Obligations in respect of the Revolving Credit Facility (including, without
limitation, all outstanding principal and interest on the Revolving Credit Loans
and Swing Line Loans and all fees, costs and expenses due and owing under the
Loan Documents in respect of the Revolving Credit Facility) to be Fully
Satisfied.
(b)    Reserved.
(c)    Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other agreement to the contrary, to the extent any of
the Obligations are accelerated pursuant to


61
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


the terms hereof (including, without limitation, Section 8.02), the Borrower
Parties shall, immediately upon the occurrence of such acceleration, cause such
accelerated Obligations to be Fully Satisfied.
Section 2.15    Joint and Several Liability of Borrower Parties.
(a)    Each of the Borrower Parties is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each of the Borrower Parties and in consideration of the undertakings of each
of the Borrower Parties to accept joint and several liability for the
obligations of each of them under the Loan Documents.
(b)    Each of the Borrower Parties jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower Parties with respect to the
payment and performance of all of the Obligations as to which there is a
Co-Borrower, it being the intention of the parties hereto that all of the
Obligations as to which there is a Co-Borrower shall be the joint and several
obligations of each of the Borrower Parties without preferences or distinction
among them.
(c)    If and to the extent that any of the Borrower Parties shall fail to make
any payment with respect to any of the Obligations as to which there is a
Co-Borrower hereunder as and when due after the expiration of all applicable
grace or cure periods or to perform any of such Obligations in accordance with
the terms thereof, then in each such event, the other Borrower Parties will make
such payment with respect to, or perform, such Obligation.
(d)    The obligations of each Borrower Party under the provisions of this
Section 2.15 constitute full recourse obligations of such Borrower Party,
enforceable against it to the full extent of its properties and assets.
(e)    Except as otherwise expressly provided herein, each Co-Borrower hereby
waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Agreement), or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by the Administrative Agent or any Lender under or in
respect of any of the Obligations hereunder, any requirement of diligence and,
generally, all demands, notices and other formalities of every kind in
connection with this Agreement. Each Co-Borrower hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent
and/or Lenders at any time or times in respect of any default by any Borrower
Party in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Administrative Agent and/or Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower Party.
Without limiting the generality of the foregoing, each Co-Borrower assents to
any other action or delay in acting or any failure to act on the part of the
Administrative Agent or any Lender, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder which might, but for the
provisions of this Section 2.15, afford grounds for terminating, discharging or
relieving such Co-Borrower, in whole or in part, from any of its obligations
under this Section 2.15, it being the intention of each Co-Borrower that, so
long as any of the Obligations hereunder remain unsatisfied, the obligations of
such Co-Borrower under this Section 2.15 shall not be discharged


62
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


except by performance and then only to the extent of such performance. The
obligations of each Co-Borrower under this Section 2.15 shall not be diminished
or rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower
Party, the Administrative Agent or any Lender. The joint and several liability
of the Borrower Parties hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower Party, the Administrative Agent or any Lender.
(f)    The provisions of this Section 2.15 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrower Parties as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any Lender first to
marshal any of its claims or to exercise any of its rights against any of the
other Borrower Parties or to exhaust any remedies available to it against any of
the other Borrower Parties or to resort to any other source or means of
obtaining payment of any of the Obligations, or to elect any other remedy. The
provisions of this Section 2.15 shall remain in effect until all the Obligations
hereunder shall have been paid in full or otherwise indefeasibly Fully
Satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent and/or Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrower Parties, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated and in effect as though such
payment had not been made.
(g)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Borrower Party hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law.
(h)    The Borrower, each Co-Borrower and each Guarantor (as applicable) shall
have a right of contribution against any Co-Borrower designated as a “primary
obligor” with respect to any portion of the Obligations to the extent the
Borrower, any such Co-Borrower or Guarantor pays any portion of such
Obligations; provided that the Borrower, Co-Borrowers and Guarantors shall have
no such right of contribution or any right of subrogation, indemnity or
reimbursement against the applicable Co-Borrower for amounts paid in connection
with this Section 2.15(h) until such time as all of the Obligations have been
indefeasibly Fully Satisfied.
Section 2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Cash Collateral
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clauses (i), (ii) and (iii) above) or within two (2) Business Days
(in all other cases) following any request by the Administrative Agent or an L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.17(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). Notwithstanding anything
to the contrary herein, the Borrower may pay in full the applicable Minimum
Collateral Amounts pursuant to clauses (i), (ii), (iii) and (iv) above or, in
the sole discretion of the applicable L/C Issuer, provide other credit support
acceptable to the applicable L/C Issuer, in each case, as opposed to providing
the required Cash Collateral.


63
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total applicable amount of such Cash Collateral is
less than the applicable Minimum Collateral Amount, the Borrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in one or more interest bearing
Controlled Accounts at Bank of America. The Borrower shall pay on demand
therefor from time to time all reasonable and customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.07(b)(vi))), (ii) upon
satisfaction in full of all the Obligations or (iii) the determination by the
Administrative Agent and the applicable L/C Issuers that there exists excess
Cash Collateral; provided, however, that (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the applicable L/C Issuers may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
Section 2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such


64
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the applicable L/C Issuers or
Swing Line Lenders hereunder; third, to Cash Collateralize the L/C Issuers’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.16; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swing Line Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or any Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
applicable Commitments hereunder without giving effect to Section 2.17(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender and to the extent allocated to
the repayment of principal shall not be considered outstanding under this
Agreement, and each Lender irrevocably consents hereto. Nothing in this Section
2.17(a)(ii) shall be deemed to be a waiver of any rights of Borrower against a
Defaulting Lender.
(iii)    Certain Fees.
(A)    Each Defaulting Lender shall be entitled to receive fees payable under
Sections 2.09(a) and 2.09(b) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Revolving Credit Loans funded by it, and (2) its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.16.
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.


65
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(C)    With respect to any fee payable under Section 2.09(a) or (b) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrower shall (x) pay to Administrative Agent
for the account of each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to Administrative Agent for the account of the applicable L/C Issuer and Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender to the extent Borrower has
not Cash Collateralized such exposure or otherwise provided other credit support
as provided herein, and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares with respect to the Revolving Credit Facility
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate amount of any Non-Defaulting Lender’s outstanding Revolving Credit
Loans and its participations in L/C Obligations and Swing Line Loans to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, within two (2) Business Days and without prejudice to any
right or remedy available to it hereunder or under applicable Law, (x) first,
prepay Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting
Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure
in accordance with the procedures set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lenders and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Revolving Credit Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Revolving Credit Lenders in accordance with their Pro Rata Shares with respect
to the Revolving Credit Facility (without giving effect to Section 2.17(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that, except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender; and provided,


66
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


further, that, subsequent to the time when each applicable Lender has ceased to
be a Defaulting Lender, the Cash Collateral or other credit support provided by
the Borrower and such Lender pursuant to the terms hereof shall be released to
the applicable party.
Section 2.18    Appointment of Borrower as Agent for Borrower Parties. Each
Borrower Party hereby appoints the Borrower to act as its exclusive agent for
all purposes under this Agreement and the other Loan Documents (including,
without limitation, with respect to all matters related to the borrowing and
repayment of loans as described in Articles II and III hereof). Each Borrower
Party (in such capacity) acknowledges and agrees that (a) the Borrower may
execute such documents on behalf of all the Borrower Parties as the Borrower
deems appropriate in its sole discretion and each Borrower Party (in such
capacity) shall be bound by and obligated by all of the terms of any such
document executed by the Borrower on its behalf, (b) any notice or other
communication delivered by the Administrative Agent or any Lender hereunder to
the Borrower shall be deemed to have been delivered to each Borrower Party and
(c) the Administrative Agent and each of the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by the Borrower on
behalf of the Borrower Parties (or any of them). Except as noted herein with
respect to requests for Borrowings or the making of payments, the Borrower
Parties must act through the Borrower for all purposes under this Agreement and
the other Loan Documents. Notwithstanding anything contained herein (except as
noted herein with respect to requests for Borrowings or the making of payments),
to the extent any provision in this Agreement requires any Borrower Party to
interact in any manner with the Administrative Agent or the Lenders (other than
through such Borrower Party’s execution and delivery of certain documents,
agreements or instruments), such Borrower Party shall do so through the
Borrower.
Section 2.19    Tax Driven Lease Transactions. Subject to the Loan Parties’
compliance with Section 7.14 of this Agreement, the Lenders agree that, for so
long as any real property asset of the Combined Parties is subject to a Tax
Driven Lease Transaction, such property shall be treated as being owned in fee
(despite that the ownership interest is a leasehold interest) by the applicable
Combined Parties for all purposes under this Agreement; provided, however, that,
in any calculations under this Agreement related to a Tax Driven Lease
Transaction asset owned by a Combined Party that is not Wholly-Owned by the
Parent, such calculations shall only give credit for the share of such Tax
Driven Lease Transaction asset owned by the Parent, the Borrower or other
Combined Parties. Furthermore, for so long as net cash received (whether in the
form of interest on bonds or otherwise) in connection with any Tax Driven Lease
Transaction equals the net cash paid (whether in the form of rent or otherwise)
under the applicable Tax Driven Lease Transaction Documents, such amounts shall
be disregarded for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


67
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code or the regulations promulgated thereunder to withhold or deduct any Taxes,
including both United States Federal backup withholding and withholding taxes,
from any payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code or applicable regulations promulgated thereunder, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent if the Administrative Agent has made payment thereof,
timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
thirty (30) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than any penalties, interest or other charges that are due to the
gross negligence or willful misconduct of the Recipient as determined in a
final, nonappealable judgment by a court of competent jurisdiction), provided
that such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error. Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender or an
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.


68
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.07(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, on the Closing Date and at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under


69
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may


70
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


be prescribed by applicable Laws to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting and document requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement, and for purposes of this Section 3.01, “Laws” shall include
FATCA. For purposes of determining withholding Taxes imposed under FATCA, from
and after the date of this Agreement, the Borrower and the Lenders shall treat
this Agreement as not qualifying as a "grandfathered obligation" within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority other than any penalties, interest or other charges that are due to
the gross negligence or willful misconduct of the Recipient requiring such
payment as determined in a final, nonappealable judgment by a court of competent
jurisdiction) to the Recipient in the event the Recipient is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.


71
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(g)    Survival. Subject to Section 3.07, each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or to make, maintain or fund or charge interest with
respect to any Credit Extension or to determine or charge interest rates based
upon the Eurodollar Rate or LIBOR Daily Floating Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans or to convert
Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower Parties shall, upon demand
from such Lender (with a copy to the Administrative Agent), convert all
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans or LIBOR Daily Floating Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans and (y)
if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such conversion, the Borrower Parties shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.
Section 3.03    Inability to Determine Rates. If in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof or a
request for a LIBOR Daily Floating Rate Loan, (a) the Administrative Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan or LIBOR Daily Floating Rate Loan, as applicable, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or determining the LIBOR Daily Floating Rate with respect to a
proposed LIBOR Daily Floating Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or the LIBOR Daily
Floating Rate with respect to a proposed LIBOR Daily Floating Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan and LIBOR Daily Floating Rate Loan, as applicable, the
Administrative Agent will promptly so notify the Borrower and


72
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods or LIBOR
Daily Floating Rate Loans), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or LIBOR Daily Floating
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods or LIBOR Daily Floating Rate Loans) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
Section 3.04    Increased Cost; Reduced Return; Capital Adequacy; Reserves.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
any L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower


73
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


will (within fifteen (15) days of its receipt of any such request) pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will (within fifteen (15) days of
its receipt of a request from a Lender or L/C Issuer) pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of the Administrative
Agent, any L/C Issuer or any Lender claiming compensation under this Article III
and setting forth the additional amount or amounts to be paid to it hereunder,
an explanation thereof and reasonable supporting information or evidence with
respect thereto shall be conclusive in the absence of manifest error so long as
such requests for compensation are made within ninety (90) days of incurrence.
Any Person seeking compensation under this Article III shall, in connection with
any such claim, provide both the Administrative Agent and the Borrower with a
copy of the certificate and supporting information/evidence referenced in the
previous sentence. In determining the compensation amount claimed, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods. The Borrower shall pay such Lender or such L/C Issuer, as
the case may be, the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than ninety (90) days prior to the date that such Lender or such
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the ninety (90) day period referred to above shall be extended to include
the period of retroactive effect thereof).
Section 3.05    Compensation for Losses. Within fifteen (15) days of demand by
any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower Parties shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or


74
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(b)    any failure by the Borrower Parties (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower Parties shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
For purposes of calculating amounts payable by the Borrower Parties to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or
any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Borrower such Lender or such L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a) in a way that eliminates the additional cost, the Borrower may replace
such Lender in accordance with Section 10.16.
Section 3.07    Survival. All of the Borrower Parties’ obligations under this
Article III shall survive for a period of ninety (90) days following the date on
which such obligations arise and shall, to the extent such ninety (90) day
period has not run prior to the termination of the Commitments and repayment of
all other Obligations hereunder, survive such termination of the Commitments and
repayment of all other Obligations hereunder for the remainder of such ninety
(90) day period.
Section 3.08    LIBOR Successor Rate. Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall


75
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


be conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (i) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans, Interest Periods or LIBOR
Daily Floating Rate Loans), and (ii) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans (to the
extent of the affected Eurodollar Rate Loans, Interest Periods or LIBOR Daily
Floating Rate Loans) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (ii)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
As used above in this Section 3.08:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


76
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).


ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01    Conditions of Initial Credit Extension. The occurrence of the
Closing Date, the initial effectiveness of this Agreement and obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, (or such Loan Party’s sole or managing member, manager, development
manager, general partner, or other comparable constituent entity), each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    such Organization Documents and other certificates of resolutions or
other action, incumbency certificates and/or other certificates of a Responsible
Officer of each Loan Party (or such Loan Party’s sole or managing member,
manager, development manager, general partner, or other comparable constituent
entity) as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    such other documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is validly existing, in good
standing and qualified to engage in business in the jurisdiction of its
incorporation or organization;
(v)    the favorable opinions of King & Spalding LLP, counsel to the Loan
Parties, and local counsel to the Loan Parties, acceptable to the Administrative
Agent addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent, covering
enforceability of the Loan Documents and other customary matters to be agreed
upon;
(vi)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably


77
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (C) the calculation of the Consolidated Leverage Ratio as of
September 30, 2017;
(vii)    a duly completed Compliance Certificate as of September 30, 2017,
signed by a Responsible Officer of the Parent; and
(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuers, the Swing Line Lenders or the
Required Lenders reasonably may require.
(b)    Any fees required to be paid to the Administrative Agent, the Arrangers
or any other Lender (whether pursuant to the Fee Letter or otherwise) on or
before the Closing Date shall have been paid (including, without limitation, in
respect of breakage or redeployment costs incurred in connection with
prepayments).
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of Attorney Costs of the
Administrative Agent as shall constitute its reasonable estimate of Attorney
Costs incurred or to be incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).
(d)    The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any other
document furnished at any time under this Agreement, shall be true and correct
in all material respects (except, if a qualifier relating to materiality or
Material Adverse Effect or a similar concept already applies, such
representation or warranty shall be required to be true and correct in all
respects) on and as of the Closing Date.
(e)    No Default shall exist and be continuing as of the Closing Date.
(f)    There shall not have occurred a material adverse change since September
30, 2017 in the business, assets, liabilities (actual or contingent), operations
or financial condition of the Loan Parties taken as a whole.
(g)    There shall not exist any action, suit, investigation, or proceeding,
pending or threatened, in any court or before any arbitrator or governmental
authority that purports to affect the Loan Parties or any transaction
contemplated hereby, or that would reasonably be expected to have a Material
Adverse Effect.
(h)    The Loan Parties shall be in compliance with all existing financial
obligations and Contractual Obligations, the failure to comply with which would
reasonably be expected to have a Material Adverse Effect.
(i)    The Existing Indebtedness has been (or will be, simultaneously with
closing hereunder) repaid and satisfied in full and all lending commitments in
respect of the Existing Indebtedness have been terminated.
(j)    The Loan Documents must not violate any provision of applicable laws,
constitutive documents, orders of any Governmental Authority, the provisions of
any material agreement to which any Loan Party may be subject or result in the
creation or imposition of any Lien on the assets or property of any Loan Party.


78
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Section 4.02    Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under this Agreement, shall be true and correct in all
material respects (except, if a qualifier relating to materiality or Material
Adverse Effect or a similar concept already applies, such representation or
warranty shall be required to be true and correct in all respects) on and as of
the date of such Credit Extension, except to the extent of changes resulting
from matters permitted under the Loan Documents or other changes in the ordinary
course of business not having a Material Adverse Effect, and except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
(b)    No Default (or, in the case of Revolving Credit Loans to be made in
connection with any Unreimbursed Amount, no Event of Default) shall exist, or
would result from such proposed Credit Extension.
(c)    The Administrative Agent and, if applicable, an L/C Issuer or a Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    Any Co-Borrower requesting to receive such Credit Extension that has not
previously executed and delivered a Co-Borrower Joinder Agreement, or that has
previously been released as a Co-Borrower pursuant to Section 6.12 hereof, shall
have executed and delivered a Co-Borrower Joinder Agreement, such other
documents, instruments and agreements as may be reasonably required by
Administrative Agent to evidence such Co-Borrower’s obligations hereunder in
respect of the applicable Facilities, and such Notes as may be requested by the
Lenders.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and (d) have
been satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and the Lenders that:
Section 5.01    Existence, Qualification and Power; Compliance with Laws. The
Borrower, the Parent and each Consolidated Entity (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents (if any) to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.


79
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than a Permitted
Lien (excluding, for the purposes of this Section 5.02, any Permitted Lien under
clause (i) of the definition thereof)) under, (i) any Contractual Obligation to
which such Person is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except the
filing of this Agreement with the Securities and Exchange Commission.
Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (i) that enforcement may
be subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws (whether statutory, regulatory or decisional) now or hereafter in
effect relating to creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
certain equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought, whether in a proceeding at law or in equity.
Section 5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in accordance with GAAP
the financial condition of the Parent and the Consolidated Parties (including
the Consolidated Entities’ interest in the Unconsolidated Entities) as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the applicable
parties as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness as required by GAAP.
(b)    With respect to every calendar quarter which ends subsequent to the
Closing Date, the unaudited consolidated balance sheets of the Parent and the
Consolidated Parties (including the Consolidated Entities’ interest in the
Unconsolidated Entities) dated as of the end of the most recently ended calendar
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the most recently ended calendar quarter
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in accordance with GAAP the financial condition of the
parties identified therein as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.


80
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Section 5.06    Litigation. Except as specifically disclosed in Schedule 5.06
(as amended by any Compliance Certificate or Request for Credit Extension
containing supplemental information thereto), there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Loan Parties
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Consolidated Party or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, that are not covered by insurance and, if determined adversely,
would reasonably be expected to have a Material Adverse Effect.
Section 5.07    No Default. Neither the Borrower, the Parent nor any
Consolidated Entity is in default under or with respect to any Contractual
Obligation that would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
Section 5.08    Ownership of Property; Liens. The Borrower, the Parent and each
Consolidated Entity has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower, the Parent and the Consolidated
Entities is subject to no Liens, other than Liens permitted by Section 7.01.
Section 5.09    Environmental Compliance. The Borrower, the Parent and each
Consolidated Entity conduct in the ordinary course of business in connection
with the purchase of real estate a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on or with respect to such properties, and as
a result thereof the Loan Parties have reasonably concluded that, except as
specifically disclosed in Schedule 5.09 (as amended by any Compliance
Certificate or Request for Credit Extension containing supplemental information
thereto), any violation of such Environmental Laws and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.10    Insurance. The properties of the Borrower, the Parent and each
Consolidated Entity are insured with financially sound and reputable insurance
companies that are not the Borrower, the Parent, any Subsidiary of the Borrower
or the Parent, any Consolidated Entity, any Unconsolidated Entity or any
Investment Entity, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Borrower, the Parent or the
applicable Consolidated Entity operates.
Section 5.11    Taxes. The Borrower, the Parent and each Consolidated Entity
have filed all Federal, state and other material tax returns and reports
required to be filed unless an extension has been obtained, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the best of Borrower’s
knowledge and belief, there is no proposed tax assessment against the Borrower,
the Parent or any Consolidated Entity that would, if made, have a Material
Adverse Effect.


81
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Section 5.12    ERISA Compliance.
(a)    Except as set forth on Schedule 5.12, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Borrower, the Parent and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)     No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower, the
Parent nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither the
Borrower , the Parent nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrower, the Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
(d)    As of the Closing Date, the Borrower, the Parent and the Consolidated
Entities are not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.
Section 5.13    Consolidated Entities; REIT Status. As of the Closing Date and
as of the date of the last Compliance Certificate delivered pursuant to the
terms of this Agreement, the Parent had no Consolidated Entities other than
those specifically disclosed in Part (a) of Schedule 5.13 and had no material
equity investments in any other Unconsolidated Entity or Investment Entity other
than those specifically disclosed in Part (b) of Schedule 5.13 (as amended by
any Compliance Certificate containing supplemental information thereto). The
Parent qualifies as a REIT.
Section 5.14    Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.
(a)    The Borrower Parties are not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation T, U or X issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower Parties, any Person Controlling any of the Borrower
Parties, or any Consolidated Entity is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.


82
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Section 5.15    Disclosure. Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished in writing by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) as of the date thereof contains any material misstatement of material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made and taken
as a whole, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
Section 5.16    Compliance with Laws. The Borrower, the Parent and each
Consolidated Entity is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
Section 5.17    Intellectual Property; Licenses, Etc. The Borrower, the Parent
and each Consolidated Entity owns, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person except where
such failure would not reasonably be expected to have a Material Adverse Effect.
To the best knowledge of the Loan Parties, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower, the Parent or any
Consolidated Entity infringes upon any rights held by any other Person except
where such failure would not reasonably be expected to have a Material Adverse
Effect. Except as specifically disclosed in Schedule 5.17 (as amended by any
Compliance Certificate or Request for Credit Extension containing supplemental
information thereto), no claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Loan Parties, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
Section 5.18    Taxpayer Identification Number. The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.
Section 5.19    Burdensome Agreements. No Loan Party is a party to any Negative
Pledge that is prohibited under Section 7.09.
Section 5.20    OFAC. Neither the Borrower, the Parent nor any of the Parent’s
Subsidiaries is, nor, to the knowledge of the Borrower, the Parent and the
Parent’s Subsidiaries, is any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) included on OFAC’s List of Specifically
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
Section 5.21    Anti-Corruption and Anti-Money Laundering Laws. The Borrower,
the Parent and the Parent’s Subsidiaries are, and to the knowledge of the
Borrower, the Parent and the Parent’s


83
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Subsidiaries each of their directors, officers, employees, agents, affiliates
and representatives is, in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption or anti-money laundering legislation in other jurisdictions, and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
Section 5.22    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Consolidated Entity to:
Section 6.01    Financial Statements.
Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each calendar year of the Parent (commencing with the calendar year
ending December 31, 2017), a consolidated balance sheet of the Parent and its
Consolidated Entities as at the end of such calendar year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such calendar year, setting forth in each case in comparative form the
figures for the previous calendar year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant or accounting firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception, assumption or explanatory language or any
qualification, exception, assumption or explanatory language as to the scope of
such audit; and
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) calendar quarters of each calendar year
of the Parent (commencing with the calendar quarter ending March 30, 2018), a
consolidated balance sheet of the Parent and its Consolidated Entities as at the
end of such calendar quarter, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such calendar quarter and
for the portion of the Parent’s calendar year then ended, setting forth in each
case in comparative form the figures for the corresponding calendar quarter of
the previous calendar year and the corresponding portion of the previous
calendar year, all in reasonable detail and certified by a Responsible Officer
of the Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and its
Consolidated Entities in accordance with GAAP as of the date thereof, subject
only to normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section 6.02,
the Parent shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Parent to furnish the information and materials described in
subsections (a) and (b) above at the times specified therein.


84
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters submitted to the board
of directors (or the audit committee of the board of directors) of the Parent by
independent accountants in connection with the accounts or books of the Parent
or any Consolidated Entity, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, or material
periodic and special reports and registration statements which the Parent may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and
(e)    promptly, such additional data, certificates, reports, statements,
documents or other information regarding the business, assets, liabilities,
financial or corporate affairs, projected financial performance, operations or
other matters pertaining to the Parent or any Consolidated Entity, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower or the Parent
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar, or another substantially similar electronic
transmission system that is approved by the Borrower, such approval not to be
unreasonably withheld, conditioned or delayed (the “Platform”), and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower, the Parent
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market related


85
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


activities with respect to such Persons’ securities. The Borrower and the Parent
hereby agree that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower and the Parent shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower, the
Parent or its Affiliates or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that, to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”. Notwithstanding the foregoing, the Borrower and the Parent shall be
under no obligation to mark any Borrower Materials “PUBLIC”.
Section 6.03    Notices. Promptly notify the Administrative Agent and each
Lender after a Responsible Officer of the Borrower or the Parent becomes aware
thereof:
(a)    of the occurrence of any Default and the nature thereof;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower, the Parent or any
Consolidated Entity; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower, the Parent or any Consolidated Entity and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower, the Parent
or any Consolidated Entity, including pursuant to any applicable Environmental
Laws;
(c)    of the occurrence of any ERISA Event; and
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower, the Parent or any Consolidated Entity.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Parent or the Borrower setting forth details of the
occurrence referred to therein and stating what action the applicable Loan
Parties have taken and propose to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
material provisions of this Agreement and any other Loan Document that have been
breached.
Section 6.04    Payment of Obligations. Pay and discharge as the same shall
become due and payable, (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower, the Parent or such Consolidated Entity; and (b) all lawful
material claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property, provided, however, such lawful claims may be
contested in good faith in appropriate proceedings and as to which adequate
reserves in accordance with GAAP shall have been established, but only so long
as enforcement of any such claim has been stayed and so long as such proceedings
could not subject any Lender to any civil or criminal penalty or liability.


86
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Section 6.05    Preservation of Existence, Etc. Except to the extent failure to
do the same is not likely to result in a Material Adverse Effect: (i) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (ii) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business; and (iii) preserve or renew
all of its registered patents, trademarks, trade names and service marks and
(b) cause the Parent to, at all times during the term hereof, maintain its
status as an Internal Revenue Service-qualified REIT.
Section 6.06    Maintenance of Properties. Except to the extent failure to do
the same is not likely to result in a Material Adverse Effect: (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use at least the standard of care typical in the
industry in the operation and maintenance of its facilities.
Section 6.07    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies (provided that such companies shall not, in any
case, be the Borrower, the Parent, any Subsidiary of the Parent, any
Consolidated Entity, any Unconsolidated Entity or any Investment Entity),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and providing for not less than
thirty (30) days’ prior notice to the Administrative Agent of termination, lapse
or cancellation of such insurance.
Section 6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
Section 6.09    Books and Records.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in all material respects in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower, the Parent or such Consolidated Entity, as
the case may be; and
(b)    maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower, the Parent or such Consolidated Entity, as the
case may be.
Section 6.10    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that neither the
Administrative Agent nor any Lender shall take any action which would result in
the interference with any tenant’s right to quiet enjoyment of the property
subject to any lease during the term thereof; provided, further, that the
Administrative Agent and each Lender agree to use reasonable efforts to share
information among one another and to coordinate such inspections to minimize
disruption for the Borrower; provided, further, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective


87
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
Section 6.11    Use of Proceeds. Use the proceeds of the Credit Extensions
(a) to repay the Existing Indebtedness, and (b) for acquisitions, development,
renovation, working capital in the ordinary course of business, to support
letters of credit and other general purposes.
Section 6.12    Additional Guarantors; Creation of Co-Borrowers; Release of
Co-Borrowers.
(a)    Within thirty (30) days of the end of each calendar quarter during the
term of this Agreement, except as specifically provided below, cause each Person
who has become a Domestic Subsidiary that constitutes a Consolidated Entity
during the calendar quarter that was just ended, to (i) become a Guarantor by
executing and delivering to the Administrative Agent a Guarantor Joinder
Agreement and such other documents as the Administrative Agent shall reasonably
deem appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided, however, that
(A) a Consolidated Entity shall not be required to execute a Guarantor Joinder
Agreement and become a Guarantor hereunder if such Consolidated Entity (1) owns
no Unencumbered Properties which are included in the calculation of any of the
covenants contained in Section 7.03(a), Section 7.11(b) or Section 7.11(d), and
(2) either (I) is prohibited under the terms of its Organization Documents or
the terms of any Indebtedness from providing Guarantees of Indebtedness of any
other Person, or (II) is not Wholly-Owned by the Parent, or (III) is directly or
indirectly Wholly-Owned by the Parent and does not have a direct or indirect
interest in unencumbered real property assets with an aggregate book value of
greater than $50,000,000 (provided that the Consolidated Entities which are
otherwise exempted from executing a Guarantor Joinder Agreement pursuant to this
subclause (A)(III) shall not individually or in the aggregate have asset values
at any time in excess of ten percent (10%) of the total value of Unencumbered
Properties as such total value is reflected in the calculation of any of the
covenants contained in Section 7.03(a), Section 7.11(b) or Section 7.11(d) (as
reasonably determined by the Administrative Agent using information provided to
it by the Borrower pursuant to the terms of this Agreement)), (B)  in the event
during any calendar quarter during the term of this Agreement, the Borrower, the
Parent or any Consolidated Entity creates or acquires a Domestic Subsidiary that
has an asset value that exceeds five percent (5%) of the total value of
Unencumbered Properties as such total value is reflected in the calculation of
any of the covenants contained in Section 7.03(a), Section 7.11(b) or Section
7.11(d) (as reasonably determined by the Administrative Agent using information
provided to it by the Borrower pursuant to the terms of this Agreement), then
provided that such Domestic Subsidiary owns Unencumbered Properties included in
the calculation of any of the covenants contained in Section 7.03(a), Section
7.11(b) or Section 7.11(d), the Borrower shall require such newly created or
acquired Domestic Subsidiary to execute and deliver the documentation required
pursuant to clauses (i) and (ii) above within thirty (30) days of the date of
creation or acquisition of such Domestic Subsidiary, and (C) to the extent a
Consolidated Entity that was previously exempted from execution of a Guarantor
Joinder Agreement pursuant to subclause (A) above no longer satisfies the
criteria for exemption set forth therein and is required to be a Guarantor
hereunder, such Consolidated Entity shall, within thirty (30) days of the end of
the applicable calendar quarter, fulfill the requirements of clauses (i) and
(ii) above. Notwithstanding the foregoing, the Borrower may nominate any
Consolidated Entity to become a Guarantor of the Facilities, and each such
entity’s inclusion as a Guarantor of the Facilities shall be subject to the
terms and conditions otherwise set forth in this Section 6.12. Notwithstanding
the terms of clause 6.12(a)(ii) above, the Administrative Agent shall have the
right, in the exercise of its reasonable discretion, to waive the requirement
that the Borrower provide an opinion of counsel with respect to a Consolidated
Entity becoming a Guarantor hereunder for any Consolidated Entity that has


88
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


aggregate assets of less than $50,000,000 and that does not represent more than
two percent (2%) of the total value of all Unencumbered Properties.
(b)    Provide to the Administrative Agent, to the extent the Borrower intends
to qualify any then-existing Guarantor as a party entitled to directly borrow
Loan funds pursuant to the terms hereof and to otherwise act as a Borrower Party
in respect of the Facilities for purposes of this Agreement (a “Co-Borrower”):
(i) a written request to designate such Guarantor as a Co-Borrower of the
Facilities, (ii) a Co-Borrower Joinder Agreement executed by each of the
Borrower and such Guarantor and (iii) Notes for each Lender executed by the
proposed Co-Borrower; provided that:
(A)    the materials required to be delivered pursuant to subclauses (i) and
(ii) above may be delivered to the Administrative Agent concurrently with the
materials causing the applicable Guarantor to initially qualify as a Guarantor
pursuant to clause (a) above (it being understood that no Person may become a
Co-Borrower unless it is first (or simultaneously becomes) a Guarantor and no
Guarantor can become a Co-Borrower until such materials have been delivered);
(B)    the Administrative Agent shall have the right to approve or reject the
qualification of any proposed Co-Borrower subject to the following criteria:
(1)    the Administrative Agent shall have the right to reject the qualification
of any proposed Co-Borrower within five (5) Business Days of its receipt of the
materials required above to the extent that any such materials delivered in
connection with the qualification thereof are not, in the reasonable judgment of
the Administrative Agent, complete, accurate or otherwise sufficient to cause
such proposed Co-Borrower to be legally bound as a Borrower Party hereunder and
shall, in connection with any rejection of a proposed Co-Borrower, deliver to
the Borrower a written explanation of the grounds for such rejection; and
(2)    in the absence of any rejection by the Administrative Agent pursuant to
item (1) above, the qualification of the proposed Co-Borrower shall be effective
as of the date occurring six (6) Business Days following the Administrative
Agent’s receipt of all materials required to be delivered for qualification of a
Co-Borrower pursuant to this clause (b); provided that, if the Administrative
Agent, for any reason, ultimately rejects the qualification of a proposed
Co-Borrower pursuant to the terms of this Section 6.12(b), the Administrative
Agent shall, promptly upon the request of the Borrower, return to the Borrower
the materials delivered pursuant to items (i), (ii) and (iii) of this
Section 6.12(b); and
(C)    any Guarantor designated from time to time as a Co-Borrower hereunder
shall, at all times (until released as a Co-Borrower hereunder) remain liable
for all of the outstanding Obligations as a Co-Borrower, and, until released as
a Guarantor, shall remain liable for all of the outstanding Obligations as a
Guarantor; provided that release of a Person as a Co-Borrower hereunder shall
not constitute the release of such Person as a Guarantor; and
(D)    no Event of Default shall have occurred or be continuing at such time as
a Guarantor is designated as a Co-Borrower hereunder and no Event of Default
would result from such designation.


89
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(c)    Provide to the Administrative Agent, to the extent the Borrower intends
to cause the release of any Co-Borrower from its qualification as a Co-Borrower
hereunder (i) a written request for the release of the applicable Co-Borrower
and (ii) a certification by the Borrower and such Co-Borrower that the
applicable Co-Borrower shall remain bound by the terms and conditions of its
Guarantor Joinder Agreement as a Guarantor of the Facilities, and that,
following its release as a Co-Borrower hereunder, it will remain liable as a
Guarantor for all of the Obligations pursuant to the terms of Article XI hereof
and that such Co-Borrower is not the “primary obligor” with respect to any
then-outstanding Loans (or that such Loans are being repaid in connection with
such requested release); provided that (A) any such request for release shall be
effective as of the Business Day following the Administrative Agent’s receipt of
the materials required pursuant to this clause (c); (B) the Administrative Agent
and/or Lenders shall, upon the release of any Person as a Co-Borrower hereunder,
return to the Borrower any Notes executed by the applicable Co-Borrower; (C) any
Co-Borrower which is released as a Co-Borrower hereunder shall, immediately upon
such release, resume its status as a Guarantor hereunder and remain subject to
all of the terms and conditions set forth herein with respect to the Guarantors
(including, without limitation, the provisions of Article XI hereof), and
(D) the Administrative Agent shall, at the request of the Borrower, provide
evidence of the release of any Co-Borrower in a form reasonably acceptable to
the Borrower to the extent such release is permitted pursuant to this clause
(c).
Section 6.13    Anti-Corruption and Anti-Money Laundering Laws. Conduct its
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption or anti-money
laundering legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such laws.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Consolidated Entity to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien (other
than a Permitted Lien) upon (a) any of the Unencumbered Properties; provided
that (i) mortgage Indebtedness with respect to such Unencumbered Properties may
be incurred to the extent the underlying Indebtedness would not cause the Loan
Parties to be in violation of any financial or other covenant contained herein
(including, without limitation, those contained in Sections 7.03 or 7.11 hereof)
and (ii) the parties hereto acknowledge that the incurrence of any such mortgage
Indebtedness will cause the applicable Unencumbered Property to cease to qualify
as such for purposes of this Agreement; or (b) any of its other property, assets
or revenues, whether now owned or hereafter acquired, if the Indebtedness
underlying such Lien would cause the Loan Parties to be in violation of
Section 7.11(c) hereof.
Section 7.02    Investments. Make any loan, advance or otherwise acquire
evidences of Indebtedness, capital stock or other securities of any Person or
otherwise make any Investment, except:
(a)    Investments in, loans and advances to, or other acquisitions of evidences
of Indebtedness or capital stock or other securities of the Borrower, the
Parent, any Consolidated Entity or any Unconsolidated Entity, and
(b)    Investments in, loans and advances to, or other acquisitions of evidences
of Indebtedness or capital stock or other securities of any Person if the same
relate to real estate, interests in real estate or Persons involved in the
ownership, investment, management, leasing, development or financing of real
estate


90
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


to the extent such Investment is in compliance with the limitations on assets
that may be owned by real estate investment trusts and is consistent with
Borrower’s or Parent’s business strategy.
Notwithstanding anything to the contrary contained in the foregoing, the
Borrower, the Parent and each of Parent’s Consolidated Entities may make
investments of its working capital and other reserves in (i) cash, (ii) Cash
Equivalents and (iii) money market mutual funds and other investments approved
from time to time by the Administrative Agent in its discretion.
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness for Money Borrowed:
(a)    that is Unsecured Debt, except to the extent that the Parent and the
Combined Parties are in compliance with the financial covenants set forth in
Sections 7.11(b), (c) and (d) both before and after giving effect to the
incurrence of such Indebtedness; provided that, upon such incurrence, the Loan
Parties shall be deemed to have (i) reaffirmed the representations and
warranties set forth in Section 4.02(a) herein and (ii) made a representation
that no Default or Event of Default is in existence prior to or will result from
such incurrence; and
(b)    that is Secured Debt that is recourse to the Parent and/or the
Consolidated Entities (not including debt recourse to a single asset entity or
customary recourse carve-outs relating to nonrecourse Secured Debt) except to
the extent that the Parent and Combined Parties are in compliance with the
financial covenants set forth in Sections 7.11(c) and (e) both before and after
giving effect to the incurrence of such Secured Debt; provided that, upon such
incurrence, the Loan Parties shall be deemed to have (i) reaffirmed the
representations and warranties set forth in Section 4.02(a) herein and (ii) made
a representation that no Default or Event of Default is in existence prior to or
will result from such incurrence.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, except that, so long as no Default or Event of
Default exists or would result therefrom:
(a)    any Consolidated Entity of the Parent may merge with the Parent or any
other Consolidated Entity, provided that when merging with the Parent, the
Parent shall be the continuing or surviving Person, provided further that when
the Borrower, any Guarantor or any Co-Borrower is merging with another
Consolidated Entity of the Parent, the Borrower, such Guarantor or Co-Borrower,
as applicable, shall be the continuing or surviving Person or the surviving
entity shall assume all guarantee obligations of the Guarantor and, if
applicable, all obligations of such party as a Co-Borrower simultaneously with
such merger;
(b)    any Person may merge or consolidate with or into the Borrower or the
Parent; provided that (i) such action is not hostile, (ii) the Parent or the
Borrower, as applicable, shall be the continuing or surviving Person, (iii) the
other entity or entities involved in such merger or consolidation are engaged in
a line of business in which the Borrower is permitted to engage and (iv) after
giving effect to such merger or consolidation, the Parent shall be in
compliance, on a pro forma basis, with Sections 7.03 and 7.11;
(c)    any Guarantor may be dissolved if such Guarantor is being released from
its Guaranty by the Administrative Agent pursuant to the terms of
Section 9.11(d) hereof, and any other Consolidated Entity that is not a Loan
Party may be dissolved if it ceases to hold material assets; and
(d)    any Consolidated Entity of the Parent may merge, dissolve, liquidate or
consolidate with or into any other Person in connection with (i) any Investment
permitted under Section 7.02, or (ii) any Disposition permitted under Section
7.05; provided, in each case, that (A) if the surviving entity is a Consolidated
Entity of the Parent, such Person shall become a Guarantor to the extent
required by Section


91
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


6.12 and (B) after giving effect to such merger, dissolution, liquidation or
consolidation, the Parent shall be in compliance, on a pro forma basis, with
Section 7.11 and (solely to the extent that in connection with any such merger,
dissolution, liquidation or consolidation, the Parent or any of the Consolidated
Entities creates, incurs or assumes any Indebtedness for Money Borrowed) Section
7.03.
Section 7.05    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Consolidated Entity to the Parent or to a
Consolidated Entity of the Parent or other Person, in each case, that will be a
Guarantor upon the completion of such Disposition; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be the Borrower or a Guarantor; and
(e)    Any other Dispositions by the Borrower, the Parent and/or the
Consolidated Entities; provided that (i) to the extent any such Disposition
involves property with a value or purchase price in excess of $50,000,000,
neither the Borrower, the Parent nor any Consolidated Entity shall Dispose of
such property unless the Borrower, the Parent and the Consolidated Entities are
in compliance with the financial covenants set forth in this Agreement both
before and after giving effect to such Disposition and upon the occurrence of
such Disposition, the Loan Parties shall be deemed to have (A) reaffirmed the
representations and warranties set forth in Section 4.02(a) herein and (B)
subject to clause (ii) below, made a representation that no Default or Event of
Default is in existence prior to or will result from such Disposition;
(ii) except to the extent the Administrative Agent has provided written consent
for such Disposition expressly noting the existence or projected existence of
such Default or Event of Default, no Default or Event of Default shall exist as
of the date of such Disposition or would result from such Disposition and
(iii) to the extent such action would require that a Guarantor be released, the
Administrative Agent has provided written consent of such release (which consent
will not be withheld or unreasonably delayed to the extent a properly and fully
completed Compliance Certificate is provided by the Parent pursuant to and in
accordance with subclause (i) above and such asset is the only material asset of
the applicable Guarantor or such asset is the Capital Stock of such Guarantor).
Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment or Restricted Purchase, or incur any obligation
(contingent or otherwise) to do so, except that:
(a)    the Parent may, during any taxable year, declare or make Restricted
Payments if the Parent’s Consolidated Leverage Ratio, as of the end of the
preceding taxable year, is less than or equal to 0.60 to 1.00; provided,
however, that, if the Parent’s Consolidated Leverage Ratio is greater than 0.60
to 1.00 as of the end of any taxable year, the Parent may, during the next
taxable year, only declare or make Restricted Payments in an amount not to
exceed the minimum amount required to maintain Parent’s REIT status and to
eliminate payments of federal and state income and excise taxes by Parent by
virtue of its REIT status;


92
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(b)    the Consolidated Entities and the Parent may make Restricted Payments to
the Parent, the Borrower and to any other Consolidated Entities (or in the case
of any non-Wholly-Owned Subsidiaries of the Parent, to the Parent or any
Subsidiary of the Parent that is a direct or indirect shareholder of such
non-Wholly-Owned Subsidiary and to each other owner of Capital Stock of such
Person on a pro rata basis (or more favorable basis from the perspective of the
Parent or such Subsidiary) based on their relative ownership interests);
(c)    the Borrower, the Parent and the Consolidated Entities may make cash
distributions to their respective shareholders or other owners for capital gains
resulting from certain assets sales to the extent necessary to avoid payment of
taxes on such asset sales imposed under Sections 857(b)(3) and 4981 of the Code;
(d)    any Consolidated Entity (other than the Parent) may make payments to any
partner, member or shareholder of such Person required to be made pursuant to
any contractual obligations of such Person or the Organization Documents of such
Person (other than distributions to the equity holders of the Parent in their
capacity as such); and
(e)    so long as there does not exist at such time and would not be caused
thereby, (i) an Event of Default under this Agreement, or (ii) any other Event
of Default which has not been cured or waived by the Required Lenders within a
period of ninety (90) days from the date that the Parent knew or should have
known of such Event of Default, the Parent may make Restricted Purchases.
Section 7.07    Reserved.
Section 7.08    Transactions with Affiliates. Enter into any material
transaction of any kind with any Affiliate of the Parent, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Affiliate as would be
obtainable by the Borrower or such Affiliate at the time in a comparable arm’s
length transaction with a Person other than an Affiliate except for agreements
which are direct cost or direct revenue pass-through in nature; provided that
the foregoing restriction shall not apply to transactions between or among the
Parent and any of its Subsidiaries or between or among Subsidiaries of the
Parent.
Section 7.09    Burdensome Agreements. Enter into or suffer to exist any
Negative Pledge except for a Negative Pledge (i) contained in any agreement (A)
evidencing Indebtedness which the Borrower, the Parent or such Consolidated
Entity may create, incur, assume, or permit or suffer to exist under Section
7.03, (B) which Indebtedness is secured by a Lien permitted to exist pursuant to
this Agreement, and (C) which prohibits the creation of any other Lien on only
the property securing such Indebtedness as of the date such agreement was
entered into; (ii) contained in an Organization Document of an Unconsolidated
Entity or a special purpose entity or vehicle which requires consent to, or
places limitations on, the imposition of Liens on such Unconsolidated Entity’s
or special purpose entity’s or vehicle’s assets or properties; (iii) imposed by
law or by this Agreement; (iv) contained in agreements relating to the sale of a
Subsidiary or assets pending such sale, provided such restrictions and
conditions are customary and apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder; (v) contained in leases which
restrict the assignment thereof by the lessee or (vi) contained in any agreement
that evidences unsecured Indebtedness which contains restrictions on encumbering
assets that are substantially similar to those restrictions contained in the
Loan Documents.
Section 7.10    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
T, U or X of the FRB) or to extend credit to others for the purpose of
purchasing


93
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


or carrying margin stock or to refund indebtedness originally incurred for such
purpose, in each case, in violation of the provisions of Regulation T, U or X.
Section 7.11    Financial Covenants.
(a)    Reserved.
(b)    Consolidated Unencumbered Interest Coverage Ratio. Permit the
Consolidated Unencumbered Interest Coverage Ratio (as calculated as of the end
of each calendar quarter of the Parent based on the information provided
pursuant to Section 6.01 hereof) to be less than 1.75 to 1.00.
(c)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during the term hereof and to be tested as of the end of each fiscal
quarter (the “Test Date”), to be greater than 0.60 to 1.00; provided that (i)
such ratio may exceed 0.60 to 1.00 from time to time so long as such ratio does
not exceed 0.65 to 1.00 and such ratio ceases to exceed 0.60 to 1.00 within four
fiscal quarters following the Test Date upon which such ratio first exceeds 0.60
to 1.00 (such four fiscal quarter period being the “Surge Period”), (ii) the
Parent shall be permitted to utilize the Surge Period holiday no more than two
(2) times for the entirety of the term of the Revolving Credit Facility, and
(iii) the Surge Period may only be utilized in conjunction with a Material
Acquisition.
(d)    Unsecured Leverage Ratio. Permit the Unsecured Leverage Ratio at any time
during the term hereof and to be tested on the Test Date, to be greater than
0.60 to 1.00; provided that (i) such ratio may exceed 0.60 to 1.00 from time to
time so long as such ratio does not exceed 0.65 to 1.00 and such ratio ceases to
exceed 0.60 to 1.00 within the Surge Period, (ii) the Parent shall be permitted
to utilize the Surge Period holiday no more than two (2) times for the entirety
of the term of the Revolving Credit Facility, and (iii) the Surge Period may
only be utilized in conjunction with a Material Acquisition.
(e)    Secured Leverage Ratio. Permit the Secured Leverage Ratio at any time
during the term hereof and to be tested on the Test Date, to be greater than
0.40 to 1.00.
(f)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio (as of the end of any calendar quarter of the Parent based
on the information provided pursuant to Section 6.01 hereof) to be less than
1.50 to 1.00.
Section 7.12    Prepayment of Other Indebtedness, Etc. If any Event of Default
has occurred and is continuing or would be directly or indirectly caused as a
result thereof, after the issuance thereof, (a) amend or modify any of the terms
of any Indebtedness of such Person (other than Indebtedness arising under the
Loan Documents) if such amendment or modification would add or change any terms
in a manner adverse in any material respect to such Person or to the Lenders,
(b) shorten the final maturity or average life to maturity thereof or require
any payment thereon to be made sooner than originally scheduled or increase the
interest rate applicable thereto, or (c) make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment thereof, or make (or
give any notice with respect thereto) any redemption or acquisition for value or
defeasance (including without limitation, by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), refund, refinance or exchange with respect thereto.
Section 7.13    Organization Documents; Subsidiaries. Permit any Loan Party to
(a) amend, modify, waive or change its Organization Documents in a manner
materially adverse to the Lenders or in a manner that permits any Person (other
than Thomas G. Cousins) to, at any time, own more than twenty-five percent (25%)
of the voting equity securities of the Parent, or (b) create, acquire or permit
to exist or permit


94
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


or cause any of their Subsidiaries to create, acquire or permit to exist, any
Foreign Subsidiaries, except to the extent that the assets held in such Foreign
Subsidiaries constitute less than ten percent (10%) of Total Assets.
Section 7.14    Tax Driven Lease Transactions. Until any real property asset of
the Combined Parties that is subject to a Tax Driven Lease Transaction has been
repurchased by a Loan Party as provided in the applicable Tax Driven Lease
Transaction Documents, without the prior written consent of the Required
Lenders, modify or amend any Tax Driven Lease Transaction Documents, or any
other agreement related thereto, in any manner that would (i) cause a change in
the accounting treatment of such Tax Driven Lease Transaction under GAAP,
(ii) adversely affect the ability of any Combined Party to repurchase any
property of the Combined Parties that is subject to a Tax Driven Lease
Transaction for nominal consideration or (iii) otherwise cause such transaction
to not meet the terms of the definition of Tax Driven Lease Transactions.
Section 7.15    OFAC. Fail to comply with the laws, regulations and executive
orders referred to in Section 5.20 or directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or, to the knowledge of any Loan Party, in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.
Section 7.16    Anti-Corruption and Anti-Money Laundering Laws. Directly or
indirectly use the proceeds of any Credit Extension for any purpose which would
cause the Borrower, the Parent or their Subsidiaries to not be in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, or other similar anti-corruption or anti-money laundering legislation in
other jurisdictions.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. Any Borrower Party or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation at maturity, or (ii) within five (5) Business Days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) within ten (10) Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower or the Parent (or, if applicable, any
Borrower Party) fails to perform or observe any term, covenant or agreement
contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11 or 6.12 or
Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt of notice by the Loan Parties; or
(d)    Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower, the Parent or
any other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or


95
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(e)    Cross-Default.
(i)    Any Loan Party or any Consolidated Entity (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any recourse Indebtedness for Money Borrowed
or Monetized Guarantee (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (excluding undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness for Money Borrowed or Monetized Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs and (C) all applicable grace and/or cure
period with respect to such Indebtedness for Money Borrowed has expired, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness for Money Borrowed or the beneficiary or
beneficiaries of such Monetized Guarantee (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness for Money Borrowed to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness for Money Borrowed to be made, prior to its stated
maturity, or such Monetized Guarantee to become payable or cash collateral in
respect thereof to be demanded; or
(ii)    there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Consolidated Entity is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Consolidated Entity is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by any Loan Party or such Consolidated Entity as
a result thereof is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Consolidated Entity
institutes or consents to the institution of any proceeding against it under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; provided that this Section 8.01(f) shall not
apply to Cousins/Meyers II, LLC; or
(g)    Inability to Pay Debts; Attachment. Any Loan Party or any Consolidated
Entity admits in writing its inability or otherwise fails generally to pay its
debts as they become due; provided that this Section 8.01(g) shall not apply to
Cousins/Meyers II, LLC; or
(h)    Judgments. There is entered against any Loan Party or any Consolidated
Entity (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings


96
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


are commenced by any creditor upon such judgment or order, or (B) there is a
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. In an aggregate amount in excess of the Threshold Amount, (i)  an
ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan which
has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect with respect to any Loan Party; or any Loan Party other than
the Administrative Agent or one of the Lenders contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control with respect to the
Parent.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower Parties;
(c)    require that the Borrower Parties Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that, upon the occurrence of an actual or deemed entry of an
order for relief with respect to any of the Borrower Parties under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower Parties to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have


97
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and L/C Obligations (to the extent of the
aggregate undrawn amounts of outstanding Letters of Credit), ratably among the
Lenders and, in the case of L/C Obligations, to the Administrative Agent (for
the account of the applicable L/C Issuers to Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit),
in proportion to the respective amounts described in this clause Fourth held by
them; provided that, to the extent Obligations constituting unpaid principal and
L/C Borrowings remain unpaid or L/C Obligations are not fully Cash
Collateralized after application of all amounts as provided in this clause
Fourth, then, as and when Letters of Credit expire without being drawn, the Cash
Collateral held therefor shall be paid ratably among the Lenders and the
Administrative Agent as first provided in this clause Fourth until the unpaid
principal of all Loans and L/C Borrowings has been paid in full and all L/C
Obligations have been fully Cash Collateralized;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX    
ADMINISTRATIVE AGENT
Section 9.01    Appointment and Authorization of Administrative Agent.
(a)    Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be


98
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


read into this Agreement or any other Loan Document or otherwise exist against
the Administrative Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(b)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article IX with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this Article IX and in the
definition of “Agent-Related Person” included such L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
such L/C Issuer.
Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.
Section 9.03    Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.
Section 9.04    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent


99
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that, unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
Section 9.06    Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower Parties and the other Loan Parties hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower Parties and the other
Loan Parties. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.
Section 9.07    Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any


100
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


and all Indemnified Liabilities incurred by it; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower Parties. The undertaking in this Section shall survive
termination of the Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.
Section 9.08    Administrative Agent in its Individual Capacity. Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent or an L/C Issuer hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, Bank of America or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.
Section 9.09    Successor Administrative Agent. The Administrative Agent may be
removed at the written direction of the Required Lenders to the extent the
Administrative Agent is shown to be grossly negligent in the performance of its
material obligations and/or duties hereunder or to have engaged in willful
misconduct in the performance of such obligations and/or duties. The
Administrative Agent may resign as Administrative Agent upon thirty (30) days’
notice to the Lenders and the Borrower; provided that any such resignation by or
removal of Bank of America shall also constitute its resignation or removal (as
applicable) as an L/C Issuer and a Swing Line Lender. If the Administrative
Agent resigns or is otherwise removed under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders, which successor administrative agent shall be consented to by the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld, conditioned
or delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation or removal of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders (and, in the
case of a removal of the Administrative Agent, with the consent of the Borrower,
such consent not to be unreasonably withheld, conditioned or delayed). Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, L/C Issuer and
Swing Line Lender and the respective terms “Administrative Agent,” “L/C Issuer”
and “Swing Line Lender” shall mean such successor administrative agent, Letter
of Credit issuer and swing line lender, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated and
the retiring L/C Issuer’s and Swing Line Lender’s rights, powers and duties as
such shall be terminated, without


101
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


any other or further act or deed on the part of such retiring L/C Issuer or
Swing Line Lender or any other Lender, other than the obligation of the
successor L/C Issuer to issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or to make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
After any retiring or removed Administrative Agent’s resignation or removal (as
applicable) hereunder as Administrative Agent, the provisions of this Article IX
and Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent, an L/C Issuer or
Swing Line Lender under this Agreement. If no successor administrative agent has
accepted appointment as Administrative Agent by the date which is thirty (30)
days following a retiring or removed Administrative Agent’s notice of
resignation or its removal by the Lenders, the retiring/removed Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.
Section 9.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.11    Guaranty/Borrower Party Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion to
release any Guarantor from its obligations under the Guaranty if:
(a)    (i) such Person is the subject of or enters into a Disposition pursuant
to Section 7.05(e) hereof, (ii) the Administrative Agent receives a Compliance
Certificate with respect to such Disposition,


102
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(iii) such Compliance Certificate is properly and fully completed pursuant to
and in accordance with Section 7.05(e)(i) and (iv) the asset subject to such
Disposition is the only asset of the applicable Guarantor or is the Capital
Stock of such Guarantor;
(b)    (i) such Person enters into mortgage Indebtedness that is permitted by
Section 7.01(a) hereof and the terms of such mortgage Indebtedness prohibit such
Person from being a Guarantor hereunder, (ii) the Administrative Agent receives
a Compliance Certificate with respect to such mortgage Indebtedness
demonstrating compliance with the requirements of Section 7.01(a)(i) hereof and
(iii) the asset being subject to such mortgage Indebtedness is the only asset of
the applicable Guarantor;
(c)    such Person otherwise ceases to be a Consolidated Entity as a result of a
transaction permitted hereunder;
(d)    such Guarantor, following any transaction not prohibited by the terms of
this Agreement, ceases to hold any material assets; or
(e)    the Borrower obtains a Debt Rating of at least BBB- from S&P or Baa3 from
Moody’s and provides the Administrative Agent written evidence (in form and
substance satisfactory to the Administrative Agent) thereof in accordance with
the terms of Section 11.08.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.11. The
Administrative Agent shall, at the request of the Borrower, consent to the
release of any Guarantor hereunder or otherwise provide evidence of such release
reasonably acceptable to the Borrower to the extent such release is permitted
pursuant to clauses (a), (b), (c) or (d) above.
The Lenders further irrevocably authorize the Administrative Agent to qualify,
reject the qualification of and permit the release of Co-Borrowers in accordance
with the provisions of Sections 6.12(b) and (c) hereof.
Section 9.12    Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “managing agent,” “co-agent,”
“bookrunner,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
Section 9.13    ERISA.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, the Parent or any other Loan Party, that at least one
of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


103
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, the Parent or
any other Loan Party, that:
(i)     none of the Administrative Agent, Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),


104
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)     no fee or other compensation is being paid directly to the
Administrative Agent, Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)     The Administrative Agent and the Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE X    
MISCELLANEOUS
Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower Parties or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower Parties or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in (i) Section 4.01(a) without the written
consent of each Lender and (ii) without limiting the generality of clause (a)(i)
preceding, Section 4.02 as to any Credit Extension under the Revolving Credit
Facility without the written consent of the Required Revolving Credit Lenders;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment of any Lender terminated pursuant to Section 8.02) without the
written consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest or fees due to the
Lenders (or any of them) or any scheduled or mandatory reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;


105
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower Parties to pay interest or Letter of Credit Fees at the Default Rate;
(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (ii) definition of “Required Revolving Credit Lenders”
or “Required Term Facility Lenders” without the written consent of each Lender
under the applicable Facility;
(g)    except as expressly provided in this Agreement or the other Loan
Documents, release any Guarantor from the Guaranty without the written consent
of each Lender;
(h)    waive any Event of Default based on a failure to pay principal, interest
or fees due hereunder (as referenced in Section 8.01(a)) without the written
consent of each Lender;
(i)    permit the Borrower or any Borrower Party to assign any of its
obligations hereunder, except in accordance with Section 10.07(a) hereof without
the written consent of each Lender; or
(j)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) the Required Term Facility Lenders, if such Facility is
an Incremental Term Facility or (ii) the Required Revolving Credit Lenders, if
such Facility is the Revolving Credit Facility;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by such L/C Issuers; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lenders in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lenders under this
Agreement or any Swing Line Loan made by such Swing Line Lender; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, as
applicable (but not in contravention of Section 10.01(d) above with respect to
fees payable to any Lender); and (v) pursuant to the terms of Section 11.08, the
Administrative Agent and the Borrower may enter into amendments as necessary to
give effect to such Section and the termination of the obligations of the
Guarantors set forth in Article XI. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders) for so long as such Lender is a Defaulting Lender, except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its


106
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


terms affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender.
Section 10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, any other Borrower Party, any Guarantor, the
Administrative Agent, any L/C Issuer or any Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lenders.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). Notwithstanding the foregoing, notices relating to Defaults,
Events of Default or the exercise of remedies hereunder shall only be delivered
by hand (and signed for by a Person at the offices of or the mail facilities
used by the Borrower), overnight courier service or certified or registered
mail.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of


107
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower Party, the Parent, any Lender, any L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Borrower Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, or any other electronic platform that is approved by the Borrower,
such approval not to be unreasonably withheld, conditioned or delayed, or any
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any
Borrower Party, the Parent, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(d)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower or
any other Borrower Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower Parties shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower or any other Borrower
Party. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
(f)    Change of Address, Etc. Each of the Borrower and the Administrative
Agent, may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.
Section 10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy,


108
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Section 10.04    Attorney Costs, Expenses and Taxes. The Borrower Parties agree
(a) to pay or reimburse the Administrative Agent for all reasonable costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Agreement and the other Loan Documents and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents in connection with an Event of Default (including all such reasonable
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender in connection with an Event of Default. All amounts due under this
Section 10.04 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Commitments and repayment of all other Obligations.
Section 10.05    Indemnification and Waiver of Consequential Damages by the
Borrower.
(a)    Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower Parties shall indemnify and
hold harmless each Agent-Related Person, each Lender and each of their
respective Affiliates and their respective partners, trustees, administrators,
managers, advisors, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with or as a result of (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Borrower,
the Parent, any Consolidated Entity or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, the Parent, any
Consolidated Entity or any other Loan Party, or (d) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements are
determined by a court of competent


109
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


jurisdiction by final and nonappealable judgment to have resulted from (i) such
Indemnitee’s gross negligence or willful misconduct, (ii) a material breach by
such Indemnitee of its obligations under this Agreement or (iii) disputes solely
among Indemnitees (other than any claims against any Indemnitee in its capacity
as the Administrative Agent or an Arranger or any similar role under this
Agreement) and not arising out of or involving any act or omission of the
Borrower or any of Parent’s Subsidiaries or Affiliates (including its officers,
directors, employees or controlling persons). No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through the Platform or any other similar information transmission
system that is approved by the Borrower, such approval not to be unreasonably
withheld, conditioned or delayed, or any electronic messaging service in
connection with this Agreement, nor shall any Indemnitee or any party to this
Agreement have any liability for any indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts due under this Section 10.05 shall be payable within ten (10) Business
Days after demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations. Without limiting the provisions of Section 3.01(c),
this Section 10.05 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(b)    Waiver of Consequential Damages. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. To the fullest
extent permitted by applicable law, no Lender shall assert, and each of them
hereby waives any claim against any Loan Party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.
Section 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower Party is made to the Administrative Agent or any Lender,
or the Administrative Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
Section 10.07    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign


110
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 in the case of any assignment in
respect of the Revolving Credit Facility or Incremental Term Facility, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed (such consent to be deemed to have
been given following five (5) Business Days of Borrower’s receipt of a written
request for such assignment in the event that Borrower has not provided written
notice to Administrative Agent that Borrower does not consent to the applicable
assignment)); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to a Swing Line Lender's
rights and obligations in respect of its Swing Line Loans and shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;


111
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed (such consent to be deemed to have been given following five (5)
Business Days of Borrower’s receipt of a written request for such assignment in
the event that Borrower has not provided written notice to Administrative Agent
that Borrower does not consent to the applicable assignment)) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund (unless the addition of such Lender, Affiliate of Lender or
Approved Fund will, as of the effective date of such assignment, make the
Borrower Parties liable for payment of additional amounts under Article III
hereof that are not otherwise payable to the assignor);
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) any Loan to a
Person not a Lender, an Affiliate of a Lender or an Approved Fund with respect
to such Lender;
(C)    the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lenders (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Parent’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans


112
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its applicable Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that, except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request and return of a Note being
replaced, cancelled or marked replaced, the Borrower and Co-Borrowers (at their
expense), as applicable, shall execute and deliver a Note to the assignee Lender
(provided that the Co-Borrowers shall deliver their Revolving Credit Notes to
the Administrative Agent absent a specific request by a Lender for its
respective Revolving Credit Note). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower Parties (and such agency being only for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower Parties, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower Parties or the Administrative Agent, sell participations
to any Person (other than a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower Parties, the
Administrative Agent, the L/C Issuers and the other


113
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
notwithstanding notice to the contrary. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 10.05 without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would (i) postpone any date
upon which any payment of money is scheduled to be paid to such Participant,
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant, or (iii) release any Guarantor from the Guaranty to which it is a
party. Each Lender that sells a participation agrees, at the Borrower's request
and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time without need for any consent
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(f)    Electronic Execution of Assignments. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.


114
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(g)    Registration as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan Chase Bank, Bank of America or SunTrust, as applicable, assigns all of
its Revolving Credit Commitment and Revolving Credit Loans pursuant to
subsection (b) above, JPMorgan Chase Bank, Bank of America or SunTrust, as
applicable, may, (i) upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer and/or (ii) upon thirty (30) days’ notice to
the Borrower and the Lenders, resign as a Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Revolving Credit Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of JPMorgan
Chase Bank, Bank of America or SunTrust, as applicable, as an L/C Issuer or as a
Swing Line Lender, as the case may be. If JPMorgan Chase Bank, Bank of America
or SunTrust, as applicable, resigns as an L/C Issuer, it shall retain all the
rights and obligations of an L/C Issuer hereunder with respect to all applicable
Letters of Credit issued by it outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Credit Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If JPMorgan Chase Bank, Bank of America or SunTrust, as
applicable, resigns as a Swing Line Lender, it shall retain all the rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Revolving Credit Lenders to make Base Rate Loans or
fund risk participations in outstanding its Swing Line Loans pursuant to
Section 2.04(c).
Section 10.08    Confidentiality. Each of the Administrative Agent and the
Lenders for themselves, their Affiliates and Agent Related Persons, agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and its and its
Affiliates’ respective partners, directors, officers, employees, agents,
accountants, attorneys, advisors and representatives who need to know the
Information in connection with the transactions contemplated by this Agreement
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) and who will use such Information only in
connection with the transactions contemplated by this Agreement; (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
provided that, prior to making any such disclosure (other than to a banking
regulator or auditor), such Person shall endeavor in the ordinary course of
business to promptly notify the Borrower in writing so that the Borrower may
seek an appropriate protective order (notwithstanding the foregoing, should such
Person fail to notify Borrower, such person shall have no liability to Borrower
or any other Loan Party); (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
the Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization having jurisdiction over such
Lender. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the


115
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section, “Information” means all information received from the
Borrower or any of Parent’s Consolidated Entities relating to the Borrower or
any Combined Party or Investment Entity or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis as described above prior to disclosure by
the Borrower or any Combined Party or Investment Entity; provided that, in the
case of information received from the Borrower or any Combined Party after the
date hereof, except as expressly noted thereon, all financial information or
other information relating to any proposed transactions of the Borrower, any
Combined Party, any Investment Entity or any of the Parent’s Affiliates shall be
considered confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section 10.09    Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default after obtaining the prior written consent of the Administrative Agent,
each Lender, each L/C Issuer and each of their respective Affiliates that is a
party to a Swap Contract with a Loan Party is hereby authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party) to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender to
or for the credit or the account of the respective Loan Parties, and each Loan
Party hereby grants a security interest in all such deposits and indebtedness to
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
Section 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower Parties. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


116
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Section 10.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
Section 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension (unless such notice has been
received from the Borrower in writing), and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.
Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.14, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or any
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
Section 10.15    Reserved.
Section 10.16    Replacement of Lenders. If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto , then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.07(b);


117
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(b)    subject to Section 2.17, such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 10.17    Governing Law.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF GEORGIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF GEORGIA SITTING
IN FULTON COUNTY OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER,
THE OTHER BORROWER PARTIES, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE OTHER BORROWER PARTIES,
THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE BORROWER, THE OTHER
BORROWER PARTIES, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
Section 10.18    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR


118
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, and the Lenders on the other hand, and the
Borrower and each other Loan Party is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Arranger
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower, any other Loan Party or any of their
respective Affiliates, stockholders, creditors (other than acting as
Administrative Agent for the Lenders hereunder) or employees or any other
Person; (iii) neither the Administrative Agent nor any Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Arranger has advised or
is currently advising the Borrower, any other Loan Party or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
any Arranger has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) neither the Administrative
Agent nor any Arranger has provided or will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of the Borrower and the other Loan Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent and the Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty.
Section 10.20    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Borrower
Party that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies such Borrower Party,
which information includes the name and address of such Borrower Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower Party in accordance with the Act.
Section 10.21    Attorneys’ Fees. As used in this Agreement and in the other
Loan Documents, “reasonable” attorneys’ fees of the Administrative Agent’s, any
Lender’s or any other Person’s counsel shall


119
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


mean the actual fees of such Person’s counsel billed at standard hourly rates of
such counsel, computed without regard to any percentage of principal and
interest as provided in O.C.G.A. § 13-1-11(a)(2).
Section 10.22    Existing Credit Agreement. Upon the satisfaction of all
conditions precedent to the effectiveness of this Agreement, this Agreement
amends and restates the Existing Credit Agreement in its entirety.
Notwithstanding such amendment and restatement or anything in any other Loan
Document entered into prior to the date hereof (as such term is defined in the
Existing Credit Agreement and referred to herein, collectively, as the “Existing
Loan Documents”), the parties hereto agree that and confirm that (a) all of the
indebtedness, liabilities and obligations owing by the Borrower or any other
Person under the Existing Credit Agreement and the other Existing Loan Documents
shall continue as indebtedness, liabilities and obligations owing hereunder and
thereunder and (b) this Agreement is given as an amendment and substitution of,
and not as a novation, discharge, termination or payment of the indebtedness,
liabilities and obligations of the Borrower or any other Person under the
Existing Credit Agreement or any other Existing Loan Document, and neither the
execution and delivery of this Agreement nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation,
discharge, termination or payment of the Existing Credit Agreement or of any of
the other Existing Loan Documents or any indebtedness, liabilities or
obligations owing thereunder.
Section 10.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE XI    
GUARANTY
Section 11.01    The Guaranty. Each of the Guarantors hereby jointly and
severally guarantees to each Lender, each Affiliate of a Lender that enters into
a Swap Contract with respect to the Loans, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due after the expiration of all applicable grace
or cure periods (whether at stated


120
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due after the expiration of all applicable grace or cure periods
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever
(except for such notices as may be specifically required by the terms of the
Loan Documents), and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due after the expiration of all applicable grace or cure periods (whether as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts entered into in connection with the
Loans: (a) the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law; and
(b) the Obligations being guaranteed by each Guarantor pursuant to this Article
XI shall exclude all Excluded Swap Obligations of such Guarantor.
Section 11.02    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or Swap Contracts entered into in connection with
the Loans, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance (other than payment)
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 11.02 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
any Borrower Party or any other Guarantor for amounts paid under this Article XI
until such time as the Obligations have been Fully Satisfied. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder which shall remain
absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract entered into in connection with the Loans between
any Consolidated Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents or such Swap
Contracts shall be done or omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract entered into in
connection with the Loans between any Consolidated Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;


121
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever except as required by the Loan Documents, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents, any Swap Contract
entered into in connection with the Loans between any Consolidated Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents or such Swap Contracts, or against any other
Person under any other guarantee of, or security for, any of the Obligations.
Section 11.03    Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender within fifteen (15) days of demand for
all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.
Section 11.04    Certain Additional Waivers. Each Guarantor further agrees that
such Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 11.02
and through the exercise of rights of contribution pursuant to Section 11.06.
Each Guarantor hereby expressly waives the benefits of O.C.G.A. Section 10-7-24.
Section 11.05    Remedies. The Guarantors agree that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 8.02) for purposes of Section 11.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 11.01. The Guarantors
acknowledge and agree that to the extent their obligations hereunder become
secured, the Lenders may exercise their remedies thereunder in accordance with
the terms of the applicable security documents.
Section 11.06    Rights of Contribution and Subrogation. The Guarantors hereby
agree as among themselves that, in connection with payments made hereunder, each
Guarantor shall have a right of contribution, subrogation, reimbursement or
indemnification from each other Loan Party in accordance with applicable Law.
Such contribution, subrogation, reimbursement or indemnification rights shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been indefeasibly Fully Satisfied, and none of the
Guarantors shall exercise any such contribution, subrogation, reimbursement or
indemnification rights until the Obligations have been indefeasibly Fully
Satisfied.


122
95541499_13

--------------------------------------------------------------------------------

Exhibit 10(n)


Section 11.07    Guarantee of Payment; Continuing Guarantee. The guarantee in
this Article XI is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.
Section 11.08    Release of Guarantors.
(a)    So long as no Default or Event of Default then exists, the obligations of
the Guarantors set forth in this Article XI shall terminate (other than as to
obligations that are stated to survive such termination) automatically and
without further action if the Parent obtains a Debt Rating of at least BBB- from
S&P or Baa3 from Moody’s and Borrower provides the Administrative Agent with
written evidence (in form and substance satisfactory to the Administrative
Agent) thereof.
(b)    At such time as the Borrower delivers satisfactory evidence of Parent's
Debt Rating pursuant to Section 11.08(a), the Borrower and the Administrative
Agent shall execute a release of the Guarantors from their obligations under
this Agreement pursuant to the terms of such Section. Subsequent to such
release, the Borrower shall not be required to have Consolidated Entities join
as Guarantors under Section 6.12(a) of this Agreement.
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGES, SCHEDULES AND EXHIBITS FOLLOW]






123
95541499_13

--------------------------------------------------------------------------------


Exhibit 10(n)


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
COUSINS PROPERTIES LP,

a Delaware limited partnership
By: /s/ Gregg Adzema
Name:    Gregg D. Adzema
Title:        Executive Vice President
    
PARENT:
COUSINS PROPERTIES INCORPORATED,

a Georgia corporation
By: /s/ Gregg Adzema
Name:    Gregg D. Adzema
Title:        Executive Vice President and
Chief Financial Officer


GUARANTORS:
1230 PEACHTREE ASSOCIATES LLC,

COUSINS NORTHPARK 400 LLC,
COUSINS NORTHPARK 500/600 LLC,
COUSINS RESEARCH PARK V LLC,
COUSINS AVALON LLC,
DC CHARLOTTE PLAZA INVESTMENT LLC,
COUSINS VICTORY INVESTMENT, LLC,
COUSINS DECATUR DEVELOPMENT LLC,
COUSINS CH HOLDINGS LLC,
COUSINS CH INVESTMENT LLC,
COUSINS SPRING & 8TH STREETS PARENT LLC,
COUSINS COLORADO INVESTOR LLC,
COUSINS TRS SERVICES LLC,
each a Georgia limited liability company




By: /s/ Gregg Adzema
Name:    Gregg D. Adzema
Title:    Executive Vice President and
Chief Financial Officer


COUSINS 214 N. TRYON, LP,
COUSINS 550 SOUTH CALDWELL, LP,
each a Delaware limited partnership
By: /s/ Gregg Adzema
Name:    Gregg D. Adzema
Title:        Executive Vice President




Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------

Exhibit 10(n)


COUSINS TOWER PLACE 200, LLC,
COUSINS 222 S. MILL, LLC,
COUSINS ONE CAPITAL CITY PLAZA, LLC,
COUSINS TAMPA SUB, LLC,
COUSINS FUND II TAMPA II, LLC,
COUSINS INTERNATIONAL PLAZA I, LLC,
COUSINS INTERNATIONAL PLAZA II, LLC,
COUSINS INTERNATIONAL PLAZA III, LLC,
COUSINS – ONE CONGRESS PLAZA, LLC,
COUSINS–SAN JACINTO CENTER, LLC,
COUSINS W. RIO SALADO, LLC,
COUSINS 3060 PEACHTREE SUB, LLC,
COUSINS TERMINUS LLC,
COUSINS FUND II BUCKHEAD, LLC,
COUSINS FUND II PHOENIX I, LLC,
COUSINS FUND II PHOENIX II, LLC,
COUSINS FUND II PHOENIX III, LLC,
COUSINS FUND II PHOENIX IV, LLC,
COUSINS FUND II PHOENIX V, LLC,
COUSINS PHOENIX VI, LLC,
COUSINS TBP, LLC,
COUSINS OOC OWNER LLC,
each a Delaware limited liability company


By: /s/ Gregg Adzema
Name:    Gregg D. Adzema
Title:    Executive Vice President and
Chief Financial Officer




COUSINS FTC HOLDING LLC,
a Georgia limited liability company


By:    Cousins Properties Incorporated, a Georgia
corporation, as sole member
By: /s/ Gregg Adzema
Name:    Gregg D. Adzema
Title:    Executive Vice President and
Chief Financial Officer


Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


AUSTIN 300 COLORADO INVESTOR, LLC,
COUSINS SPRING & 8TH STREETS LLC,
Each a Georgia limited liability company




By: /s/ Gregg Adzema
Name: Gregg D. Adzema
Title: Executive Vice President and
Chief Financial Officer


Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


LENDERS/AGENTS:




JPMORGAN CHASE BANK, N.A.,
individually in its capacity as a Lender,
as Syndication Agent, as a Swing Line Lender and as an L/C Issuer




By:    /s/ Daniel Margolis    
Name:    Daniel Margolis    
Title:    Authorized Officer        










Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


BANK OF AMERICA, N.A.,
individually in its capacity as a Lender, as Administrative Agent, as an L/C
Issuer and as a Swing Line Lender




By:    /s/ Michael Kauffman    
Name:    Michael J. Kauffman    
Title:    Vice President    
    


Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


SUNTRUST BANK,
individually in its capacity as a Lender,
as Documentation Agent, as a Swing Line Lender and as an L/C Issuer


By:    /s/ Nick Preston    
Name:    Nick Preston    
Title:    Vice President    






Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Matthew Ricketts    
Name:    Matthew Ricketts    
Title:    Managing Director    








Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Zachary Herd    
Name:    Zachary F. Herd    
Title:    Assistant Vice President    






Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ J. Lee Hord    
Name:    J. Lee Hord    
Title:    Sr. Vice President    






Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


MORGAN STANLEY BANK, N.A.,
as a Lender


By:    /s/ Julie Lilienfeld    
Name:    Julie Lilienfeld    
Title:    Authorized Signatory    






Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


CITIZENS BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Nan Delahunt    
Name:    Nan Delahunt    
Title:    Vice President    
    




Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


TD BANK, N.A.,
as a Lender


By:    /s/ D. Randolph Bryan Wilson    
Name:    D. Randolph Bryan Wilson    
Title:    Vice President    






Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Tyrus J. Treadwell    
Name:    Tyrus J. Treadwell    
Title:    Vice President    


Cousins Credit Agreement Signature Page
95541499

--------------------------------------------------------------------------------


Exhibit 10(n)


EXHIBIT A
FORM OF REVOLVING CREDIT LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of January 3, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Cousins Properties
LP, a Delaware limited partnership (the “Borrower”), Cousins Properties
Incorporated, a Georgia corporation (the “Parent”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent, a Swing Line Lender and an L/C Issuer, Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender, and SunTrust
Bank, as Documentation Agent, a Swing Line Lender and an L/C Issuer.
The undersigned hereby requests (select one):
¨ A Borrowing of Revolving Credit Loans    ¨ A conversion or continuation of
Revolving Credit Loans
1.    On ______________________________________ (a Business Day).
2.    In the amount of $_________________________.
3.    Comprised of __________________________________.
[Type of Revolving Credit Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of _______ months.
The Revolving Credit Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01(a) of the Agreement. The supplemental information
(if any) attached hereto is hereby added to Schedule(s) 5.06, 5.09 and 5.17 (as
applicable) of the Agreement.
[BORROWER] [on behalf of ____________, in its capacity as agent for such
Co-Borrower under the Agreement]
By:        
Name:        
Title:        




A-1
95541499_13

--------------------------------------------------------------------------------


Exhibit 10(n)


EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:
[Bank of America, N.A.,] [JPMorgan Chase Bank, N.A.,] [and] [SunTrust Bank],
[each] as a Swing Line Lender

Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of January 3, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Cousins Properties
LP, a Delaware limited partnership (the “Borrower”), Cousins Properties
Incorporated, a Georgia corporation (the “Parent”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent, a Swing Line Lender and an L/C Issuer, Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender, and SunTrust
Bank, as Documentation Agent, a Swing Line Lender and an L/C Issuer.
The undersigned hereby requests a Swing Line Loan:
1.    On __________________________ (a Business Day).
2.    In the aggregate amount of $___________________________, [with $_______
requested from Bank of America, N.A.], [$___________requested from JPMorgan
Chase Bank, N.A.] [and $__________requested from SunTrust Bank].
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement. The
supplemental information (if any) attached hereto is hereby added to Schedule(s)
5.06, 5.09 and 5.17 (as applicable) of the Agreement.
[BORROWER] [on behalf of ____________, in its capacity as agent for such
Co-Borrower under the Agreement]
By:        
Name:        
Title:        




B-1
95541499_13

--------------------------------------------------------------------------------


Exhibit 10(n)


EXHIBIT C
FORM OF REVOLVING CREDIT NOTE
$________________________________
FOR VALUE RECEIVED, the undersigned, [in its capacity as the Borrower under the
Agreement referenced below (the “Borrower”)] / [in its capacity as a Co-Borrower
under the Agreement referenced below (the “Subject Co-Borrower”)], hereby
promises to pay to the order of _____________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to the [Subject Co-]Borrower under that certain Fourth
Amended and Restated Credit Agreement, dated as of January 3, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Cousins Properties LP, a Delaware limited partnership (the
“Borrower”), Cousins Properties Incorporated, a Georgia corporation (the
“Parent”), the Lenders from time to time party thereto, the Co-Borrowers from
time to time party thereto, the Guarantors from time to time party thereto,
JPMorgan Chase Bank, N.A., as Syndication Agent, a Swing Line Lender and an L/C
Issuer, Bank of America, N.A., as Administrative Agent, an L/C Issuer and a
Swing Line Lender, and SunTrust Bank, as Documentation Agent, a Swing Line
Lender and an L/C Issuer.
The [Subject Co-]Borrower promises to pay interest on the unpaid principal
amount of each Revolving Credit Loan from the date of such Revolving Credit Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. Except as otherwise provided in Section
2.04(f) of the Agreement with respect to Swing Line Loans, all payments of
principal and interest shall be made to the Administrative Agent for the account
of the Revolving Credit Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid as provided in the
Agreement, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Revolving
Credit Loans made by the Lender shall be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business. The
Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
The [Subject Co-]Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGE TO FOLLOW]




C-1
95541499_13

--------------------------------------------------------------------------------


Exhibit 10(n)


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.
[BORROWER / SUBJECT CO-BORROWER]
By:        
Name:        
Title:        



LOANS AND PAYMENTS WITH RESPECT THERETO
Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _________________ _____, 201__
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of January 3, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Cousins Properties
LP, a Delaware limited partnership (the “Borrower”), Cousins Properties
Incorporated, a Georgia corporation (the “Parent”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent, a Swing Line Lender and an L/C Issuer, Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender, and SunTrust
Bank, as Documentation Agent, a Swing Line Lender and an L/C Issuer.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________________________________ of the Parent, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Parent, the Borrower and the
Borrower Parties, and that:
[Use following paragraph 1 for calendar year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the calendar year of
the Parent ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for calendar quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the calendar quarter of the
Parent ended as of the above date. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Parent and the Consolidated Entities, on a consolidated basis, in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
[Use following paragraph 1 for pro forma financial statements as required
pursuant to the terms of Agreement Section 7.05(e) regarding a proposed
Disposition]
1.    Attached hereto as Schedule 1 are the pro forma unaudited financial
statements required by Section 7.05(e) of the Agreement assuming the
effectiveness of the proposed Disposition of _________________. Such financial
statements fairly present the projected financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and the
Consolidated Entities, on a consolidated basis, in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.
[Use following paragraph 1 for pro forma financial statements as required
pursuant to the terms of Agreement Section 7.01(a) regarding a proposed
incurrence of mortgage Indebtedness]
1.    Attached hereto as Schedule 1 are the pro forma unaudited financial
statements required by Section 7.01(a) of the Agreement assuming the
effectiveness of the proposed incurrence of mortgage Indebtedness by
_______________ from _______________. Such financial statements fairly present
the projected financial condition, results of operations, shareholders’ equity
and cash flows of the Parent and the Consolidated Entities, on a consolidated
basis, in accordance with GAAP as at such date and for such period, subject only
to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and the Borrower during the accounting period covered by the attached
financial statements.
3.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the activities of the Parent and the Borrower during such
calendar period and such review has been undertaken with a view to determining
whether during such calendar period the Parent and the Borrower have each
performed and observed all of their respective Obligations under the Loan
Documents, and
[select one:]
[to the best knowledge of the undersigned during such calendar period, the
Parent and the Borrower have each performed and observed each covenant and
condition of the Loan Documents applicable to it.]
-or-
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:
___________________________.]
4.    The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under the Agreement, are true and correct in all material
respects (except, if a qualifier relating to materiality or Material Adverse
Effect or a similar concept already applies, such representation or warranty
shall be required to be true and correct in all respects) on and as of the date
hereof, except to the extent of changes resulting from matters permitted under
the Loan Documents or other changes in the ordinary course of business not
having a Material Adverse Effect, and except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, (a) the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered;
(b) Schedule(s) 5.06, 5.09, 5.13 and 5.17 (as applicable) of the Agreement are
deemed to include any supplemental information thereto provided in any
Compliance Certificate or Request for Credit Extensions delivered prior to the
date hereof and the supplemental information (if any) attached hereto.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate
and such Schedule sets forth (a) a calculation of the Parent’s Consolidated
Leverage Ratio as of the end of the preceding taxable year, (b) all Restricted
Payments made by the Parent during the current taxable year pursuant to Section
7.06(a) of the Agreement and (c) calculations of the financial covenants set
forth in Section 7.11 of the Agreement.


[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGE AND SCHEDULES TO FOLLOW]







IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________________ ____, 20___.
COUSINS PROPERTIES INCORPORATED,  
a Georgia corporation
By:    
Name:        
Title:        





For the Quarter/Year ended ___________________ (“Statement Date”)


SCHEDULE 2
to Compliance Certificate
($ in 000’s)
Section 7.06(a) – Restricted Payments
A.    Consolidated Leverage Ratio as of the end of the preceding taxable year:
i.    Total Debt    $____________
ii.    Total Assets    $____________
iii.    Consolidated Leverage Ratio (Line A.i ÷ Line A.ii)    _____ to 1.00
B.    Restricted Payments made or declared during this taxable
year    $___________*
*If Line A.iii is greater than 0.60 to 1.00, then Line B may not exceed the
minimum amount required for Parent to maintain REIT status and to eliminate
payments of federal and state income and excise taxes.


Section 7.11(b) – Consolidated Unencumbered Interest Coverage Ratio


C. Consolidated Unencumbered Interest Coverage Ratio as of the Statement Date:
i. Adjusted Consolidated Unencumbered EBITDA        $_________
ii. Interest Expense for Unsecured Debt     $_________
iii. Consolidated Unencumbered Interest Coverage Ratio
(Line C.i ÷ Line C.ii)        _____ to 1.00
In compliance (is Line C.iii equal to or greater than 1.75 to 1.00)?
(yes/no)    ____
Section 7.11(c) – Consolidated Leverage Ratio
D.    Consolidated Leverage Ratio as of the Statement Date:
i.    Total Debt    $____________
ii.    Total Assets    $____________
iii.    Consolidated Leverage Ratio (Line D.i ÷ Line D.ii)    _____ to 1.00
In compliance (is Line D.iii equal to or less than 0.60 to 1.00)?
(yes/no)        ____
Section 7.11(d) – Unsecured Leverage Ratio
E.    Unsecured Leverage Ratio as of the Statement Date:
i.    Unsecured Debt of the Combined Parties    $____________
ii.    Total Value of Income Producing Assets and Value of Non-Income
Producing Assets that are Unencumbered Properties    $____________
iii.    Value of Liquid Assets (which items are: (A) owned entirely
by Combined Parties whose Capital Stock, in each case, is
at least eighty-five percent (85%) owned, directly or indirectly,
by the Parent; and (B) not encumbered other than by Permitted
Liens described in clauses (a) or (b) of the definition
thereof)    $____________
iv.    Sum of Lines E.ii and E.iii    $____________
v.     The value contributed to Line E.ii which value is related
to Unencumbered Properties held by parties that are not
Consolidated Entities Wholly-Owned by the Parent ÷ Line E.iv
(expressed as a percentage)          ___%
vi.    The value contributed to Line E.iv which value is related to
Non-Income Producing Assets and Liquid Assets included in clause
(b) of the definition of “Liquid Assets” ÷ Line E.iv
(expressed as a percentage)         ___%
vii.     The value contributed to Line E.ii which value is related to
entitled Land Assets ÷ Line E.iv (expressed as a percentage)         ___%
viii. The value contributed to Line E.iv which value is related to
Liquid Assets included in clause (b) of the definition of
“Liquid Assets” ÷ Line E.iv (expressed as a percentage)        ___%
ix.    The value contributed to Line E.iv which value is related
to Liquid Assets held by parties that are Consolidated Entities
that are not Wholly-Owned by the Parent but are at least
eighty-five percent (85%) owned, directly or indirectly, by
the Parent (up to a maximum amount of $50,000,000 with any
such excess being excluded from the calculation of Line E.iv)     [$50,000,000]
x.    Unsecured Leverage Ratio (Line E.i ÷ Line E.iv)    _____ to 1.00
In compliance (is Line E.ix equal to or less than 0.60 to 1.00)?
(yes/no)        ____
Section 7.11(e) – Secured Leverage Ratio
F.    Secured Leverage Ratio as of the Statement Date:
i.    Secured Debt    $____________
ii.    Total Assets    $____________
iii.    Secured Leverage Ratio (Line F.i ÷ Line F.ii)    _____ to 1.00
In compliance (is Line F.iii equal to or less than 0.40 to 1.00)?
(yes/no)        ____
Section 7.11(f) – Consolidated Fixed Charge Coverage Ratio
G.    Consolidated Fixed Charge Coverage Ratio as of the Statement Date:
i.    Adjusted Consolidated EBITDA    $____________
ii.    Fixed Charges    $____________
iii.    Consolidated Fixed Charge Coverage Ratio (Line G.i ÷ Line G.ii)    _____
to 1.00
In compliance (is Line G.iii equal to or greater than 1.50 to 1.00)?
(yes/no)    ____




C-2
95541499_13

--------------------------------------------------------------------------------


Exhibit 10(n)


EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including, without limitation, Letters of
Credit, Guarantees and Swing Line Loans included in such facility) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.    Assignor[s]:    _____________________________
2.
Assignee[s]:        ______________________________ [for each Assignee, Indicate
[Affiliate][Approved Fund] of [identify Lender]]

3.    Borrower:        Cousins Properties LP
4.
Administrative Agent:     Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:        The Fourth Amended and Restated Credit Agreement, dated
as of January 3, 2018, among the Borrower, the Parent, the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent, a Swing Line Lender and an L/C Issuer, Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender, and SunTrust
Bank, as Documentation Agent, a Swing Line Lender and an L/C Issuer

6.    Assigned Interest[s]:
Facility Assigned
Assignor[s]
Assignee[s]
Aggregate Amount of Commitment / Loans for all Lenders*
Amount of Commitment / Loans Assigned
Percentage Assigned of Commitment / Loans
CUSIP Number
Revolving Credit Facility
 
 
$__________
$_________
_________%
 
[Incremental Term Facility]
 
 
$__________
$_________
_________%
 
 
 
 
$__________
$_________
_________%
 

[7.    Trade Date:    __________________]
Effective Date: __________________, 20____ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGE TO FOLLOW]






E-1
95541499_13

--------------------------------------------------------------------------------


Exhibit 10(n)


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: ________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By: ________________________
Title:
Consented to and Accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent[,] [and] [as a Swing Line Lender] [and] [as an L/C
Issuer]
By: _________________________________
Title:


JPMORGAN CHASE BANK, N.A.,
[as a Swing Line Lender] [and] [as an L/C Issuer]


By: _________________________________
Title:




SUNTRUST BANK,
[as a Swing Line Lender] [and] [as an L/C Issuer]


By: _________________________________
Title:




E-3
95541499_13

--------------------------------------------------------------------------------


Exhibit 10(n)


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section
10.07(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued

to but excluding the Effective Date and to [the][the relevant] Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Georgia.



EXHIBIT F
FORM OF GUARANTOR JOINDER AGREEMENT
THIS GUARANTOR JOINDER AGREEMENT (the “Agreement”), dated as of _____________,
20__, is by and between _____________________, a ___________________ (the
“Consolidated Entity”), and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent under that certain Fourth Amended and Restated Credit
Agreement (as it may be amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), dated as of January 3, 2018, among Cousins
Properties LP, a Delaware limited partnership (the “Borrower”), Cousins
Properties Incorporated, a Georgia corporation (the “Parent”), the Lenders from
time to time party thereto, the Co-Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent, a Swing Line Lender and an L/C Issuer, Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender, and SunTrust
Bank, as Documentation Agent, a Swing Line Lender and an L/C Issuer. All of the
defined terms in the Credit Agreement are incorporated herein by reference.
The Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the Consolidated Entity to become a “Guarantor”, as defined, and pursuant to the
terms and conditions set forth, in the Credit Agreement.
1.    Accordingly, the Consolidated Entity hereby acknowledges, agrees and
confirms with the Administrative Agent, for the benefit of the Lenders, that the
Consolidated Entity, by its execution of this Agreement, will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The Consolidated Entity hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
Consolidated Entity hereby jointly and severally together with the other
Guarantors, guarantees to each Lender and the Administrative Agent, as provided
in Article XI of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.
2.    The address of the Consolidated Entity for purposes of all notices and
other communications is ____________________, ____________________________,
Attention of ______________ (Facsimile No. ____________).
3.    The Consolidated Entity hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the Consolidated Entity under Article
XI of the Credit Agreement upon the execution of this Agreement by the
Consolidated Entity.
4.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
5.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Georgia.
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGE TO FOLLOW]





IN WITNESS WHEREOF, the Consolidated Entity has caused this Guarantor Joinder
Agreement to be duly executed by its authorized officers, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.
[CONSOLIDATED ENTITY]
By:        
Name:        
Title:        
Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:        
Name:        
Title:        
    

EXHIBIT G
FORM OF CO-BORROWER JOINDER AGREEMENT
THIS CO-BORROWER JOINDER AGREEMENT (the “Agreement”), dated as of _____________,
20__, is by and among COUSINS PROPERTIES LP, a Delaware limited partnership, in
its capacity as the Borrower the under the Credit Agreement referenced below
(the “Borrower”), _____________________, a ___________________ (the “Proposed
Co-Borrower”), and BANK OF AMERICA, N.A., in its capacity as Administrative
Agent under that certain Fourth Amended and Restated Credit Agreement (as it may
be amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), dated as of January 3, 2018, among the Borrower, Cousins Properties
Incorporated, a Georgia corporation (the “Parent”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent, a Swing Line Lender and an L/C Issuer, Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender, and SunTrust
Bank, as Documentation Agent, a Swing Line Lender and an L/C Issuer. All of the
defined terms in the Credit Agreement are incorporated herein by reference.
The Borrower and the Co-Borrower desire, pursuant to the provisions of Section
6.12(b) of the Credit Agreement to cause the Proposed Co-Borrower to become a
“Co-Borrower”, as defined, and pursuant to the terms and conditions set forth,
in the Credit Agreement.
1.    Accordingly, the Proposed Co-Borrower hereby acknowledges, agrees and
confirms with the Administrative Agent, for the benefit of the Lenders, that the
Proposed Co-Borrower, by its execution of this Agreement, will continue to be a
party to the Credit Agreement and shall, until such time as it is released as
such pursuant to Section 6.12(c) of the Credit Agreement as a Co-Borrower, be a
“Co-Borrower” for all purposes of the Credit Agreement, and shall have all of
the obligations of a Co-Borrower thereunder as if it had executed the Credit
Agreement in such capacity. The Proposed Co-Borrower hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Co-Borrowers contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
Proposed Co-Borrower hereby acknowledges that it is, jointly and severally with
the other Borrower Parties, liable to each Lender and the Administrative Agent,
as provided in Section 2.15 of the Credit Agreement, for the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof. The Proposed Co-Borrower further acknowledges and agrees
that upon its release as a Co-Borrower hereunder pursuant to the terms and
conditions set forth in Section 6.12(c), it shall immediately resume its status
as a “Guarantor” under the Credit Agreement and be subject to and bound by the
terms and conditions of the Credit Agreement relating to Guarantors. At no time
prior to the granting of a full and final release from its capacity as a
“Co-Borrower” shall the Proposed Co-Borrower cease to be liable, as a Borrower
Party for all outstanding Obligations under the Credit Agreement. Until released
separately as a Guarantor, such Proposed Co-Borrower shall remain liable for all
of the outstanding Obligations as a Guarantor.
2.    The address of the Proposed Co-Borrower for purposes of all notices and
other communications is ____________________, ____________________________,
Attention of ______________ (Facsimile No. ____________).
3.    Attached hereto are Notes for each of the Lenders executed by the Proposed
Co-Borrower.

4.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
5.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Georgia.
[REMAINDER OF PAGE LEFT BLANK –
SIGNATURE PAGE TO FOLLOW]





IN WITNESS WHEREOF, each of the Borrower and the Proposed Co-Borrower has caused
this Co-Borrower Joinder Agreement to be duly executed by its authorized
officers, and the Administrative Agent, for the benefit of the Lenders, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.
[PROPOSED CO-BORROWER]
By:        
Name:        
Title:        
COUSINS PROPERTIES LP
By:        
Name:        
Title:        
Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:        
Name:        
Title:        
[REQUIRED NOTES TO BE ATTACHED]











EXHIBIT H




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement (as
it may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of January 3, 2018, among Cousins Properties LP, a
Delaware limited partnership (the “Borrower”), Cousins Properties Incorporated,
a Georgia corporation (the “Parent”), the Lenders from time to time party
thereto, the Co-Borrowers from time to time party thereto, the Guarantors from
time to time party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, a
Swing Line Lender and an L/C Issuer, Bank of America, N.A., as Administrative
Agent, an L/C Issuer and a Swing Line Lender, and SunTrust Bank, as
Documentation Agent, a Swing Line Lender and an L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




E-4
95541499_13

--------------------------------------------------------------------------------


Exhibit 10(n)


EXHIBIT H




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement (as
it may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of January 3, 2018, among Cousins Properties LP, a
Delaware limited partnership (the “Borrower”), Cousins Properties Incorporated,
a Georgia corporation (the “Parent”), the Lenders from time to time party
thereto, the Co-Borrowers from time to time party thereto, the Guarantors from
time to time party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, a
Swing Line Lender and an L/C Issuer, Bank of America, N.A., as Administrative
Agent, an L/C Issuer and a Swing Line Lender, and SunTrust Bank, as
Documentation Agent, a Swing Line Lender and an L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



EXHIBIT H


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement (as
it may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of January 3, 2018, among Cousins Properties LP, a
Delaware limited partnership (the “Borrower”), Cousins Properties Incorporated,
a Georgia corporation (the “Parent”), the Lenders from time to time party
thereto, the Co-Borrowers from time to time party thereto, the Guarantors from
time to time party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, a
Swing Line Lender and an L/C Issuer, Bank of America, N.A., as Administrative
Agent, an L/C Issuer and a Swing Line Lender, and SunTrust Bank, as
Documentation Agent, a Swing Line Lender and an L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



EXHIBIT H


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement (as
it may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of January 3, 2018, among Cousins Properties LP, a
Delaware limited partnership (the “Borrower”), Cousins Properties Incorporated,
a Georgia corporation (the “Parent”), the Lenders from time to time party
thereto, the Co-Borrowers from time to time party thereto, the Guarantors from
time to time party thereto, JPMorgan Chase Bank, N.A., as Syndication Agent, a
Swing Line Lender and an L/C Issuer, Bank of America, N.A., as Administrative
Agent, an L/C Issuer and a Swing Line Lender, and SunTrust Bank, as
Documentation Agent, a Swing Line Lender and an L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]





EXHIBIT I
FORM OF TERM LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of January 3, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Cousins Properties
LP, a Delaware limited partnership (the “Borrower”), Cousins Properties
Incorporated, a Georgia corporation (the “Parent”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, JPMorgan Chase Bank, N.A., as
Syndication Agent, a Swing Line Lender and an L/C Issuer, Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and a Swing Line Lender, and SunTrust
Bank, as Documentation Agent, a Swing Line Lender and an L/C Issuer.
The undersigned hereby requests (select one):
¨ A Borrowing of Term Loans    ¨ A conversion or continuation of
Term Loans
1.    On ______________________________________ (a Business Day).
2.    In the amount of $_________________________.
3.    Comprised of __________________________________.
[Type of Term Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of _______ months.
The supplemental information (if any) attached hereto is hereby added to
Schedule(s) 5.06, 5.09 and 5.17 (as applicable) of the Agreement.
[BORROWER] [on behalf of ____________, in its capacity as agent for such
Co-Borrower under the Agreement]
By:        
Name:        
Title:                        




H - 2
U.S. Tax Compliance Certificate
95541499_13